Name: Directive 2007/46/EC of the European Parliament and of the Council of 5 September 2007 establishing a framework for the approval of motor vehicles and their trailers, and of systems, components and separate technical units intended for such vehicles (Framework Directive) (Text with EEA relevance)
 Type: Directive
 Subject Matter: technology and technical regulations;  organisation of transport;  land transport;  European Union law;  mechanical engineering
 Date Published: 2007-10-09

 9.10.2007 EN Official Journal of the European Union L 263/1 DIRECTIVE 2007/46/EC OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 5 September 2007 establishing a framework for the approval of motor vehicles and their trailers, and of systems, components and separate technical units intended for such vehicles (Framework Directive) (Text with EEA relevance) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 95 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Economic and Social Committee (1), Acting in accordance with the procedure referred to in Article 251 of the Treaty (2), Whereas: (1) Council Directive 70/156/EEC of 6 February 1970 on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers (3), has been substantially amended several times. Since further amendments are to be made, it should be recast in the interests of clarity. (2) For the purposes of the establishment and operation of the internal market of the Community, it is appropriate to replace the Member States approval systems with a Community approval procedure based on the principle of total harmonisation. (3) The technical requirements applicable to systems, components, separate technical units and vehicles should be harmonised and specified in regulatory acts. Those regulatory acts should primarily seek to ensure a high level of road safety, health protection, environmental protection, energy efficiency and protection against unauthorised use. (4) Council Directive 92/53/EEC of 18 June 1992 amending Directive 70/156/EEC on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers (4) limited application of the Community whole vehicle type-approval procedure to the vehicle category M1. However, in order to complete the internal market and to ensure that it functions properly, the scope of the present Directive should cover all categories of vehicles, enabling manufacturers to benefit from the advantages of the internal market by means of the Community type-approval. (5) In order to enable manufacturers to adapt to the new harmonised procedures, a sufficient lead-time should be allowed before Community vehicle type-approval becomes compulsory for vehicles belonging to categories other than M1 that are built in one stage. A longer lead-time is required for vehicles of categories other than M1 that require a multi-stage approval, since that procedure will involve body-builders, who will need to gain sufficient experience in that field so that the necessary procedures can be implemented properly. However, due to the importance of safety for vehicles of category M2 and M3, during the transitional period when national type approval is still valid in order to allow manufacturers to get experience with EC vehicle type approval, it is necessary that those vehicles comply with the technical requirements of the harmonised directives. (6) Until now, manufacturers who produce vehicles in small series have been partially excluded from the benefits of the internal market. Experience has shown that road safety and protection of the environment could be significantly improved if small series vehicles were totally integrated into the Community vehicle type-approval system, starting with category M1. (7) In order to prevent abuse, any simplified procedure for small series vehicles should be restricted to cases of very limited production; it is therefore necessary to define more precisely the concept of small series in terms of the number of vehicles produced. (8) It is important to lay down measures enabling vehicles to be approved on an individual basis, in order to allow sufficient flexibility in the multi-stage approval system; however, pending the establishment of harmonised, specific Community provisions, Member States should continue to be allowed to grant individual approvals in accordance with their national rules. (9) Pending application of the Community vehicle type-approval procedures to categories of vehicles other than M1, Member States should be allowed to continue to grant vehicle type-approvals on a national basis, and transitional provisions should be laid down accordingly. (10) The measures necessary for the implementation of this Directive should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (5). (11) By Council Decision 97/836/EC (6), the Community acceded to the Agreement of the United Nations Economic Commission for Europe concerning the adoption of uniform technical prescriptions for wheeled vehicles, equipment and parts which can be fitted to and/or used on wheeled vehicles and the conditions for reciprocal recognition of approvals granted on the basis of these prescriptions (Revised 1958 Agreement). Consequently, United Nations Economic Commission for Europe (UNECE) Regulations to which the Community accedes, in application of that Decision, and amendments to UNECE Regulations to which the Community has already acceded should be incorporated within the Community type-approval procedure either as requirements for EC vehicle type-approval, or as alternatives to existing Community law. In particular, where the Community decides, by means of a Council decision, that a UNECE Regulation shall become part of the EC vehicle type-approval procedure and replace existing Community law, the Commission should be empowered to make the necessary adaptations to this Directive. Since those measures are of general scope and are designed to amend non-essential elements of this Directive or to supplement it by the addition of new non-essential elements, they should be adopted in accordance with the regulatory procedure with scrutiny provided for in Article 5a of Decision 1999/468/EC. (12) For the purposes of better regulation and simplification and in order to avoid having to constantly update existing Community legislation on issues of technical specifications, it should be possible for this Directive or for separate directives and regulations to make references to existing international standards and regulations without reproducing them in the Community legal framework. (13) In order to ensure that the procedure for monitoring conformity of production, which is one of the cornerstones of the Community type-approval system, has been correctly implemented and functions properly, manufacturers should be regularly checked by the competent authority or by an appropriately qualified technical service appointed for that purpose. (14) The main objective of the legislation on the approval of vehicles is to ensure that new vehicles, components and separate technical units put on the market provide a high level of safety and environmental protection. This aim should not be impaired by the fitting of certain parts or equipment after vehicles have been placed on the market or have entered service. Thus, appropriate measures should be taken in order to make sure that parts or equipment which can be fitted to vehicles and which are capable of significantly impairing the functioning of systems that are essential in terms of safety or environmental protection, are subject to a prior control by an approval authority before they are offered for sale. These measures should consist of technical provisions concerning the requirements that those parts or equipment have to comply with. (15) These measures should only apply to a limited number of parts or equipment. The list of such parts or equipment and subsequent requirements should be established after having consulted stakeholders. In establishing the list, the Commission should consult stakeholders on the basis of a report and strive for a fair balance between the requirements of improving road safety and environmental protection, as well as the interests of consumers, manufacturers and distributors in preserving competition in the aftermarket. (16) The list of parts and equipment, the essential systems concerned as well as the testing and implementation measures should be determined in accordance with Decision 1999/468/EC. Since those measures are of general scope and are designed to amend non-essential elements of this Directive or to supplement it by the addition of new non-essential elements, they should be adopted in accordance with the regulatory procedure with scrutiny provided for in Article 5a of that Decision. (17) This Directive constitutes a set of specific safety requirements within the meaning of Article 1(2) of Directive 2001/95/EC of the European Parliament and of the Council of 3 December 2001 on general product safety (7), laying down specific requirements for protecting the health and safety of consumers. Therefore, it is important to establish provisions to ensure that, in case a vehicle presents a serious risk for consumers resulting from the application of this Directive or of the regulatory acts listed in Annex IV, the manufacturer has taken effective protective measures, including the recall of vehicles. Approval authorities should therefore be able to assess whether the proposed measures are sufficient or not. (18) It is important that manufacturers supply relevant information to vehicle owners in order to prevent misuse of safety devices. It is appropriate to include provisions thereon in this Directive. (19) It is also important for equipment manufacturers to have access to certain information that is available only from the vehicle manufacturer, that is to say, the technical information, including drawings, required for the development of parts for the aftermarket. (20) It is equally important that manufacturers make information readily available to independent operators to ensure the repairing and maintenance of vehicles in a fully competitive market. These information requirements have so far been incorporated in Community legislation, and in particular in Regulation (EC) No 715/2007 of the European Parliament and of the Council of 20 June 2007 on type approval of motor vehicles with respect to emissions from light passenger and commercial vehicles (Euro 5 and 6) and on access to vehicle repair and maintenance information (8), on the basis that the Commission will present a report, no later than four years after the date of entry into force of that Regulation, on the operation of the system of access to vehicle repair and maintenance information and will consider whether it would be appropriate to consolidate all provisions governing access to such information within a revised framework directive on type approval. (21) With the aim of simplifying and accelerating the procedure, measures implementing the separate directives or regulations as well as measures for adapting the annexes to this Directive and the separate directives or regulations, in particular to the development of scientific and technical knowledge, should be adopted in accordance with Decision 1999/468/EC. Since those measures are of general scope and are designed to amend non-essential elements of this Directive or of the separate directives or regulations, or to supplement them by the addition of new non-essential elements, they should be adopted in accordance with the regulatory procedure with scrutiny provided for in Article 5a of that Decision. The same procedure should apply to adaptations needed for the type-approval of vehicles intended for persons with disabilities. (22) Experience shows that appropriate measures may have to be taken without delay with a view to ensuring a better protection of road users where shortcomings have been identified in the existing legislation. For such urgent cases, the necessary amendments to the separate directives or regulations should be adopted in accordance with Decision 1999/468/EC. Since those measures are of general scope and are designed to amend non-essential elements of the separate directives or regulations or to supplement them by the addition of new non-essential elements, they should be adopted in accordance with the regulatory procedure with scrutiny provided for in Article 5a of that Decision. (23) Since the objective of this Directive, namely the achievement of the internal market through the introduction of a compulsory system of Community type-approval for all categories of vehicles, cannot be sufficiently achieved by the Member States and can, therefore, by reason of the scale of the action, be better achieved at Community level, the Community may adopt measures, in accordance with the principle of subsidiarity as set out in Article 5 of the Treaty. In accordance with the principle of proportionality, as set out in that Article, this Directive does not go beyond what is necessary in order to achieve this objective. (24) The obligation to transpose this Directive into national law should be confined to those provisions which represent a substantive change as compared with the earlier Directives. The obligation to transpose the provisions which are unchanged arises under the earlier Directives. (25) In accordance with point 34 of the Interinstitutional Agreement on better law-making (9), Member States are encouraged to draw up, for themselves and in the interests of the Community, their own tables illustrating, as far as possible, the correlation between this Directive and the transposition measures, and to make them public. (26) This Directive should be without prejudice to the obligations of the Member States relating to the time-limits for transposition into national law and application of the directives set out in Part B of Annex XX. (27) The requirements of this Directive are in accordance with the principles enshrined in the Action plan entitled Simplifying and improving the regulatory environment. (28) It is of particular importance that future measures proposed on the basis of this Directive or procedures to be implemented in application of it should comply with these principles, which have been restated by the Commission in its communication on a Competitive Automotive Regulatory framework for the 21st Century, HAVE ADOPTED THIS DIRECTIVE: CHAPTER I GENERAL PROVISIONS Article 1 Subject matter This Directive establishes a harmonised framework containing the administrative provisions and general technical requirements for approval of all new vehicles within its scope and of the systems, components and separate technical units intended for those vehicles, with a view to facilitating their registration, sale and entry into service within the Community. This Directive also establishes the provisions for the sale and entry into service of parts and equipment intended for vehicles approved in accordance with this Directive. Specific technical requirements concerning the construction and functioning of vehicles shall be laid down in application of this Directive in regulatory acts, the exhaustive list of which is set out in Annex IV. Article 2 Scope 1. This Directive applies to the type-approval of vehicles designed and constructed in one or more stages for use on the road, and of systems, components and separate technical units designed and constructed for such vehicles. It also applies to the individual approval of such vehicles. This Directive also applies to parts and equipment intended for vehicles covered by this Directive. 2. This Directive does not apply to the type-approval or individual approval of the following vehicles: (a) agricultural or forestry tractors, as defined in Directive 2003/37/EC of the European Parliament and of the Council of 26 May 2003 on type-approval of agricultural or forestry tractors, their trailers and interchangeable towed machinery, together with their systems, components and separate technical units (10) and trailers designed and constructed specifically to be towed by them; (b) quadricycles as defined in Directive 2002/24/EC of the European Parliament and of the Council of 18 March 2002 relating to the type-approval of two or three-wheel motor vehicles (11); (c) tracked vehicles. 3. Type-approval or individual approval under this Directive is optional for the following vehicles: (a) vehicles designed and constructed for use principally on construction sites or in quarries, port or airport facilities; (b) vehicles designed and constructed for use by the armed services, civil defence, fire services and forces responsible for maintaining public order; and (c) mobile machinery, to the extent that these vehicles fulfil the requirements of this Directive. Such optional approvals shall be without prejudice to the application of Directive 2006/42/EC of the European Parliament and of the Council of 17 May 2006 on machinery (12). 4. An individual approval under this Directive is optional for the following vehicles: (a) vehicles intended exclusively for racing on roads; (b) prototypes of vehicles used on the road under the responsibility of a manufacturer to perform a specific test programme provided they have been specifically designed and constructed for this purpose. Article 3 Definitions For the purposes of this Directive and of the regulatory acts listed in Annex IV, save as otherwise provided therein: 1. regulatory act means a separate directive or regulation or a UNECE Regulation annexed to the Revised 1958 Agreement; 2. separate directive or regulation means a directive or regulation listed in Part I of Annex IV. This term includes also their implementing acts; 3. type-approval means the procedure whereby a Member State certifies that a type of vehicle, system, component or separate technical unit satisfies the relevant administrative provisions and technical requirements; 4. national type-approval means a type-approval procedure laid down by the national law of a Member State, the validity of such approval being restricted to the territory of that Member State; 5. EC type-approval means the procedure whereby a Member State certifies that a type of vehicle, system, component or separate technical unit satisfies the relevant administrative provisions and technical requirements of this Directive and of the regulatory acts listed in Annex IV or XI; 6. individual approval means the procedure whereby a Member State certifies that a particular vehicle, whether unique or not, satisfies the relevant administrative provisions and technical requirements; 7. multi-stage type-approval means the procedure whereby one or more Member States certify that, depending on the state of completion, an incomplete or completed type of vehicle satisfies the relevant administrative provisions and technical requirements of this Directive; 8. step-by-step type-approval means a vehicle approval procedure consisting in the step-by-step collection of the whole set of EC type-approval certificates for the systems, components and separate technical units relating to the vehicle, and which leads, at the final stage, to the approval of the whole vehicle; 9. single-step type-approval means a procedure consisting in the approval of a vehicle as a whole by means of a single operation; 10. mixed type-approval means a step-by-step type-approval procedure for which one or more system approvals are achieved during the final stage of the approval of the whole vehicle, without it being necessary to issue the EC type-approval certificates for those systems; 11. motor vehicle means any power-driven vehicle which is moved by its own means, having at least four wheels, being complete, completed or incomplete, with a maximum design speed exceeding 25 km/h; 12. trailer means any non-self-propelled vehicle on wheels which is designed and constructed to be towed by a motor vehicle; 13. vehicle means any motor vehicle or its trailer as defined in points (11) and (12); 14. hybrid motor vehicle means a vehicle with at least two different energy converters and two different energy storage systems (on-vehicle) for the purpose of vehicle propulsion; 15. hybrid electric vehicle means a hybrid vehicle that, for the purpose of mechanical propulsion, draws energy from both of the following on-vehicle sources of stored energy/power:  a consumable fuel,  an electrical energy/power storage device (e.g. battery, capacitor, flywheel/generator, etc.); 16. mobile machinery means any self-propelled vehicle which is designed and constructed specifically to perform work which, because of its construction characteristics, is not suitable for carrying passengers or for transporting goods. Machinery mounted on a motor vehicle chassis shall not be considered as mobile machinery; 17. type of vehicle means vehicles of a particular category which do not differ in at least the essential respects specified in Section B of Annex II. A type of vehicle may contain variants and versions as defined in Section B of Annex II; 18. base vehicle means any vehicle which is used at the initial stage of a multi-stage type-approval process; 19. incomplete vehicle means any vehicle which must undergo at least one further stage of completion in order to meet the relevant technical requirements of this Directive; 20. completed vehicle means a vehicle, resulting from the process of multi-stage type-approval, which meets the relevant technical requirements of this Directive; 21. complete vehicle means any vehicle which need not be completed in order to meet the relevant technical requirements of this Directive; 22. end-of-series vehicle means any vehicle that is part of a stock which cannot be registered or sold or entered into service owing to the entry into force of new technical requirements against which it has not been approved; 23. system means an assembly of devices combined to perform one or more specific functions in a vehicle and which is subject to the requirements of any of the regulatory acts; 24. component means a device subject to the requirements of a regulatory act and intended to be part of a vehicle, which may be type-approved independently of a vehicle where the regulatory act makes express provisions for so doing; 25. separate technical unit means a device subject to the requirements of a regulatory act and intended to be part of a vehicle, which may be type-approved separately, but only in relation to one or more specified types of vehicle where the regulatory act makes express provisions for so doing; 26. original parts or equipment means parts or equipment which are manufactured according to the specifications and production standards provided by the vehicle manufacturer for the production of parts or equipment for the assembly of the vehicle in question. This includes parts or equipment which are manufactured on the same production line as these parts or equipment. It is presumed unless the contrary is proven, that parts constitute original parts if the part manufacturer certifies that the parts match the quality of the components used for the assembly of the vehicle in question and have been manufactured according to the specifications and production standards of the vehicle manufacturer; 27. manufacturer means the person or body who is responsible to the approval authority for all aspects of the type-approval or authorisation process and for ensuring conformity of production. It is not essential that the person or body be directly involved in all stages of the construction of the vehicle, system, component or separate technical unit which is the subject of the approval process; 28. manufacturers representative means any natural or legal person established in the Community who is duly appointed by the manufacturer to represent him before the approval authority and to act on his behalf in matters covered by this Directive, and where reference is made to the term manufacturer, it is to be understood as indicating either the manufacturer or his representative; 29. approval authority means the authority of a Member State with competence for all aspects of the approval of a type of vehicle, system, component or separate technical unit or of the individual approval of a vehicle; for the authorisation process, for issuing and, if appropriate, withdrawing approval certificates; for acting as the contact point for the approval authorities of other Member States; for designating the technical services and for ensuring that the manufacturer meets his obligations regarding the conformity of production; 30. competent authority in Article 42 means either the approval authority or a designated authority, or an accreditation body acting on their behalf; 31. technical service means an organisation or body designated by the approval authority of a Member State as a testing laboratory to carry out tests, or as a conformity assessment body to carry out the initial assessment and other tests or inspections, on behalf of the approval authority, it being possible for the approval authority itself to carry out those functions; 32. virtual testing method means computer simulations including calculations which demonstrate whether a vehicle, a system, a component or a separate technical unit fulfils the technical requirements of a regulatory act. For testing purposes, a virtual method does not require the use of a physical vehicle, system, component or separate technical unit; 33. type-approval certificate means the document whereby the approval authority officially certifies that a type of vehicle, system, component or separate technical unit is approved; 34. EC type-approval certificate means the certificate set out in Annex VI or in the corresponding annex to a separate directive or regulation, the communication form set out in the relevant Annex to one of the UNECE Regulations listed in Part I or Part II of Annex IV to this Directive, being deemed to be equivalent thereto; 35. individual approval certificate means the document whereby the approval authority officially certifies that a particular vehicle is approved; 36. certificate of conformity means the document set out in Annex IX, issued by the manufacturer and certifying that a vehicle belonging to the series of the type approved in accordance with this Directive complied with all regulatory acts at the time of its production; 37. information document means the document set out in Annex I or Annex III, or in the corresponding Annex to a separate directive, or regulation, that prescribes the information to be supplied by an applicant, it being permissible to supply the information document in the form of an electronic file; 38. information folder means the complete folder, including the information document, file, data, drawings, photographs, and so on, supplied by the applicant, it being permissible to supply the information folder in the form of an electronic file; 39. information package means the information folder accompanied by the test reports and all other documents added by the technical service or by the approval authority to the information folder in the course of carrying out their functions, it being permissible to supply the information package in the form of an electronic file; 40. index to the information package means the document listing the contents of the information package, suitably numbered or otherwise marked so as to identify clearly all the pages, the format of that document being such as to present a record of the successive steps in the management of the EC type-approval, in particular the dates of the revisions and updating. CHAPTER II GENERAL OBLIGATIONS Article 4 Obligations of Member States 1. Member States shall ensure that manufacturers applying for approval comply with their obligations under this Directive. 2. Member States shall approve only such vehicles, systems, components or separate technical units as satisfy the requirements of this Directive. 3. Member States shall register or permit the sale or entry into service only of such vehicles, components and separate technical units as satisfy the requirements of this Directive. They shall not prohibit, restrict or impede the registration, sale, entry into service or circulation on the road of vehicles, components or separate technical units, on grounds related to aspects of their construction and functioning covered by this Directive, if they satisfy the requirements of the latter. 4. Member States shall establish or appoint the authorities competent in matters concerning approval, and notify to the Commission such establishment or appointment in accordance with Article 43. The notification act of the approval authorities shall include the name, the address, including electronic address, and their area of responsibility. Article 5 Obligations of manufacturers 1. The manufacturer is responsible to the approval authority for all aspects of the approval process and for ensuring conformity of production, whether or not the manufacturer is directly involved in all stages of the construction of a vehicle, system, component or separate technical unit. 2. In the case of multi-stage type-approval, each manufacturer is responsible for the approval and conformity of production of the systems, components or separate technical units added at the stage of vehicle completion handled by him. The manufacturer who modifies components or systems already approved at earlier stages shall be responsible for the approval and conformity of production of those components and systems. 3. For the purposes of this Directive, a manufacturer established outside the Community shall appoint a representative established in the Community to represent him before the approval authority. CHAPTER III EC TYPE-APPROVAL PROCEDURES Article 6 Procedures to be followed for the EC type-approval of vehicles 1. The manufacturer may choose one of the following procedures: (a) step-by-step type-approval; (b) single-step type-approval; (c) mixed type-approval. 2. An application for step-by-step type-approval shall consist of the information folder containing the information required under Annex III and shall be accompanied by the complete set of type-approval certificates required pursuant to each of the applicable regulatory acts listed in Annex IV or Annex XI. In the case of the type-approval of a system or separate technical unit, pursuant to the applicable regulatory acts, the approval authority shall have access to the related information package until such time as the approval is either issued or refused. 3. An application for single-step type-approval shall consist of the information folder containing the relevant information required under Annex I, in relation to the regulatory acts specified in Annex IV or Annex XI and, where applicable, in Part II of Annex III. 4. In the case of a mixed type-approval procedure, the approval authority may exempt a manufacturer from the obligation to produce one or more EC system type-approval certificates, provided that the information folder is supplemented by the particulars, specified in Annex I, required for the approval of those systems during the vehicle approval phase, in which case each of the EC type-approval certificates thus waived shall be replaced by a test report. 5. Without prejudice to paragraphs 2, 3 and 4, the following information shall be supplied for the purposes of multi-stage type-approval: (a) at the first stage, those parts of the information folder and the EC type-approval certificates required for a complete vehicle which are relevant to the state of completion of the base vehicle; (b) at the second and subsequent stages, those parts of the information folder and the EC type-approval certificates which are relevant to the current stage of construction, together with a copy of the EC type-approval certificate for the vehicle issued at the preceding stage of construction; in addition, the manufacturer shall supply full details of any changes or additions that he has made to the vehicle. The information specified in points (a) and (b) may be supplied in accordance with the mixed type-approval procedure set out in paragraph 4. 6. The manufacturer shall submit the application to the approval authority. Only one application may be submitted in respect of a particular type of vehicle and it may be submitted in only one Member State. A separate application shall be submitted for each type to be approved. 7. The approval authority may, by reasoned request, call upon the manufacturer to supply any additional information needed to enable a decision to be taken on what tests are required or to facilitate the execution of those tests. 8. The manufacturer shall make available to the approval authority as many vehicles as are necessary to enable the type-approval procedure to be conducted satisfactorily. Article 7 Procedure to be followed for the EC type-approval of systems, components or separate technical units 1. The manufacturer shall submit the application to the approval authority. Only one application may be submitted in respect of a particular type of system, component or separate technical unit and it may be submitted in only one Member State. A separate application shall be submitted for each type to be approved. 2. The application shall be accompanied by the information folder, the content of which is specified in the separate directives or regulations. 3. The approval authority may, by reasoned request, call upon the manufacturer to supply any additional information needed to enable a decision to be taken on what tests are required or to facilitate the execution of those tests. 4. The manufacturer shall make available to the approval authority as many vehicles, components or separate technical units as are required under the relevant separate directives or regulations for the performance of the required tests. CHAPTER IV CONDUCT OF EC TYPE-APPROVAL PROCEDURES Article 8 General provisions 1. Member States may not grant any EC type-approval without first ensuring that the procedures referred to in Article 12 have been duly and satisfactorily implemented. 2. Member States shall grant EC type-approvals in accordance with Articles 9 and 10. 3. If a Member State finds that a type of vehicle, system, component or separate technical unit, albeit in conformity with the required provisions, presents a serious risk to road safety or seriously harms the environment or seriously harms public health, it may refuse to grant EC type-approval. In this case, it shall immediately send the other Member States and the Commission a detailed file explaining the reasons for its decision and setting out the evidence for its findings. 4. EC type-approval certificates shall be numbered in accordance with the method set out in Annex VII. 5. The approval authority shall, within 20 working days, send to the approval authorities of the other Member States a copy of the EC vehicle type-approval certificate, together with the attachments, for each type of vehicle which it has approved. The hard copy may be replaced by an electronic file. 6. The approval authority shall inform without delay the approval authorities of the other Member States of its refusal or withdrawal of any vehicle approval, together with the reasons for its decision. 7. The approval authority shall send at three-monthly intervals to the approval authorities of the other Member States a list of the system, component or separate technical unit EC type-approvals it has granted, amended, refused to grant or withdrawn during the preceding period. That list shall contain the particulars specified in Annex XIV. 8. If so requested by another Member State, the Member State which has granted an EC type-approval shall, within 20 working days of receiving that request, send a copy of the EC type-approval certificate in question, together with the attachments. The hard copy may be replaced by an electronic file. Article 9 Specific provisions concerning vehicles 1. Member States shall grant an EC approval in respect of: (a) a type of vehicle which conforms to the particulars in the information folder and which meets the technical requirements specified by the relevant regulatory acts listed in Annex IV; (b) a type of special-purpose vehicle which conforms to the particulars in the information folder and which meets the technical requirements specified by the relevant regulatory acts listed in Annex XI. The procedures set out in Annex V shall apply. 2. Member States shall grant a multi-stage type-approval in respect of a type of incomplete or completed vehicle which conforms to the particulars in the information folder and which meets the technical requirements specified by the relevant regulatory acts listed in Annex IV or Annex XI, having regard to the state of completion of the vehicle. The multi-stage type-approval shall apply also to complete vehicles converted or modified by another manufacturer. The procedures set out in Annex XVII shall apply. 3. In respect of each type of vehicle, the approval authority shall: (a) complete all the relevant sections of the EC type-approval certificate, including the test results sheet appended thereto, in accordance with the model set out in Annex VIII; (b) compile or verify the index to the information package; (c) issue the completed certificate, together with its attachments, to the applicant without unjustified delay. 4. In the case of an EC type-approval in relation to which, in accordance with Articles 20 or 22 or Annex XI, restrictions have been imposed as to its validity, or certain provisions of the regulatory acts have been waived, the EC type-approval certificate shall specify those restrictions or waivers. 5. Where particulars in the information folder specify provisions for special purpose vehicles as indicated in Annex XI, the EC type-approval certificate shall specify those provisions. 6. Where the manufacturer chooses the mixed type-approval procedure, the approval authority shall complete, in Part III of the information document, the model for which is set out in Annex III, the references for the test reports, established by regulatory acts, for which no EC type-approval certificate is available. 7. Where the manufacturer chooses the single-step type-approval procedure, the approval authority shall establish the list of applicable regulatory acts, the template of which is shown in the Appendix to Annex VI, and append that list to the EC type-approval certificate. Article 10 Specific provisions concerning systems, components or separate technical units 1. Member States shall grant an EC type-approval in respect of a system which conforms to the particulars in the information folder and which meets the technical requirements laid down in the relevant separate directive or regulation, as prescribed in Annex IV or Annex XI. 2. Member States shall grant a component or separate technical unit EC type-approval in respect of a component or separate technical unit which conforms to the particulars in the information folder and which meets the technical requirements laid down in the relevant separate directive or regulation, as prescribed in Annex IV. 3. Where components or separate technical units, whether or not intended for repair, servicing or maintenance, are also covered by a system type-approval with respect to a vehicle, no additional component or separate technical unit approval shall be required unless provided for under the relevant regulatory act. 4. Where a component or separate technical unit fulfils its function or offers a specific feature only in conjunction with other parts of the vehicle, thereby making it possible to verify compliance with the requirements only when the component or separate technical unit is operating in conjunction with those other vehicle parts, the scope of the EC type-approval of the component or the separate technical unit shall be restricted accordingly. In such cases, the EC type-approval certificate shall specify any restriction on its use and shall indicate the special conditions for its mounting. When such a component or separate technical unit is fitted by the vehicle manufacturer, compliance with any applicable restrictions on use or conditions for mounting shall be verified at the time when the vehicle is approved. Article 11 Tests required for EC type-approval 1. Compliance with the technical prescriptions laid down in this Directive and in the regulatory acts listed in Annex IV shall be demonstrated by means of appropriate tests performed by designated technical services. The test procedures, the specific equipment and tools necessary to perform those tests shall be described in each of the regulatory acts. 2. The required tests shall be performed on vehicles, components and separate technical units which are representative of the type to be approved. However, the manufacturer may select, in agreement with the approval authority, a vehicle, a system, a component or a separate technical unit which, while not representative of the type to be approved, combines a number of the most unfavourable features with regard to the required level of performance. Virtual testing methods may be used to aid decision-making during the selection process. 3. As alternatives to the test procedures referred to in paragraph 1 and with the agreement of the approval authority, virtual testing methods may be used at the request of the manufacturer with respect to the regulatory acts listed in Annex XVI. 4. The general conditions which virtual testing methods must fulfil are set out in Appendix 1 to Annex XVI. For each of the regulatory acts listed in Annex XVI, the specific testing conditions and the administrative provisions related thereto shall be laid down in Appendix 2 to that Annex. 5. The Commission shall establish the list of the regulatory acts for which virtual testing methods are permitted, the specific conditions and the administrative provisions related thereto. These measures, designed to amend non-essential elements of this Directive, inter alia by supplementing it, shall be established and updated in accordance with the regulatory procedure with scrutiny referred to in Article 40(2). Article 12 Conformity of production arrangements 1. The Member State which grants an EC type-approval shall take the necessary measures in accordance with Annex X to verify, if need be in cooperation with the approval authorities of the other Member States, that adequate arrangements have been made to ensure that production vehicles, systems, components or separate technical units, as the case may be, conform to the approved type. 2. The Member State which has granted an EC type-approval shall take the necessary measures in accordance with Annex X in relation to that approval to verify, if need be in cooperation with the approval authorities of the other Member States, that the arrangements referred to in paragraph 1 continue to be adequate and that production vehicles, systems, components or separate technical units, as the case may be, continue to conform to the approved type. Verification to ensure that products conform to the approved type shall be limited to the procedures set out in Annex X and in those regulatory acts that contain specific requirements. To that end, the approval authority of the Member State which has granted the EC type-approval may carry out any of the checks or tests prescribed in any of the regulatory acts listed in Annex IV or Annex XI on samples taken in the premises of the manufacturer, including production facilities. 3. When a Member State which has granted an EC type-approval establishes that the arrangements referred to in paragraph 1 are not being applied, deviate significantly from the arrangements and control plans agreed, or have ceased to be applied, although production is not discontinued, that Member State shall take the necessary measures, including the withdrawal of the type-approval, to ensure that the conformity of production procedure is followed correctly. CHAPTER V AMENDMENTS TO EC TYPE-APPROVALS Article 13 General provisions 1. The manufacturer shall inform without delay the Member State that granted the EC type-approval of any change in the particulars recorded in the information package. That Member State shall decide, in accordance with the rules laid down in this Chapter, which procedure is to be followed. Where necessary, the Member State may decide, in consultation with the manufacturer, that a new EC type-approval is to be granted. 2. An application for the amendment of an EC type-approval shall be submitted exclusively to the Member State that granted the original EC type-approval. 3. If the Member State finds that, for the purposes of making an amendment, fresh inspections or fresh tests are necessary, it shall inform the manufacturer accordingly. The procedures referred to in Articles 14 and 15 shall apply only after the requisite fresh inspections or fresh tests have been successfully carried out. Article 14 Specific provisions concerning vehicles 1. If particulars recorded in the information package have changed, the amendment shall be designated a revision. In such cases, the approval authority shall issue the revised page of the information package as necessary, marking each revised pages to show clearly the nature of the change and the date of re-issue. A consolidated, updated version of the information package, accompanied by a detailed description of the changes, shall be deemed to meet this requirement. 2. The revision shall be designated an extension if, in addition to the provisions of paragraph 1: (a) further inspections or fresh tests are required; (b) any information on the EC type-approval certificate, with the exception of its attachments, has changed; (c) new requirements under any of the regulatory acts applicable to the approved vehicle type enter into force. In such cases, the approval authority shall issue a revised EC type-approval certificate denoted by an extension number, incremented in accordance with the number of successive extensions already granted. The approval certificate shall show clearly the reason for the extension and the date of re-issue. 3. Whenever amended pages or a consolidated, updated version are issued, the index to the information package attached to the approval certificate shall be amended accordingly to show the date of the most recent extension or revision, or the date of the most recent consolidation of the updated version. 4. No amendment to the approval of a type of vehicle shall be required if the new requirements referred to in paragraph 2(c) are, from a technical point of view, irrelevant to that type of vehicle or concern categories of vehicle other than the category to which it belongs. Article 15 Specific provisions concerning systems, components or separate technical units 1. If particulars recorded in the information package have changed, the amendment shall be designated a revision. In such cases, the approval authority shall issue the revised pages of the information package as necessary, marking each revised page to show clearly the nature of the change and the date of re-issue. A consolidated, updated version of the information package, accompanied by a detailed description of the changes, shall be deemed to meet this requirement. 2. The revision shall be designated an extension if, in addition to the provisions of paragraph 1: (a) further inspections or fresh tests are required; (b) any information on the EC type-approval certificate, with the exception of its attachments, has changed; (c) new requirements under any of the regulatory acts applicable to the approved system, component or separate technical unit enter into force. In such cases, the approval authority shall issue a revised EC type-approval certificate denoted by an extension number, incremented in accordance with the number of successive extensions already granted. In cases where the amendment is necessitated by the application of paragraph 2(c), the third section of the approval number shall be updated. The approval certificate shall show clearly the reason for the extension and the date of re-issue. 3. Whenever amended pages or a consolidated, updated version are issued, the index to the information package attached to the approval certificate shall be amended accordingly to show the date of the most recent extension or revision, or the date of the most recent consolidation of the updated version. Article 16 Issue and notification of amendments 1. In the case of an extension, the approval authority shall update all relevant sections of the EC type-approval certificate, the attachments thereto, and the index to the information package. The updated certificate and its attachments shall be issued to the applicant without unjustified delay. 2. In the case of a revision, the revised documents or the consolidated, updated version, as appropriate, including the revised index to the information package, shall be issued by the approval authority to the applicant without unjustified delay. 3. The approval authority shall notify any amendment made to EC type-approvals to the approval authorities of the other Member States in accordance with the procedures referred to in Article 8. CHAPTER VI VALIDITY OF AN EC TYPE-APPROVAL OF VEHICLES Article 17 Termination of validity 1. An EC type-approval of a vehicle shall cease to be valid in any of the following cases: (a) new requirements in any regulatory act applicable to the approved vehicle become mandatory for the registration, sale or entry into service of new vehicles, and it is not possible to update the approval accordingly; (b) production of the approved vehicle is definitively discontinued voluntarily; (c) the validity of the approval expires by virtue of a special restriction. 2. Where only one variant within a type or one version within a variant becomes invalid, the EC type-approval of the vehicle in question shall lose validity only in so far as the particular variant or version is concerned. 3. When production of a particular type of vehicle is definitively discontinued, the manufacturer shall notify the approval authority that granted the EC type-approval for that vehicle. Upon receiving such notification, that authority shall inform the approval authorities of the other Member States accordingly within 20 working days. Article 27 shall apply only to discontinuation in the circumstances referred to in paragraph 1(a) of this Article. 4. Without prejudice to paragraph 3, in cases where an EC type-approval of a vehicle is due to become invalid, the manufacturer shall notify the approval authority that granted the EC type-approval. The approval authority shall without unjustified delay communicate all relevant information to the approval authorities of the other Member States so as to enable the application, where appropriate, of Article 27. That communication shall specify, in particular, the date of production and the vehicle identification number of the last vehicle produced. CHAPTER VII CERTIFICATE OF CONFORMITY AND MARKINGS Article 18 Certificate of conformity 1. The manufacturer, in his capacity as the holder of an EC type-approval of a vehicle, shall deliver a certificate of conformity to accompany each vehicle, whether complete, incomplete or completed, that is manufactured in conformity with the approved vehicle type. In the case of an incomplete or completed vehicle, the manufacturer shall complete only those items on side 2 of the certificate of conformity which have been added or changed at the current stage of approval and, if applicable, shall attach to the certificate all certificates of conformity delivered at the previous stage. 2. The certificate of conformity shall be drawn up in one of the official languages of the Community. Any Member State may request the certificate of conformity to be translated into its own language or languages. 3. The certificate of conformity shall be designed to prevent forgery. To that end, the paper used shall be protected either by coloured graphics or by a watermark in the form of the manufacturers identification mark. 4. The certificate of conformity shall be completed in its entirety and shall not contain restrictions as regards the use of the vehicle other than those provided for in a regulatory act. 5. The certificate of conformity as set out in Part I of Annex IX for vehicles approved in accordance with the provisions of Article 20(2) shall display in the title thereof the phrase For complete/completed vehicles, type-approved in application of Article 20 (provisional approval).. 6. The certificate of conformity, as set out in Part I of Annex IX for vehicles type-approved in accordance with Article 22 shall display in the title thereof the phrase For complete/completed vehicles type-approved in small series, and in close proximity thereto the year of production followed by a sequential number, between 1 and the limit indicated in the table set out in Annex XII, denoting, in respect of each year of production, the position of that vehicle within the production allocated for that year. 7. Without prejudice to the provisions of paragraph 1, the manufacturer may transmit data or information contained in the certificate of conformity by electronic mean to the registration authority of the Member State. 8. A duplicate of the certificate of conformity may be issued only by the manufacturer. The word duplicate must be clearly visible on the face of any duplicate certificate. Article 19 EC type-approval mark 1. The manufacturer of a component or separate technical unit, whether or not it is part of a system, shall affix to each component or unit manufactured in conformity with the approved type the EC type-approval mark, required by the relevant separate directive or regulation. 2. Where no EC type-approval mark is required, the manufacturer shall affix at least his trade name or trade mark, and the type number and/or an identification number. 3. The EC type-approval mark shall be in accordance with the Appendix to Annex VII. CHAPTER VIII NEW TECHNOLOGIES OR CONCEPTS INCOMPATIBLE WITH SEPARATE DIRECTIVES Article 20 Exemptions for new technologies or new concepts 1. Member States may, on application by the manufacturer, grant an EC type-approval in respect of a type of system, component or separate technical unit that incorporates technologies or concepts which are incompatible with one or more regulatory acts listed in Part I of Annex IV, subject to authorisation being granted by the Commission in accordance with the procedure referred to in Article 40(3). 2. Pending the decision as to whether or not authorisation is granted, the Member State may grant a provisional approval, valid only in its territory, in respect of a type of vehicle covered by the exemption sought, provided that it informs the Commission and the other Member States thereof without delay by means of a file containing the following elements: (a) the reasons why the technologies or concepts in question make the system, component or separate technical unit incompatible with the requirements; (b) a description of the safety and environmental considerations concerned and the measures taken; (c) a description of the tests, including their results, demonstrating that, by comparison with the requirements from which exemption is sought, at least an equivalent level of safety and environmental protection is ensured. 3. Other Member States may decide to accept the provisional approval referred to in paragraph 2 on their territory. 4. The Commission shall decide, in accordance with the procedure referred to in Article 40(3), whether or not to allow the Member State to grant an EC type-approval in respect of that type of vehicle. Where appropriate, the decision shall also specify whether its validity is subject to any restrictions, such as time-limits. In all cases, the validity of the approval shall not be less than 36 months. If the Commission decides to refuse authorisation, the Member State shall immediately give notice to the holder of the provisional type-approval referred to in paragraph 2 of this Article that the provisional approval will be revoked six months after the date of the Commissions decision. However, vehicles manufactured in conformity with the provisional approval before it was revoked shall be permitted to be registered, sold or enter service in any Member State that accepted the provisional approval. 5. This Article does not apply where a system, component or separate technical unit complies with a UNECE Regulation to which the Community has acceded. Article 21 Action required 1. Where the Commission finds that there are sound grounds for granting an exemption pursuant to Article 20, it shall immediately take the necessary steps to adapt the separate directives or regulations concerned to technological developments. These measures, designed to amend non-essential elements of the separate directives or regulations listed in Part I of Annex IV shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 40(2). Where the exemption pursuant to Article 20 relates to a UNECE Regulation, the Commission shall propose an amendment to the relevant UNECE Regulation in accordance with the procedure applicable under the Revised 1958 Agreement. 2. As soon as the relevant regulatory acts have been amended, any restriction attaching to the exemption shall be lifted immediately. If the necessary steps to adapt the regulatory acts have not been taken, the validity of an exemption may be extended, at the request of the Member State which granted the approval, by another decision adopted in accordance with the procedure referred to in Article 40(3). CHAPTER IX VEHICLES PRODUCED IN SMALL SERIES Article 22 EC type-approval of small series 1. At the request of the manufacturer and within the quantitative limits set out in Section 1 of Part A of Annex XII, Member States shall grant, in accordance with the procedure referred to in Article 6(4), an EC type-approval in respect of a type of vehicle which satisfies at least the requirements listed in the Appendix to Part I of Annex IV. 2. Paragraph 1 shall not apply to special purpose vehicles. 3. EC type-approval certificates shall be numbered in accordance with Annex VII. Article 23 National type-approval of small series 1. In the case of vehicles produced within the quantitative limits specified in Section 2 of Part A of Annex XII, Member States may waive one or more of the provisions of one or more of the regulatory acts listed in Annex IV or Annex XI, provided that they lay down relevant alternative requirements. Alternative requirements means administrative provisions and technical requirements which aim to ensure a level of road safety and environmental protection which is equivalent to the greatest extent practicable to the level provided for by the provisions of Annex IV or Annex XI, as appropriate. 2. Member States may, in the case of the vehicles referred to in paragraph 1, waive one or more of the provisions of this Directive. 3. The provisions referred to in paragraphs 1 and 2 shall only be waived where a Member State has reasonable grounds for so doing. 4. For the purpose of type-approval of vehicles under this Article, Member States shall accept systems, components or separate technical units which are type-approved in accordance with the regulatory acts listed in Annex IV. 5. The type-approval certificate shall specify the nature of the waivers granted pursuant to paragraphs 1 and 2. The type-approval certificate, the model for which is set out in Annex VI, shall not bear the heading EC vehicle type-approval certificate. However, type-approval certificates shall be numbered in accordance with Annex VII. 6. The validity of the type-approval shall be restricted to the territory of the Member State that granted the approval. However, if the manufacturer so requests, the approval authority shall send by registered mail or by electronic mail a copy of the type-approval certificate and its attachments to the approval authorities of the Member States designated by the manufacturer. Within 60 days of receipt, such a Member State shall decide whether or not it accepts the type-approval. It shall formally communicate that decision to the approval authority referred to in the first subparagraph. A Member State shall not refuse the type-approval unless it has reasonable grounds to believe that the technical provisions according to which the vehicle was approved are not equivalent to its own. 7. On request of an applicant who wishes to sell, register or put into service a vehicle in another Member State, the Member State that granted the approval shall provide the applicant with a copy of the type-approval certificate including the information package. A Member State shall permit the sale, registration or entry into service of this vehicle unless it has reasonable grounds to believe that the technical provisions according to which the vehicle was approved are not equivalent to its own. CHAPTER X INDIVIDUAL APPROVALS Article 24 Individual approvals 1. Member States may exempt a particular vehicle, whether unique or not, from compliance with one or more of the provisions of this Directive or with one or more of the regulatory acts listed in Annex IV or Annex XI, provided that they impose alternative requirements. The provisions referred to in subparagraph 1 shall only be waived where a Member State has reasonable grounds for so doing. Alternative requirements means administrative provisions and technical requirements which aim to ensure a level of road safety and environmental protection, which is equivalent to the greatest extent practicable to the level provided for by the provisions of Annex IV or Annex XI, as appropriate. 2. Member States shall not carry out destructive tests. They shall use any relevant information provided by the applicant establishing compliance with the alternative requirements. 3. Member States shall accept any system, component or separate technical unit EC type-approval instead of the alternative requirements. 4. An application for individual approval shall be submitted by the manufacturer or by the owner of the vehicle or by a person acting on their behalf, provided the latter is established in the Community. 5. A Member State shall grant an individual approval if the vehicle conforms to the description appended to the application and satisfies the applicable technical requirements and shall without unjustified delay issue an individual approval certificate. The format of the individual approval certificate shall be based on the template of the EC type-approval certificate set out in Annex VI and shall contain at least the information necessary to complete the application for registration provided for in Council Directive 1999/37/EC of 29 April 1999 on the registration documents for vehicles (13). Individual approval certificates shall not bear the heading EC vehicle approval. An individual approval certificate shall bear the vehicle identification number of the vehicle concerned. 6. The validity of an individual approval shall be restricted to the territory of the Member State that granted the approval. Where an applicant wishes to sell, register or put into service in another Member State a vehicle which has been granted an individual approval, the Member State that granted the approval shall, on request, provide the applicant with a statement of the technical provisions against which the vehicle was approved. With regard to a vehicle which has been granted an individual approval by a Member State in accordance with the provisions of this Article, another Member State shall permit that vehicle to be sold, registered or to enter into service unless it has reasonable grounds to believe that the technical provisions against which the vehicle was approved are not equivalent to its own. 7. At the request of the manufacturer or of the owner of the vehicle, Member States shall grant an individual approval to a vehicle which complies with the provisions of this Directive and with the regulatory acts listed in Annex IV or Annex XI, as appropriate. In such a case, Member States shall accept the individual approval and shall permit the sale, registration and entry into service of the vehicle. 8. The provisions of this Article may apply to vehicles which have been type-approved in accordance with this Directive and which have been modified before their first registration or entry into service. Article 25 Specific provisions 1. The procedure set out in Article 24 may apply to a particular vehicle during the successive stages of its completion in accordance with a multi-stage type-approval procedure. 2. The procedure set out in Article 24 may not replace an intermediate stage within the normal sequence of a multi-stage type-approval procedure and may not apply for the purposes of obtaining the first-stage approval of a vehicle. CHAPTER XI REGISTRATION, SALE AND ENTRY INTO SERVICE Article 26 Registration, sale and entry into service of vehicles 1. Without prejudice to the provisions of Articles 29 and 30, Member States shall register, and permit the sale or entry into service of, vehicles only if they are accompanied by a valid certificate of conformity issued in accordance with Article 18. In the case of incomplete vehicles, Member States shall permit the sale of such vehicles but may refuse their permanent registration and entry into service for such time as the vehicles remain incomplete. 2. Vehicles exempted from the requirement concerning a certificate of conformity may be registered, sold or put into service only if they satisfy the relevant technical requirements of this Directive. 3. As regards small-series vehicles, the number of vehicles registered, sold or entered into service in the course of a single year shall not exceed the number of units shown in Part A of Annex XII. Article 27 Registration, sale and entry into service of end-of-series vehicles 1. Subject to the limits specified in Section B of Annex XII, and in respect only of a limited period of time, Member States may register and permit the sale or entry into service of vehicles conforming to a type of vehicle whose EC type-approval is no longer valid. The first subparagraph shall apply only to vehicles within the territory of the Community which were covered by a valid EC type-approval at the time of their production, but which had not been registered or put into service before that EC type-approval lost its validity. 2. The option provided for in paragraph 1 shall be available, in the case of complete vehicles, for a period of twelve months from the date on which validity of the EC type-approval expired and, in the case of completed vehicles, for a period of eighteen months from that date. 3. A manufacturer who wishes to benefit from the provisions of paragraph 1 shall submit a request to the competent authority of each Member State concerned by the entry into service of the vehicles in question. The request must specify any technical or economic reasons preventing those vehicles from complying with the new technical requirements. The Member States concerned shall decide, within three months of receiving such a request, whether and in what number to permit the registration of those vehicles within their territory. 4. Paragraphs 1, 2 and 3 shall apply mutatis mutandis to vehicles which were covered by a national type-approval but which had not been registered or put into service before that approval ceased to be valid, in application of Article 45, owing to the compulsory enforcement of the EC type-approval procedure. 5. Member States shall apply appropriate measures to ensure that the number of vehicles to be registered or put into service in the framework of the procedure set out in this Article is effectively monitored. Article 28 Sale and entry into service of components and separate technical units 1. Member States shall permit the sale or entry into service of components or separate technical units if and only if they comply with the requirements of the relevant regulatory acts and are properly marked in accordance with Article 19. 2. Paragraph 1 shall not apply in the case of components or separate technical units which are specifically constructed or designed for new vehicles not covered by this Directive. 3. By way of derogation from paragraph 1, Member States may permit the sale and entry into service of components or separate technical units that have been exempted from one or more provisions of a regulatory act in application of Article 20 or are intended for mounting on vehicles covered by approvals granted under Articles 22, 23 or 24 that concern the component or separate technical unit in question. 4. By way of derogation from paragraph 1, and unless otherwise provided for in a regulatory act, Member States may permit the sale and entry into service of components or separate technical units that are intended for mounting on vehicles which, at the time of their entry into service, were not required, by this Directive or by Directive 70/156/EEC to be EC type-approved. CHAPTER XII SAFEGUARD CLAUSES Article 29 Vehicles, systems, components or separate technical units in compliance with this Directive 1. If a Member State finds that new vehicles, systems, components or separate technical units, albeit in compliance with the applicable requirements or properly marked, present a serious risk to road safety, or seriously harm the environment or public health, that Member State may, for a maximum period of six months, refuse to register such vehicles or to permit the sale or entry into service in its territory of such vehicles, components or separate technical units. In such cases, the Member State concerned shall immediately notify the manufacturer, the other Member States and the Commission accordingly, stating the reasons on which its decision is based and, in particular, whether it is the result of:  shortcomings in the relevant regulatory acts, or  incorrect application of the relevant requirements. 2. The Commission shall consult the parties concerned as soon as possible and, in particular, the approval authority that granted the type-approval in order to prepare the decision. 3. Where the measures referred to in paragraph 1 are attributed to shortcomings in the relevant regulatory acts, the appropriate measures shall be taken as follows:  where separate directives or regulations listed in Part I of Annex IV are concerned, the Commission shall amend them in accordance with the regulatory procedure with scrutiny referred to in Article 40(2),  where UNECE Regulations are concerned, the Commission shall propose the necessary draft amendments to the relevant UNECE Regulations in accordance with the procedure applicable under the Revised 1958 Agreement. 4. Where the measures referred to in paragraph 1 are attributed to incorrect application of the relevant requirements, the Commission shall take the appropriate measures to ensure compliance with such requirements. Article 30 Vehicles, systems, components or separate technical units not in conformity with the approved type 1. If a Member State which has granted an EC type-approval finds that new vehicles, systems, components or separate technical units accompanied by a certificate of conformity or bearing an approval mark do not conform to the type it has approved, it shall take the necessary measures, including, where necessary, the withdrawal of type-approval, to ensure that production vehicles, systems, components or separate technical units, as the case may be, are brought into conformity with the approved type. The approval authority of that Member State shall advise the approval authorities of the other Member States of the measures taken. 2. For the purposes of paragraph 1, deviations from the particulars in the EC type-approval certificate or the information package shall be deemed to constitute failure to conform to the approved type. A vehicle shall not be deemed to deviate from the approved type where tolerances are permitted by the relevant regulatory acts and those tolerances are respected. 3. If a Member State demonstrates that new vehicles, components or separate technical units accompanied by a certificate of conformity or bearing an approval mark do not conform to the approved type, it may ask the Member State which granted the EC type-approval to verify that vehicles, systems, components or separate technical units in production continue to conform to the approved type. On receipt of such a request, the Member State concerned shall take the requisite action as soon as possible and in any case within six months of the date of the request. 4. The approval authority shall request the Member State which granted the system, component, separate technical unit or incomplete vehicle type-approval to take the necessary action to ensure that vehicles in production are brought back into conformity with the approved type in the following cases: (a) in relation to an EC vehicle type-approval, where the non-conformity of a vehicle is attributable exclusively to the non-conformity of a system, component or separate technical unit; (b) in relation to a multi-stage type-approval, where the non-conformity of a completed vehicle is attributable exclusively to the non-conformity of a system, component or separate technical unit being part of the incomplete vehicle, or of the incomplete vehicle itself. On receipt of such a request, the Member State concerned shall take the requisite action, if necessary in conjunction with the Member State making the request, as soon as possible and in any case within six months of the date of the request. Where a failure to conform is established, the approval authority of the Member State which granted the system, component or separate technical unit EC type-approval or the approval of the incomplete vehicle shall take the measures set out in paragraph 1. 5. The approval authorities shall inform each other within 20 working days of any withdrawal of EC type-approval and of the reasons therefor. 6. If the Member State that granted EC type-approval disputes the failure to conform notified to it, the Member States concerned shall endeavour to settle the dispute. The Commission shall be kept informed and, where necessary, shall hold appropriate consultations with a view to reaching a settlement. Article 31 Sale and entry into service of parts or equipment which are capable of posing a significant risk to the correct functioning of essential systems 1. Member States shall permit the sale, the offer for sale or entry into service of parts or equipment which are capable of posing a significant risk to the correct functioning of systems that are essential for the safety of the vehicle or for its environmental performance, only if those parts or equipment have been authorised by an approval authority in accordance with paragraphs 5 to 10. 2. Parts or equipment subject to authorisation in accordance with paragraph 1 shall be inserted in the list to be established in Annex XIII. Such a decision shall be preceded by an evaluation resulting in a report and strive for a fair balance between the following elements: (a) the existence of a serious risk to the safety or environmental performance of vehicles fitted with the parts or equipment under consideration; and (b) the effect on consumers and manufacturers in the after-market of the imposition under this Article of a possible authorisation requirement on the parts or equipment under consideration. 3. Paragraph 1 shall not apply to original parts or equipment which are covered by a system type-approval with respect to a vehicle and to parts or equipment which are type-approved in accordance with the provisions of one of the regulatory acts listed in Annex IV, except where those approvals relate to aspects other than those covered in paragraph 1. Paragraph 1 shall not apply to parts or equipment exclusively produced for racing vehicles not intended for use on public roads. If parts or equipment included in Annex XIII have a dual use for racing and on the road, these parts or equipment may not be sold or offered for sale to the general public for use in on-road vehicles unless they comply with the requirements of this Article. Where appropriate, the Commission shall adopt provisions for identifying the parts or equipment referred to in this paragraph. 4. The Commission shall, after consulting stakeholders, establish the procedure and the requirements of the authorisation process referred to in paragraph 1, and adopt the provisions for the subsequent updating of the list established in Annex XIII. Those requirements shall include prescriptions for safety, environmental protection and, where needed, for testing standards. They may be based on the regulatory acts listed in Annex IV, may be developed according to the relevant state of safety, environmental and testing technology, or, if this is an appropriate way of achieving the required safety or environmental objectives, may consist of a comparison of the part or equipment with the environmental or safety performance of the original vehicle, or of any of its parts, as appropriate. 5. For the purposes of paragraph 1, the manufacturer of parts or equipment shall submit to the approval authority a test report drafted by a designated technical service which certifies that the parts or equipment for which authorisation is sought comply with the requirements referred to in paragraph 4. The manufacturer may introduce only one application per type per part with only one approval authority. The application shall include details concerning the manufacturer of the parts or equipment, the type, identification and part numbers of the parts or equipment for which authorisation is sought, as well as the vehicle manufacturers name, type of vehicle and, if appropriate, years of construction or any other information permitting the identification of the vehicle for which the fitting of such parts or equipment is intended. When the approval authority is satisfied, taking account of the test report and other evidence, that the parts or equipment in question comply with the requirements referred to in paragraph 4, it shall issue a certificate to the manufacturer without unjustified delay. This certificate shall authorise the parts or equipment to be sold, offered for sale or fitted to vehicles in the Community subject to the second subparagraph of paragraph 9. 6. Each part or piece of equipment authorised in application of this Article shall be appropriately marked. The Commission shall establish marking and packaging requirements, as well as the model and numbering system of the certificate referred to in paragraph 5. 7. The measures referred to in paragraphs 2 to 6 shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 40(2) as they are designed to amend non-essential elements of this Directive, inter alia by supplementing it. 8. The manufacturer shall inform without delay the approval authority that issued the certificate of any change affecting the conditions under which it was delivered. That approval authority shall decide whether the certificate has to be reviewed or reissued and whether fresh tests are necessary. The manufacturer shall be responsible for ensuring that the parts and equipment are produced and continue to be produced under the conditions under which the certificate was issued. 9. Before delivering any authorisation, the approval authority shall verify the existence of satisfactory arrangements and procedures for ensuring effective control of the conformity of production. Where the approval authority finds that the conditions for issuing the authorisation are no longer fulfilled, it shall request the manufacturer to take the necessary measures to ensure that the parts or equipment are brought back into conformity. If necessary, it shall withdraw the authorisation. 10. Any disagreement between Member States in relation to the certificates referred to in paragraph 5 shall be brought to the attention of the Commission. It shall take appropriate measures, including, where necessary, requiring the withdrawal of the authorisation, after having consulted the Member States. 11. This Article shall not be applicable to a part or piece of equipment before it is listed in Annex XIII. For any entry or group of entries in Annex XIII a reasonable transitional period shall be fixed to allow the manufacturer of the part or equipment to apply for and obtain an authorisation. At the same time a date may be fixed, where appropriate, to exclude parts and equipment designed for vehicles type-approved before that date from the application of this Article. 12. As long as a decision as to whether or not a part or piece of equipment is to be included in the list referred to in paragraph 1 has not been taken, Member States may maintain national provisions dealing with parts or equipment which are capable of posing a significant risk to the correct functioning of systems that are essential for the safety of the vehicle or its environmental performance. Once such a decision in this regard has been taken, the national provisions dealing with the parts or equipment in question shall cease to be valid. 13. As from 29 October 2007, Member States shall not adopt new provisions dealing with parts and equipment which can affect the correct functioning of systems that are essential for the safety of the vehicle or its environmental performance. Article 32 Recall of vehicles 1. Where a manufacturer who has been granted an EC vehicle type-approval is obliged, in application of the provisions of a regulatory act or of Directive 2001/95/EC, to recall vehicles already sold, registered or put into service because one or more systems, components or separate technical units fitted to the vehicle, whether or not duly approved in accordance with this Directive, presents a serious risk to road safety, public health or environmental protection, he shall immediately inform the approval authority that granted the vehicle approval thereof. 2. The manufacturer shall propose to the approval authority a set of appropriate remedies to neutralise the risk referred to in paragraph 1. The approval authority shall communicate the proposed measures to the authorities of the other Member States without delay. The competent authorities shall ensure that the measures are effectively implemented in their respective territories. 3. If the measures are considered to be insufficient by the authorities concerned or have not been implemented quickly enough, they shall inform the approval authority that granted the EC vehicle type-approval without delay. The approval authority shall then inform the manufacturer. If the approval authority which granted the EC type-approval is itself not satisfied with the measures of the manufacturer, it shall take all protective measures required, including the withdrawal of the EC vehicle type-approval where the manufacturer does not propose and implement effective corrective measures. In case of withdrawal of the EC vehicle type-approval, the concerned approval authority shall notify the manufacturer, the approval authorities of the other Member States and the Commission by registered letter or equivalent electronic means within 20 working days. 4. This Article shall also apply to parts that are not subject to any requirement under a regulatory act. Article 33 Notification of decisions and remedies available All decisions taken pursuant to the provisions adopted in implementation of this Directive and all decisions refusing or withdrawing EC type-approval, or refusing registration or prohibiting sales, shall state in detail the reasons on which they are based. Any such decision shall be notified to the party concerned who shall, at the same time, be informed of the remedies available to him under the laws in force in the Member State concerned and of the time limits allowed for the exercise of such remedies. CHAPTER XIII INTERNATIONAL REGULATIONS Article 34 UNECE Regulations required for EC type-approval 1. UNECE Regulations to which the Community has acceded and which are listed in Part I of Annex IV and in Annex XI are part of the EC type-approval of a vehicle in the same way as the separate directives or regulations. They shall apply to the categories of vehicles listed in the relevant columns in the table of Part I of Annex IV and Annex XI. 2. When the Community has decided to apply on a compulsory basis a UNECE Regulation for the purpose of EC vehicle type-approval in accordance with Article 4(4) of Decision 97/836/EC, the annexes to this Directive shall be amended as appropriate in accordance with the regulatory procedure with scrutiny referred to in Article 40(2) of this Directive. The act amending the Annexes to this Directive shall also specify the dates of compulsory application of the UNECE Regulation or of its amendments. Member States shall repeal or adapt any national legislation that is incompatible with the UNECE Regulation in question. Where such a UNECE Regulation replaces an existing separate directive or regulation, the relevant entry in Part I of Annex IV and in Annex XI shall be replaced by the number of the UNECE Regulation and the corresponding entry in Part II of Annex IV shall be deleted in accordance with the same procedure. 3. In the cases referred to in the second subparagraph of paragraph 2, the separate directive or regulation replaced by the UNECE Regulation shall be repealed in accordance with the regulatory procedure with scrutiny referred to in Article 40(2). Where a separate directive is repealed, Member States shall repeal any national legislation that was adopted for the transposition of that directive. 4. Direct references may be made in this Directive or in the separate directives or regulations to international standards and regulations without reproducing them in the Community legal framework. Article 35 Equivalence of UNECE Regulations with directives or regulations 1. The UNECE Regulations listed in Part II of Annex IV are recognised as being equivalent to the corresponding separate directives or regulations in as much as they share the same scope and subject matter. The approval authorities of the Member States shall accept approvals granted in accordance with those UNECE Regulations and, where applicable, the pertaining approval marks, in lieu of the corresponding approvals and approval marks granted in accordance with the equivalent separate directive or regulation. 2. Where the Community has decided to apply, for the purposes of paragraph 1, a new UNECE Regulation or a UNECE Regulation as amended, Part II of Annex IV shall be amended as appropriate. These measures, designed to amend non-essential elements of this Directive shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 40(2). Article 36 Equivalence with other regulations The Council may, acting by qualified majority on a proposal from the Commission, recognise the equivalence between the conditions or provisions for EC type-approval of systems, components and separate technical units established by this Directive and the procedures established by international regulations or regulations of third countries, in the framework of multilateral or bilateral agreements between the Community and third countries. CHAPTER XIV PROVISION OF TECHNICAL INFORMATION Article 37 Information intended for users 1. The manufacturer may not supply any technical information related to the particulars provided for in this Directive or in the regulatory acts listed in Annex IV which diverges from the particulars approved by the approval authority. 2. Where a regulatory act makes specific provisions for so doing, the manufacturer shall make available to users all relevant information and necessary instructions describing any special conditions or restrictions attaching to the use of a vehicle, a component or a separate technical unit. That information shall be supplied in the official languages of the Community. It shall be provided, in agreement with the approval authority, in an appropriate supporting document, such as the owners manual or the maintenance book. Article 38 Information intended for manufacturers of components or separate technical units 1. The vehicle manufacturer shall make available to the manufacturers of components or separate technical units all those particulars including, as the case may be, drawings specifically listed in the annex or appendix to a regulatory act that are necessary for EC type-approval of components or separate technical units, or necessary to obtain an authorisation under Article 31. The vehicle manufacturer may impose a binding agreement on the manufacturers of components or separate technical units to protect the confidentiality of any information that is not in the public domain, including what is related to intellectual property rights. 2. The manufacturer of components or separate technical units, in his capacity as the holder of an EC type-approval certificate which, in accordance with Article 10(4), includes restrictions on use or special mounting conditions or both, shall provide all the detailed information thereon to the vehicle manufacturer. Where a regulatory act makes provision for so doing, the manufacturer of components or separate technical units shall provide, together with the components or separate technical units produced, instructions regarding restrictions on use or special mounting conditions or both. CHAPTER XV IMPLEMENTATION MEASURES AND AMENDMENTS Article 39 Implementation measures and amendments to this Directive and the separate directives and regulations 1. The Commission shall adopt the measures necessary for the implementation of each separate directive or regulation in compliance with the rules laid down in each directive or regulation concerned. 2. The Commission shall adopt amendments to the annexes to this Directive or to the provisions of the separate directives or regulations listed in Part I of Annex IV, which are necessary to adapt them to the development of scientific and technical knowledge or to the specific needs of persons with disabilities. 3. The Commission shall adopt amendments to this Directive which are necessary to lay down technical requirements for small series vehicles, vehicles approved under the individual approval procedure and special purpose vehicles. 4. When the Commission becomes aware of serious risks to road users or to the environment, which require urgent measures, it may amend the provisions of the separate directives or regulations listed in Part I of Annex IV. 5. The Commission shall adopt amendments which are necessary in the interest of good administration and in particular those needed to ensure the coherence of the separate directives or regulations listed in Part I of Annex IV either amongst themselves or with other pieces of Community law. 6. When, in application of Decision 97/836/EC, new UNECE Regulations or amendments to existing UNECE Regulations to which the Community has acceded are adopted, the Commission shall amend the annexes to this Directive accordingly. 7. Each new separate directive or regulation shall introduce the appropriate amendments to the annexes to this Directive. 8. The annexes to this Directive may be amended by means of regulations. 9. Measures referred to in this Article shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 40(2) as they are designed to amend non-essential elements of this Directive or of the separate directives and regulations, inter alia by supplementing them. Article 40 Committee 1. The Commission shall be assisted by a committee referred to as the Technical Committee  Motor Vehicles (TCMV). 2. Where reference is made to this paragraph, Article 5a(1) to (4), and Article 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. 3. Where reference is made to this paragraph, Articles 5 and 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. The period referred to in Article 5(6) of Decision 1999/468/EC shall be set at three months. CHAPTER XVI DESIGNATION AND NOTIFICATION OF TECHNICAL SERVICES Article 41 Designation of technical services 1. When a Member State designates a technical service, the latter shall comply with the provisions of this Directive. 2. The technical services shall carry out themselves or supervise the tests required for approval or inspections specified in this Directive or in a regulatory act listed in Annex IV, except where alternative procedures are specifically permitted. They may not conduct tests or inspections for which they have not been duly designated. 3. The technical services shall fall into one or more of the four following categories of activities, depending on their field of competence: (a) category A, technical services which carry out in their own facilities the tests referred to in this Directive and in the regulatory acts listed in Annex IV; (b) category B, technical services which supervise the tests referred to in this Directive and in the regulatory acts listed in Annex IV, performed in the manufacturers facilities or in the facilities of a third party; (c) category C, technical services which assess and monitor on a regular basis the manufacturers procedures for controlling conformity of production; (d) category D, technical services which supervise or perform tests or inspections in the framework of the surveillance of conformity of production. 4. Technical services shall demonstrate appropriate skills, specific technical knowledge and proven experience in the specific fields covered by this Directive and the regulatory acts listed in Annex IV. In addition, technical services shall comply with the standards listed in Appendix 1 to Annex V which are relevant for the activities they carry out. However, this requirement does not apply for the purposes of the last stage of a multi-stage type-approval procedure as referred to in Article 25(1). 5. An approval authority may act as a technical service for one or more of the activities referred to in paragraph 3. 6. A manufacturer or a subcontracting party acting on his behalf may be designated as a technical service for category A activities with regard to the regulatory acts listed in Annex XV. The Commission shall amend the list of these regulatory acts where necessary in accordance with the regulatory procedure with scrutiny referred to in Article 40(2). 7. The entities referred to in paragraphs 5 and 6 shall comply with the provisions of this Article. 8. Technical services, other than those designated in accordance with paragraph 6, of a third country may be notified for the purposes of Article 43 only in the framework of a bilateral agreement between the Community and the third country in question. Article 42 Assessment of the skills of the technical services 1. The skills referred to in Article 41 shall be demonstrated by an assessment report established by a competent authority. This may include a certificate of accreditation issued by an accreditation body. 2. The assessment on which the report referred to in paragraph 1 is based shall be conducted in accordance with the provisions of Appendix 2 to Annex V. The assessment report shall be reviewed after a maximum period of three years. 3. The assessment report shall be communicated to the Commission upon request. 4. The approval authority which acts as a technical service shall demonstrate compliance through documentary evidence. This includes an assessment conducted by auditors independent of the activity being assessed. Such auditors may be from within the same organisation provided that they are managed autonomously from personnel undertaking the assessed activity. 5. A manufacturer or a subcontracting party acting on his behalf, designated as a technical service, shall comply with the relevant provisions of this Article. Article 43 Procedures for notification 1. Member States shall notify to the Commission the name, the address including electronic address, the responsible persons and the category of activities with respect to each designated technical service. They shall notify it of any subsequent modifications thereto. The notification act shall state in respect of which regulatory acts the technical services have been designated. 2. A technical service may conduct the activities described in Article 41 for the purposes of type-approval only if it has been notified beforehand to the Commission. 3. The same technical service may be designated and notified by several Member States irrespective of the category of activities which it conducts. 4. Where a specific organisation or competent body, the activity of which is not included in those referred to in Article 41, needs to be designated in application of a regulatory act, the notification shall be made in accordance with the provisions of this Article. 5. The Commission shall publish a list and details regarding the approval authorities and technical services on its web-site. CHAPTER XVII FINAL PROVISIONS Article 44 Transitional provisions 1. Pending the necessary amendments to this Directive in order to include vehicles not yet covered or to complete the administrative and technical provisions regarding type-approval of vehicles other than M1 produced in small series, and to lay down harmonised administrative and technical provisions regarding the individual approval procedure, and pending expiry of the transitional periods provided for in Article 45, Member States shall continue to grant national approvals for those vehicles, provided that such approvals are based on the harmonised technical requirements laid down in this Directive. 2. On application by the manufacturer or, in the case of individual approval, by the owner of the vehicle and on submission of the information required, the Member State concerned shall complete and issue the type-approval certificate or the individual approval certificate as appropriate. The certificate shall be issued to the applicant. With respect to vehicles of the same type, other Member States shall accept a certified true copy as proof that the requisite tests have been carried out. 3. Where a particular vehicle covered by an individual approval has to be registered in another Member State, that Member State may require, from the approval authority that has issued the individual approval, any additional information stating in detail the nature of the technical requirements satisfied by that particular vehicle. 4. Pending the harmonisation of registration and taxation systems of the Member States in relation to vehicles covered by this Directive, Member States may use national codes in order to facilitate registration and taxation in their territory. For this purpose, Member States may subdivide the versions shown in Part II of Annex III, provided that the particulars used for the subdivision are expressly stated in the information package or can be derived from it by a simple calculation. Article 45 Application dates for EC type-approval 1. As regards EC type-approval, Member States shall grant EC approval to new types of vehicle from the dates specified in Annex XIX. 2. On application by the manufacturer, Member States may grant EC approval to new types of vehicle from 29 April 2009. 3. Until the dates specified in the fourth column of the table set out in Annex XIX, Article 26(1) shall not apply to new vehicles for which a national approval has been granted before the dates specified in the third column thereof or for which there has been no approval. 4. At the request of the manufacturer, and until the dates specified in column 3 of rows 6 and 9 of the table set out in Annex XIX, Member States shall continue to grant national type-approvals as an alternative to EC vehicle type-approval for vehicles of category M2 or M3 on the condition that those vehicles and their systems, components and separate technical units have been type-approved in accordance with the regulatory acts listed in Part I of Annex IV to this Directive. 5. This Directive shall not invalidate any EC type-approval granted to vehicles of category M1 before 29 April 2009 nor prevent the extension of such approvals. 6. As regards the EC approval of new types of systems, components or separate technical units, Member States shall apply this Directive from 29 April 2009. This Directive shall not invalidate any EC type-approval granted for systems, components or separate technical units before 29 April 2009 nor prevent the extension of such approvals. Article 46 Penalties Member States shall determine the penalties applicable for infringement of the provisions of this Directive, and in particular of the prohibitions contained in or resulting from Article 31, and of the regulatory acts listed in Part I of Annex IV and shall take all necessary measures for their implementation. The penalties determined shall be effective, proportionate and dissuasive. Member States shall notify these provisions to the Commission no later than 29 April 2009 and shall notify any subsequent modifications thereof as soon as possible. Article 47 Assessment 1. No later than 29 April 2011, Member States shall inform the Commission of the application of the type-approval procedures laid down in this Directive and, in particular, of the application of the multi-stage process. Where appropriate, the Commission shall propose the amendments deemed necessary to improve the type-approval process. 2. On the basis of the information supplied under paragraph 1, the Commission shall report to the European Parliament and the Council on the application of this Directive no later than 29 October 2011. If appropriate, the Commission may propose the postponement of the application dates referred to in Article 45. Article 48 Transposition 1. Member States shall adopt and publish, before 29 April 2009, the laws, regulations and administrative provisions necessary to comply with the substantive amendments of this Directive. They shall forthwith communicate to the Commission the text of those provisions. They shall apply those provisions from 29 April 2009. When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. They shall also include a statement that references in existing laws, regulations and administrative provisions to the Directive repealed by this Directive shall be construed as references to this Directive. Member States shall determine how such reference is to be made and how that statement is to be formulated. 2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive. Article 49 Repeal Directive 70/156/EEC is repealed with effect from 29 April 2009, without prejudice to the obligations of the Member States relating to the time-limits for transposition into national law and application of the directives set out in Part B of Annex XX. References to the repealed Directive shall be construed as references to this Directive and shall be read in accordance with the correlation table set out in Annex XXI. Article 50 Entry into force This Directive shall enter into force on the 20th day following its publication in the Official Journal of the European Union. Article 51 Addressees This Directive is addressed to the Member States. Done at Brussels, 5 September 2007. For the European Parliament The President H.-G. PÃ TTERING For the Council The President M. LOBO ANTUNES (1) OJ C 108, 30.4.2004, p. 29. (2) Opinion of the European Parliament of 11 February 2004 (OJ C 97 E, 22.4.2004, p. 370), Council Common Position of 11 December 2006 (OJ C 64 E, 20.3.2007, p. 1), Position of the European Parliament of 10 May 2007 (not yet published in the Official Journal) and Council Decision of 23 July 2007. (3) OJ L 42, 23.2.1970, p. 1. Directive as last amended by Regulation (EC) No 715/2007 of the European Parliament and of the Council (OJ L 171, 29.6.2007, p. 1). (4) OJ L 225, 10.8.1992, p. 1. (5) OJ L 184, 17.7.1999, p. 23. Decision as amended by Decision 2006/512/EC (OJ L 200, 22.7.2006, p. 11). (6) OJ L 346, 17.12.1997, p. 78. (7) OJ L 11, 15.1.2002, p. 4. (8) OJ L 171, 29.6.2007, p. 1. (9) OJ C 321, 31.12.2003, p. 1. (10) OJ L 171, 9.7.2003, p. 1. Directive as last amended by Council Directive 2006/96/EC (OJ L 363, 20.12.2006, p. 81). (11) OJ L 124, 9.5.2002, p. 1. Directive as last amended by Council Directive 2006/96/EC. (12) OJ L 157, 9.6.2006, p. 24. (13) OJ L 138, 1.6.1999, p. 57. Directive as last amended by Directive 2006/103/EC (OJ L 363, 20.12.2006, p. 344). LIST OF ANNEXES Annex I Complete list of information for the purpose of EC type-approval of vehicles Annex II Definition of vehicle categories and vehicle types Annex III Information document for the purpose of EC type-approval of vehicles Annex IV List of requirements for the purpose of EC type-approval of vehicles Appendix: List of requirements for EC type-approval of vehicles belonging to category M1, produced in small series Annex V Procedures to be followed during EC type-approval of vehicles Appendix 1: Standards with which the entities referred to in Article 41 have to comply Appendix 2: Procedure for the assessment of the technical services Annex VI EC type-approval certificate Appendix: List of the regulatory acts to which the type of vehicle complies Annex VII EC type-approval certificate numbering system Appendix: EC component and separate technical unit type-approval mark Annex VIII Test results Annex IX EC Certificate of conformity Annex X Conformity of production procedures Annex XI Nature of and provisions for special purpose vehicles Appendix 1: Motor-caravans, ambulances and hearses Appendix 2: Armoured vehicles Appendix 3: Wheel-chair accessible vehicles Appendix 4: Other special purpose vehicles (including trailer caravans) Appendix 5: Mobile cranes Annex XII Small series and end-of-series limits Annex XIII List of parts or equipment which are capable of posing a significant risk to the correct functioning of systems that are essential for the safety of the vehicle or its environmental performance, their performance requirements, appropriate test procedures, marking and packaging provisions Annex XIV List of EC type-approvals issued pursuant to regulatory acts Annex XV List of the regulatory acts for which a manufacturer may be designated as technical service Annex XVI List of the regulatory acts for which virtual testing methods may be used by a manufacturer or a technical service Appendix 1: General conditions required from virtual testing methods Appendix 2: Specific conditions concerning virtual testing methods Annex XVII Procedures to be followed during multi-stage EC type-approval Appendix: Model of the manufacturers additional plate Annex XVIII Certificate of origin of the vehicle  Manufacturers declaration of base/incomplete vehicle which is not provided with a Certificate of Conformity Annex XIX Timetable for the enforcement of this Directive in respect of type-approval Annex XX Time-limits for the transposition of repealed directives into national law Annex XXI Correlation table ANNEX I Complete list of information for the purpose of EC type-approval of vehicles All information documents in this Directive and in separate directives or regulations must consist only of extracts from, and adhere to the item numbering system of, this total list. The following information, if applicable, must be supplied in triplicate and include a list of contents. Any drawings must be supplied in appropriate scale and in sufficient detail on size A4 or on a folder of A4 format. Photographs, if any, must show sufficient detail. If the systems, components or separate technical units have electronic controls, information concerning their performance must be supplied. (For explanatory notes, please refer to last page of this Annex) 0. GENERAL 0.1. Make (trade name of manufacturer): Type: 0.2.0.1. Chassis: 0.2.0.2. Bodywork/complete vehicle: 0.2.1. Commercial name(s) (if available): Means of identification of type, if marked on the vehicle/component/separate technical unit (b) (1): 0.3.0.1. Chassis: 0.3.0.2. Bodywork/complete vehicle: Location of that marking: 0.3.1.1. Chassis: 0.3.1.2. Bodywork/complete vehicle: Category of vehicle (c): 0.4.1. Classification(s) according to the dangerous goods which the vehicle is intended to transport: 0.5. Name and address of manufacturer: Location and method of attachment of statutory plates and location of vehicle identification number 0.6.1. On the chassis: 0.6.2. On the bodywork: 0.7. In the case of components and separate technical units, location and method of affixing of the EC approval mark: 0.8. Name(s) and address(es) of assembly plant(s): 0.9. Name and address of the manufacturers representative (if any): 1. GENERAL CONSTRUCTION CHARACTERISTICS OF THE VEHICLE 1.1. Photographs and/or drawings of a representative vehicle: 1.2. Dimensional drawing of the whole vehicle: Number of axles and wheels: 1.3.1. Number and position of axles with double wheels: 1.3.2. Number and position of steered axles: 1.3.3. Powered axles (number, position, interconnection): 1.4. Chassis (if any) (overall drawing): 1.5. Material used for the side-members (d): 1.6. Position and arrangement of the engine: 1.7. Driving cab (forward control or bonneted) (z): Hand of drive: left/right (1). 1.8.1. Vehicle is equipped to be driven in right/left (1) hand traffic. 1.9. Specify if the motor vehicle is intended to tow semi-trailers or other trailers and, if the trailer is a semi-, drawbar or centre-axle trailer, specify vehicles specially designed for the controlled-temperature carriage of goods: 2. MASSES AND DIMENSIONS (e) (in kg and mm) (Refer to drawing where applicable) Wheel base(s) (fully loaded) (f): In the case of semi-trailers 2.1.1.1. Distance between the axis of the fifth wheel kingpin and the rearmost end of the semi-trailer: 2.1.1.2. Maximum distance between the axis of the fifth wheel kingpin and any point on the front of the semi-trailer: 2.1.1.3. Semi-trailer special wheelbase (as defined in Section 7.6.1.2 of Annex I to Directive 97/27/EC): In the case of semi-trailer towing vehicles 2.2.1. Fifth wheel lead (maximum and minimum; indicate the permissible values in the case of an incomplete vehicle) (g): 2.2.2. Maximum height of the fifth wheel (standardised) (h): Axle track(s) and width(s): 2.3.1. Track of each steered axle (i): 2.3.2. Track of all other axles (i): 2.3.3. Width of the widest rear axle: 2.3.4. Width of the foremost axle (measured at the outermost part of the tyres excluding the bulging of the tyres close to the ground): Range of vehicle dimensions (overall) For chassis without bodywork Length (j): 2.4.1.1.1. Maximum permissible length: 2.4.1.1.2. Minimum permissible length: Width (k): 2.4.1.2.1. Maximum permissible width: 2.4.1.2.2. Minimum permissible width: 2.4.1.3. Height (in running order) (l) (for suspensions adjustable for height, indicate normal running position): Front overhang (m): 2.4.1.4.1. Approach angle (na): ¦ degrees. Rear overhang (n): 2.4.1.5.1. Departure angle (nb): ¦ degrees. 2.4.1.5.2. Minimum and maximum permissible overhang of the coupling point (nd): Ground clearance (as defined in point 4,5 of Section A of Annex II) 2.4.1.6.1. Between the axles: 2.4.1.6.2. Under the front axle(s): 2.4.1.6.3. Under the rear axle(s): 2.4.1.7. Ramp angle (nc): ¦ degrees. 2.4.1.8. Extreme permissible positions of the centre of gravity of the body and/or interior fittings and/or equipment and/or payload: For chassis with bodywork Length (j): 2.4.2.1.1. Length of the loading area: Width (k): 2.4.2.2.1. Thickness of the walls (in the case of vehicles designed for controlled-temperature carriage of goods): 2.4.2.3. Height (in running order) (l) (for suspensions adjustable for height, indicate normal running position): Front overhang (m): 2.4.2.4.1. Approach angle (na): ¦ degrees. Rear overhang (n): 2.4.2.5.1. Departure angle (nb): ¦ degrees. 2.4.2.5.2. Minimum and maximum permissible overhang of the coupling point (nd): Ground clearance (as defined in point 4,5 of Section A of Annex II) 2.4.2.6.1. Between the axles: 2.4.2.6.2. Under the front axle(s): 2.4.2.6.3. Under the rear axle(s): 2.4.2.7. Ramp angle (nc): ¦ degrees. 2.4.2.8. Extreme permissible positions of the centre of gravity of the payload (in the case of non-uniform load): 2.4.2.9. Position of centre of gravity of the vehicle (M2 and M3) at its technically permissible maximum laden mass in the longitudinal, transverse and vertical directions: For bodywork approved without chassis (vehicles M2 and M3) 2.4.3.1. Length (j): 2.4.3.2. Width (k): 2.4.3.3. Nominal height (in running order) (l) on intended chassis type(s) (for suspensions adjustable for height, indicate normal running position): Mass of the bare chassis (without cab, coolant, oils, fuel, spare wheel, tools and driver): 2.5.1. Distribution of this mass among the axles: Mass of the vehicle with bodywork and, in the case of a towing vehicle of category other than M1, with coupling device, if fitted by the manufacturer, in running order, or mass of the chassis or chassis with cab, without bodywork and/or coupling device if the manufacturer does not fit the bodywork and/or coupling device (including liquids, tools, spare wheel, if fitted, and driver and, for buses and coaches, a crew member if there is a crew seat in the vehicle) (o) (maximum and minimum for each variant): 2.6.1. Distribution of this mass among the axles and, in the case of a semi-trailer or centre-axle trailer, load on the coupling point (maximum and minimum for each variant): Minimum mass of the completed vehicle as stated by the manufacturer, in the case of an incomplete vehicle: 2.7.1. Distribution of this mass among the axles and, in the case of a semi-trailer or centre-axle trailer, load on the coupling point: Technically permissible maximum laden mass stated by the manufacturer (y) (*): 2.8.1. Distribution of this mass among the axles and, in the case of a semi-trailer or centre-axle trailer, load on the coupling point (*): 2.9. Technically permissible maximum mass on each axle: 2.10. Technically permissible maximum mass on each axle group: Technically permissible maximum towable mass of the motor vehicle in case of 2.11.1. Drawbar trailer: 2.11.2. Semi-trailer: Centre-axle trailer: 2.11.3.1. Maximum ratio of the coupling overhang (p) to the wheel base: 2.11.3.2. Maximum V-value: ¦ kN. 2.11.4. Technically permissible maximum mass of the combination (*): 2.11.5. Vehicle is/is not (1) suitable for towing loads (item 1.2 of Annex II to Directive 77/389/EEC). 2.11.6. Maximum mass of unbraked trailer: Technically permissible maximum static vertical load/mass on the vehicles coupling point 2.12.1. Of the motor vehicle: 2.12.2. Of the semi-trailer or centre-axle trailer: 2.12.3. Maximum permissible mass of the coupling device (if not fitted by the manufacturer): 2.13. Swept path: Engine power/maximum mass ratio: ¦ kW/kg. 2.14.1. Engine power/technically permissible maximum laden mass of the combination ratio (as defined in Section 7,10 of Annex I to Directive 97/27/EC): ¦ kW/kg. 2.15. Hill-starting ability (solo vehicle) (+++): ¦ %. Intended registration/in service maximum permissible masses (optional: where these values are given, they shall be verified in accordance with the requirements of Annex IV to Directive 97/27/EC): 2.16.1. Intended registration/in service maximum permissible laden mass (several entries possible for each technical configuration (#)): 2.16.2. Intended registration/in service maximum permissible mass on each axle and, in the case of a semi-trailer or centre-axle trailer, intended load on the coupling point stated by the manufacturer if lower than the technically permissible maximum mass on the coupling point (several entries possible for each technical configuration (#)): 2.16.3. Intended registration/in service maximum permissible mass on each axle group (several entries possible for each technical configuration (#)): 2.16.4. Intended registration/in service maximum permissible towable mass (several entries possible for each technical configuration (#)): 2.16.5. Intended registration/in service maximum permissible mass of the combination (several entries possible for each technical configuration (#)): 3. POWER PLANT (q) (In the case of a vehicle that can run either on petrol, diesel, etc., or also in combination with another fuel, items shall be repeated (+)) Manufacturer: 3.1.1. Manufacturers engine code as marked on the engine: Internal combustion engine Specific engine information 3.2.1.1. Working principle: positive ignition/compression ignition, four stroke/two stroke (1) Number and arrangement of cylinders: 3.2.1.2.1. Bore (r): ¦ mm 3.2.1.2.2. Stroke (r): ¦ mm 3.2.1.2.3. Firing order: 3.2.1.3. Engine capacity (s): ¦ cm3 3.2.1.4. Volumetric compression ratio (2): 3.2.1.5. Drawings of combustion chamber, piston crown and, in the case of positive ignition engines, piston rings: Normal engine idling speed (2): ¦ min 1 3.2.1.6.1. High engine idling speed (2): ¦ min 1 3.2.1.7. Carbon monoxide content by volume in the exhaust gas with the engine idling (2): ¦ % as stated by the manufacturer (positive ignition engines only) 3.2.1.8. Maximum net power (t): ¦ kW at ¦ min 1 (manufacturers declared value) 3.2.1.9. Maximum permitted engine speed as prescribed by the manufacturer: ¦ min 1 3.2.1.10. Maximum net torque (t): ¦ Nm at ¦ min 1 (manufacturers declared value) Fuel: Diesel oil/Petrol/LPG/NG/Ethanol (1) ¦ 3.2.2.1. RON, leaded: 3.2.2.2. RON, unleaded: 3.2.2.3. Fuel tank inlet: restricted orifice/label (1) Fuel tank(s) Service fuel tank(s) 3.2.3.1.1. Number, capacity, material: 3.2.3.1.2. Drawing and technical description of the tank(s) with all connections and all lines of the breathing and venting system, locks, valves, fastening devices: 3.2.3.1.3. Drawing clearly showing the position of the tank(s) in the vehicle: Reserve fuel tank(s) 3.2.3.2.1. Number, capacity, material: 3.2.3.2.2. Drawing and technical description of the tank(s) with all connections and all lines of the breathing and venting system, locks, valves, fastening devices: 3.2.3.2.3. Drawing clearly showing the position of the tank(s) in the vehicle: Fuel feed By carburettor(s): yes/no (1) 3.2.4.1.1. Make(s): 3.2.4.1.2. Type(s): 3.2.4.1.3. Number fitted: Adjustments (2) 3.2.4.1.4.1. Jets: ¦ Or the curve of fuel delivery plotted against the air flow and settings required to keep to the curve 3.2.4.1.4.2. Venturis: ¦ 3.2.4.1.4.3. Float-chamber level: ¦ 3.2.4.1.4.4. Mass of float: ¦ 3.2.4.1.4.5. Float needle: ¦ Cold start system: manual/automatic (1) 3.2.4.1.5.1. Operating principle(s): 3.2.4.1.5.2. Operating limits/settings (1) (2) By fuel injection (compression ignition only): yes/no (1) 3.2.4.2.1. System description: 3.2.4.2.2. Working principle: direct injection/pre-chamber/swirl chamber (1) Injection pump 3.2.4.2.3.1. Make(s): 3.2.4.2.3.2. Type(s): 3.2.4.2.3.3. Maximum fuel delivery (1) (2): ¦ mm3/stroke or cycle at a pump speed of: ¦ min 1 or, alternatively, a characteristic diagram: 3.2.4.2.3.4. Injection timing (2): 3.2.4.2.3.5. Injection advance curve (2): 3.2.4.2.3.6. Calibration procedure: test bench/engine (1) Governor 3.2.4.2.4.1. Type: Cut-off point 3.2.4.2.4.2.1. Cut-off point under load: ¦ min 1 3.2.4.2.4.2.2. Cut-off point without load: ¦ min 1 Injection piping 3.2.4.2.5.1. Length: ¦ mm 3.2.4.2.5.2. Internal diameter: ¦ mm Injector(s) 3.2.4.2.6.1. Make(s): 3.2.4.2.6.2. Type(s): 3.2.4.2.6.3. Opening pressure (2): ¦ kPa or characteristic diagram (2): Cold start system 3.2.4.2.7.1. Make(s): 3.2.4.2.7.2. Type(s): 3.2.4.2.7.3. Description: Auxiliary starting aid 3.2.4.2.8.1. Make(s): 3.2.4.2.8.2. Type(s): 3.2.4.2.8.3. System description: Electronic control unit 3.2.4.2.9.1. Make(s): 3.2.4.2.9.2. Description of the system: By fuel injection (positive ignition only): yes/no (1) 3.2.4.3.1. Working principle: intake manifold (single-/multi-point (1))/direct injection/other (specify) (1) 3.2.4.3.2. Make(s): 3.2.4.3.3. Type(s): System description 3.2.4.3.4.1. Type or number of the control unit: ¦ In the case of systems other than continuous injection give equivalent details. 3.2.4.3.4.2. Type of fuel regulator: ¦ 3.2.4.3.4.3. Type of air-flow sensor: ¦ 3.2.4.3.4.4. Type of fuel distributor: ¦ 3.2.4.3.4.5. Type of pressure regulator: ¦ 3.2.4.3.4.6. Type of micro switch: ¦ 3.2.4.3.4.7. Type of idling adjustment screw: ¦ 3.2.4.3.4.8. Type of throttle housing: ¦ 3.2.4.3.4.9. Type of water temperature sensor: ¦ 3.2.4.3.4.10. Type of air temperature sensor: ¦ 3.2.4.3.4.11. Type of air temperature switch: ¦ 3.2.4.3.5. Injectors: opening pressure (2): ¦ kPa or characteristic diagram: 3.2.4.3.6. Injection timing: Cold start system 3.2.4.3.7.1. Operating principle(s): 3.2.4.3.7.2. Operating limits/settings (1) (2): Feed pump 3.2.4.4.1. Pressure (2): ¦ kPa or characteristic diagram (2): Electrical system 3.2.5.1. Rated voltage: ¦ V, positive/negative ground (1) Generator 3.2.5.2.1. Type: 3.2.5.2.2. Nominal output: ¦ VA Ignition 3.2.6.1. Make(s): 3.2.6.2. Type(s): 3.2.6.3. Working principle: 3.2.6.4. Ignition advance curve (2): 3.2.6.5. Static ignition timing (2): ¦ degrees before TDC 3.2.6.6. Contact-point gap (2): ¦ mm 3.2.6.7. Dwell-angle (2): ¦ degrees Cooling system: liquid/air (1) 3.2.7.1. Nominal setting of the engine temperature control mechanism Liquid 3.2.7.2.1. Nature of liquid: 3.2.7.2.2. Circulating pump(s): yes/no (1) Characteristics: or 3.2.7.2.3.1. Make(s): 3.2.7.2.3.2. Type(s): 3.2.7.2.4. Drive ratio(s): 3.2.7.2.5. Description of the fan and its drive mechanism: Air 3.2.7.3.1. Blower: yes/no (1) Characteristics: or 3.2.7.3.2.1. Make(s): 3.2.7.3.2.2. Type(s): 3.2.7.3.3. Drive ratio(s): Intake system Pressure charger: yes/no (1) 3.2.8.1.1. Make(s): 3.2.8.1.2. Type(s): 3.2.8.1.3. Description of the system (e. g. maximum charge pressure: ¦ kPa; wastegate if applicable): 3.2.8.2. Intercooler: yes/no (1) 3.2.8.3. Intake depression at rated engine speed and at 100 % load minimum allowable: ¦ kPa maximum allowable: ¦ kPa Description and drawings of inlet pipes and their accessories (plenum chamber, heating device, additional air intakes, etc.): 3.2.8.4.1. Intake manifold description (include drawings and/or photos): Air filter, drawings: or 3.2.8.4.2.1. Make(s): 3.2.8.4.2.2. Type(s): Intake silencer, drawings: or 3.2.8.4.3.1. Make(s): 3.2.8.4.3.2. Type(s): Exhaust system 3.2.9.1. Description and/or drawing of the exhaust manifold: 3.2.9.2. Description and/or drawing of the exhaust system: 3.2.9.3. Maximum allowable exhaust back pressure at rated engine speed and at 100 % load: ¦ kPa 3.2.9.4. Exhaust silencer(s): For front, centre, rear silencer: construction, type, marking; where relevant for exterior noise: reducing measures in the engine compartment and on the engine: 3.2.9.5. Location of the exhaust outlet: 3.2.9.6. Exhaust silencer containing fibrous materials: 3.2.10. Minimum cross-sectional areas of inlet and outlet ports: Valve timing or equivalent data 3.2.11.1. Maximum lift of valves, angles of opening and closing, or timing details of alternative distribution systems, in relation to dead centres: 3.2.11.2. Reference and/or setting ranges (1): Measures taken against air pollution 3.2.12.1. Device for recycling crankcase gases (description and drawings): Additional anti-pollution devices (if any, and if not covered by another heading) Catalytic converter: yes/no (1) 3.2.12.2.1.1. Number of catalytic converters and elements: 3.2.12.2.1.2. Dimensions, shape and volume of the catalytic converter(s): 3.2.12.2.1.3. Type of catalytic action: 3.2.12.2.1.4. Total charge of precious metals: 3.2.12.2.1.5. Relative concentration: 3.2.12.2.1.6. Substrate (structure and material): 3.2.12.2.1.7. Cell density: 3.2.12.2.1.8. Type of casing for the catalytic converter(s): 3.2.12.2.1.9. Location of the catalytic converter(s) (place and reference distance in the exhaust line): 3.2.12.2.1.10. Heat shield: yes/no (1) Oxygen sensor: yes/no (1) 3.2.12.2.2.1. Type: 3.2.12.2.2.2. Location: 3.2.12.2.2.3. Control range: Air injection: yes/no (1) 3.2.12.2.3.1. Type (pulse air, air pump, etc.): Exhaust gas recirculation: yes/no (1) 3.2.12.2.4.1. Characteristics (flow rate, etc.): Evaporative emissions control system: yes/no (1) 3.2.12.2.5.1. Detailed description of the devices and their state of tune: 3.2.12.2.5.2. Drawing of the evaporative control system: 3.2.12.2.5.3. Drawing of the carbon canister: 3.2.12.2.5.4. Mass of dry charcoal: ¦ grams 3.2.12.2.5.5. Schematic drawing of the fuel tank with indication of capacity and material: 3.2.12.2.5.6. Drawing of the heat shield between tank and exhaust system: Particulate trap: yes/no (1) 3.2.12.2.6.1. Dimensions, shape and capacity of the particulate trap: 3.2.12.2.6.2. Type and design of the particulate trap: 3.2.12.2.6.3. Location (reference distance in the exhaust line): 3.2.12.2.6.4. Method or system of regeneration, description and/or drawing: On-board-diagnostic (OBD) system: yes/no (1) 3.2.12.2.7.1. Written description and/or drawing of the MI: 3.2.12.2.7.2. List and purpose of all components monitored by the OBD system: Written description (general working principles) for Positive-ignition engines (1) 3.2.12.2.7.3.1.1. Catalyst monitoring (1): 3.2.12.2.7.3.1.2. Misfire detection (1): 3.2.12.2.7.3.1.3. Oxygen sensor monitoring (1): 3.2.12.2.7.3.1.4. Other components monitored by the OBD system (1): Compression-ignition engines (1): 3.2.12.2.7.3.2.1. Catalyst monitoring (1): 3.2.12.2.7.3.2.2. Particulate trap monitoring (1): 3.2.12.2.7.3.2.3. Electronic fuelling system monitoring (1): 3.2.12.2.7.3.2.4. Other components monitored by the OBD system (1): 3.2.12.2.7.4. Criteria for MI activation (fixed number of driving cycles or statistical method): 3.2.12.2.7.5. List of all OBD output codes and formats used (with explanation of each): 3.2.12.2.8. Other systems (description and operation): 3.2.13. Location of the absorption coefficient symbol (compression ignition engines only): 3.2.14. Details of any devices designed to influence fuel economy (if not covered by other items): LPG fuelling system: yes/no (1) 3.2.15.1. EC type-approval number according to Directive 70/221/EEC (when the Directive will be amended to cover tanks for gaseous fuels.): Electronic engine management control unit for LPG fuelling 3.2.15.2.1. Make(s): 3.2.15.2.2. Type(s): 3.2.15.2.3. Emission-related adjustment possibilities: Further documentation 3.2.15.3.1. Description of the safeguarding of the catalyst at switch-over from petrol to LPG or back: 3.2.15.3.2. System lay-out (electrical connections, vacuum connections compensation hoses, etc.): 3.2.15.3.3. Drawing of the symbol: NG fuelling system: yes/no (1) 3.2.16.1. EC type-approval number according to Directive 70/221/EEC (when the Directive will be amended to cover tanks for gaseous fuels): Electronic engine management control unit for NG fuelling 3.2.16.2.1. Make(s): 3.2.16.2.2. Type(s): 3.2.16.2.3. Emission-related adjustment possibilities: Further documentation 3.2.16.3.1. Description of the safeguarding of the catalyst at switch-over from petrol to NG or back: 3.2.16.3.2. System lay-out (electrical connections, vacuum connections compensation hoses, etc.): 3.2.16.3.3. Drawing of the symbol: Electric motor Type (winding, excitation): 3.3.1.1. Maximum hourly output: ¦ kW 3.3.1.2. Operating voltage: ¦ V Battery 3.3.2.1. Number of cells: 3.3.2.2. Mass: ¦ kg 3.3.2.3. Capacity: ¦ Ah (Amp-hours) 3.3.2.4. Position: 3.4. Other engines or motors or combinations thereof (particulars regarding the parts of such engines or motors): CO2 emissions/fuel consumption (u) (manufacturers declared value) CO2 mass emissions 3.5.1.1. CO2 mass emissions (urban conditions): ¦ g/km 3.5.1.2. CO2 mass emissions (extra-urban conditions): ¦ g/km 3.5.1.3. CO2 mass emissions (combined): ¦ g/km Fuel consumption 3.5.2.1. Fuel consumption (urban conditions): ¦ l/100 km/m3/100 km (1) 3.5.2.2. Fuel consumption (extra-urban conditions): ¦ l/100 km/m3/100 km (1) 3.5.2.3. Fuel consumption (combined): ¦ l/100 km/m3/100 km (1) Temperatures permitted by the manufacturer Cooling system 3.6.1.1. Liquid cooling Maximum temperature at outlet: ¦ K Air cooling 3.6.1.2.1. Reference point: 3.6.1.2.2. Maximum temperature at reference point: ¦ K 3.6.2. Maximum outlet temperature of the inlet intercooler: ¦ K 3.6.3. Maximum exhaust temperature at the point in the exhaust pipe(s) adjacent to the outer flange(s) of the exhaust manifold: ¦ K 3.6.4. Fuel temperature minimum: ¦ K maximum: ¦ K 3.6.5. Lubricant temperature minimum: ¦ K maximum: ¦ K Engine-driven equipment Maximum permissible power absorbed by the engine-driven equipment as specified in and under the operating conditions of Directive 80/1269/EEC, Annex I, item 5.1.1, at each engine speed as defined in item 4.1 in Annex III to Directive 88/77/EEC 3.7.1. Idling: ¦ kW 3.7.2. Intermediate: ¦ kW 3.7.3. Rated: ¦ kW Lubrication system Description of the system 3.8.1.1. Position of lubricant reservoir: 3.8.1.2. Feed system (by pump/injection into intake/mixing with fuel, etc.) (1) Lubricating pump 3.8.2.1. Make(s): 3.8.2.2. Type(s): Mixture with fuel 3.8.3.1. Percentage: Oil cooler: yes/no (1) Drawing(s): or 3.8.4.1.1. Make(s): 3.8.4.1.2. Type(s): 3.9. GAS FUELLED ENGINES (In the case of systems laid-out in a different manner, supply equivalent information). 3.9.1. Fuel: LPG/NG-H/NG-L/NG-HL (1) Pressure regulator(s) or vaporiser/pressure regulator(s) (1) 3.9.2.1. Make(s): 3.9.2.2. Type(s): 3.9.2.3. Number of pressure reduction stages: 3.9.2.4. Pressure in final stage minimum: ¦ kPa maximum: ¦ kPa 3.9.2.5. Number of main adjustment points: 3.9.2.6. Number of idle adjustment points: 3.9.2.7. EC type-approval number according to ¦/ ¦/EC: Fuelling system: mixing unit/gas injection/liquid injection/direct injection (1) 3.9.3.1. Mixture strength regulation: 3.9.3.2. System description and/or diagram and drawings: 3.9.3.3. EC type-approval number according to ¦/ ¦/EC: Mixing unit 3.9.4.1. Number: 3.9.4.2. Make(s): 3.9.4.3. Type(s): 3.9.4.4. Location: 3.9.4.5. Adjustment possibilities: 3.9.4.6. EC type-approval number according to ¦/ ¦/EC: Inlet manifold injection 3.9.5.1. Injection: single point/multipoint (1) 3.9.5.2. Injection: continuous/simultaneously timed/sequentially timed (1) Injection equipment 3.9.5.3.1. Make(s): 3.9.5.3.2. Type(s): 3.9.5.3.3. Adjustment possibilities: 3.9.5.3.4. EC type-approval number according to ¦/ ¦/EC: Supply pump (if applicable) 3.9.5.4.1. Make(s): 3.9.5.4.2. Type(s): 3.9.5.4.3. EC type-approval number according to ¦/ ¦/EC: Injector(s) 3.9.5.5.1. Make(s): 3.9.5.5.2. Type(s): 3.9.5.5.3. EC type-approval number according to ¦/ ¦/EC: Direct injection Injection pump/pressure regulator (1) 3.9.6.1.1. Make(s): 3.9.6.1.2. Type(s): 3.9.6.1.3. Injection timing: 3.9.6.1.4. EC type-approval number according to ¦/ ¦/EC: Injector(s) 3.9.6.2.1. Make(s): 3.9.6.2.2. Type(s): 3.9.6.2.3. Opening pressure or characteristic diagram (2): 3.9.6.2.4. EC type-approval number according to ¦/ ¦/EC: Electronic control unit (ECU) 3.9.7.1. Make(s): 3.9.7.2. Type(s): 3.9.7.3. Adjustment possibilities: NG fuel-specific equipment Variant 1 (only in the case of approvals of engines for several specific fuel compositions) 3.9.8.1.1. Fuel composition: methane (CH4): basis: ¦ %mole min. ¦ %mole max. ¦ %mole ethane (C2H6): basis: ¦ %mole min. ¦ %mole max. ¦ %mole propane (C3H8): basis: ¦ %mole min. ¦ %mole max. ¦ %mole butane (C4H10): basis: ¦ %mole min. ¦ %mole max. ¦ %mole C5/C5+: basis: ¦ %mole min. ¦ %mole max. ¦ %mole oxygen (O2): basis: ¦ %mole min. ¦ %mole max. ¦ %mole inert (N2, He, etc.): basis: ¦ %mole min. ¦ %mole max. ¦ %mole Injector(s) 3.9.8.1.2.1. Make(s): 3.9.8.1.2.2. Type(s): 3.9.8.1.3. Others (if applicable): ¦ 3.9.8.1.4. Fuel temperature minimum: ¦ K maximum: ¦ K at pressure regulator final stage for gas fuelled engines. 3.9.8.1.5. Fuel pressure minimum: ¦ kPa maximum: ¦ kPa at pressure regulator final stage, NG fuelled gas engines only. 3.9.8.2. Variant 2 (only in the case of approvals for several specific fuel compositions) 4. TRANSMISSION (v) 4.1. Drawing of the transmission: Type (mechanical, hydraulic, electric, etc.): 4.2.1. A brief description of the electrical/electronic components (if any): Moment of inertia of engine flywheel: 4.3.1. Additional moment of inertia with no gear engaged: Clutch (type): 4.4.1. Maximum torque conversion: Gearbox 4.5.1. Type (manual/automatic/CVT (continuously variable transmission)) (1) 4.5.2. Location relative to the engine: 4.5.3. Method of control: 4.6. Gear ratios Gear Internal gearbox ratios (ratios of engine to gearbox output shaft revolutions) Final drive ratio(s) (ratio of gearbox output shaft to driven wheel revolutions) Total gear ratios Maximum for CVT 1 2 3 ¦ Minimum for CVT Reverse 4.7. Maximum vehicle speed (in km/h) (w): Speedometer (in the case of tachograph give approval mark only) 4.8.1. Method of operation and description of drive mechanism: 4.8.2. Instrument constant: 4.8.3. Tolerance of the measuring mechanism (pursuant to item 2.1.3 of Annex II to Directive 75/443/EEC): 4.8.4. Overall transmission ratio (pursuant to item 2.1.2 of Annex II to Directive 75/443/EEC) or equivalent data: 4.8.5. Diagram of the speedometer scale or other forms of display: 4.9. Differential lock: yes/no/optional (1) 5. AXLES 5.1. Description of each axle: 5.2. Make: 5.3. Type: ¦ 5.4. Position of retractable axle(s): 5.5. Position of loadable axle(s): 6. SUSPENSION 6.1. Drawing of the suspension arrangements: Type and design of the suspension of each axle or group of axles or wheel: 6.2.1. Level adjustment: yes/no/optional (1) 6.2.2. A brief description of the electrical/electronic components (if any): Air-suspension for driving axle(s): yes/no (1) 6.2.3.1. Suspension of driving axle(s) equivalent to air-suspension: yes/no (1) 6.2.3.2. Frequency and damping of the oscillation of the sprung mass: 6.3. Characteristics of the springing parts of the suspension (design, characteristics of the materials and dimensions): 6.4. Stabilisers: yes/no/optional (1) 6.5. Shock absorbers: yes/no/optional (1) Tyres and wheels Tyre/wheel combination(s) (for tyres indicate size designation, minimum load-capacity index, minimum speed category symbol; for tyres of category Z intended to be fitted on vehicles whose maximum speed exceeds 300 km/h equivalent information shall be provided; for wheels indicate rim size(s) and off-set(s)) Axles 6.6.1.1.1. Axle 1: 6.6.1.1.2. Axle 2: etc. 6.6.1.2. Spare wheel, if any: Upper and lower limits of rolling radii 6.6.2.1. Axle 1: 6.6.2.2. Axle 2: etc. 6.6.3. Tyre pressure(s) as recommended by the vehicle manufacturer: ¦ kPa 6.6.4. Chain/tyre/wheel combination on the front and/or rear axle that is suitable for the type of vehicle, as recommended by the manufacturer: 6.6.5. Brief description of temporary use spare unit (if any): 7. STEERING 7.1. Schematic diagram of steered axle(s) showing steering geometry: Transmission and control 7.2.1. Type of steering transmission (specify for front and rear, if applicable): Linkage to wheels (including other than mechanical means; specify for front and rear, if applicable): 7.2.2.1. A brief description of the electrical/electronic components (if any): Method of assistance (if any): 7.2.3.1. Method and diagram of operation, make(s) and type(s): 7.2.4. Diagram of the steering equipment as a whole, showing the position on the vehicle of the various devices influencing its steering behaviour: 7.2.5. Schematic diagram(s) of the steering control(s): 7.2.6. Range and method of adjustment (if any), of the steering control: Maximum steering angle of the wheels 7.3.1. To the right: ¦ degrees; number of turns of the steering wheel (or equivalent data): 7.3.2. To the left: ¦ degrees; number of turns of the steering wheel (or equivalent data): 8. BRAKES The following particulars, including means of identification, where applicable, are to be given: 8.1. Type and characteristics of the brakes (as defined in Annex I, item 1,6 to Directive 71/320/EEC) with a drawing (e.g. drums or discs, wheels braked, connection to braked wheels, make and type of shoe/pad assemblies and/or linings, effective braking areas, radius of drums, shoes or discs, mass of drums, adjustment devices, relevant parts of the axle(s) and suspension): Operating diagram, description and/or drawing of the following braking systems (as defined in Annex I, item 1.2 to Directive 71/320/EEC) with, for example, transmission and control (construction, adjustment, lever ratios, accessibility of control and its position, ratchet controls in the case of mechanical transmission, characteristics of the main parts of the linkage, cylinders and control pistons, brake cylinders or equivalent components in the case of electrical braking systems) 8.2.1. Service braking system: 8.2.2. Secondary braking system: 8.2.3. Parking braking system: 8.2.4. Any additional braking system: 8.2.5. Break-away braking system: 8.3. Control and transmission of trailer braking systems in vehicles designed to tow a trailer: 8.4. Vehicle is equipped to tow a trailer with electric/pneumatic/hydraulic (1) service brakes: yes/no (1) Anti-lock braking system: yes/no/optional (1) 8.5.1. For vehicles with anti-lock systems, description of system operation (including any electronic parts), electric block diagram, hydraulic or pneumatic circuit plan: 8.6. Calculation and curves according to the Appendix to item 1.1.4.2 of Annex II to Directive 71/320/EEC (or the Appendix to Annex XI, if applicable): Description and/or drawing of the energy supply (also to be specified for power-assisted braking systems): 8.7.1. In the case of compressed-air braking systems, working pressure p2 in the pressure reservoir(s): 8.7.2. In the case of vacuum braking systems, the initial energy level in the reservoir(s): 8.8. Calculation of the braking system: Determination of the ratio between the total braking forces at the circumference of the wheels and the force applied to the braking control: 8.9. Brief description of the braking systems (according to item 1.6 of the Addendum to Appendix 1 of Annex IX to Directive 71/320/EEC): 8.10. If claiming exemptions from the Type I and/or Type II or Type III tests, state the number of the report in accordance with Appendix 2 of Annex VII to Directive 71/320/EEC: 8.11. Particulars of the type(s) of endurance braking system(s): 9. BODYWORK 9.1. Type of bodywork: 9.2. Materials used and methods of construction: Occupant doors, latches and hinges Door configuration and number of doors: 9.3.1.1. Dimensions, direction and maximum angle of opening: 9.3.2. Drawing of latches and hinges and of their position in the doors: 9.3.3. Technical description of latches and hinges: 9.3.4. Details (including dimensions) of entrances, steps and necessary handles where applicable: Field of vision (Directive 77/649/EEC) 9.4.1. Particulars of the primary reference marks in sufficient detail to enable them to be readily identified and the position of each in relation to the others and to the R-point to be verified: 9.4.2. Drawing(s) or photograph(s) showing the location of component parts within the 180 ° forward field of vision: Windscreen and other windows Windscreen 9.5.1.1. Materials used: 9.5.1.2. Method of mounting: 9.5.1.3. Angle of inclination: 9.5.1.4. EC type-approval number(s): 9.5.1.5. Windscreen accessories and the position in which they are fitted together with a brief description of any electrical/electronic components involved: Other windows 9.5.2.1. Materials used: 9.5.2.2. EC type-approval number(s): 9.5.2.3. A brief description of the electrical/electronic components (if any) of the window lifting mechanism: Opening roof glazing 9.5.3.1. Materials used: 9.5.3.2. EC type-approval number(s): Other glass panes 9.5.4.1. Materials used: 9.5.4.2. EC type-approval number(s): Windscreen wiper(s) 9.6.1. Detailed technical description (including photographs or drawings): Windscreen washer 9.7.1. Detailed technical description (including photographs or drawings) or, if approved as separate technical unit, EC type-approval number: Defrosting and demisting 9.8.1. Detailed technical description (including photographs or drawings): 9.8.2. Maximum electrical consumption: ¦ kW Devices for indirect vision Mirrors (state for each mirror): 9.9.1.1. Make: 9.9.1.2. EC type-approval mark: 9.9.1.3. Variant: 9.9.1.4. Drawing(s) for the identification of the mirror showing the position of the mirror relative to the vehicle structure: 9.9.1.5. Details of the method of attachment including that part of the vehicle structure to which it is attached: 9.9.1.6. Optional equipment which may affect the rearward field of vision: 9.9.1.7. A brief description of the electronic components (if any) of the adjustment system: ¦ Devices for indirect vision other than mirrors: Type and characteristics (such as a complete description of the device): 9.9.2.1.1. In the case of a camera-monitor device, the detection distance (mm), contrast, luminance range, glare correction, display performance (black and white/colour), image repetition frequency, luminance reach of the monitor: 9.9.2.1.2. Sufficiently detailed drawings to identify the complete device, including installation instructions; the position for the EC type-approval mark has to be indicated on the drawings. Interior fittings Interior protection for occupants (Directive 74/60/EEC) 9.10.1.1. Layout drawing or photographs showing the position of the attached sections or views: 9.10.1.2. Photograph or drawing showing the reference line including the exempted area (Annex I, item 2.3.1 to Directive 74/60/EEC): 9.10.1.3. Photographs, drawings and/or an exploded view of the interior fittings, showing the parts in the passenger compartment and the materials used (with the exception of interior rear view mirrors), arrangement of controls, roof and opening roof, backrest, seats and the rear part of seats (Annex I, item 3.2 to Directive 74/60/EEC): Arrangement and identification of controls, tell-tales and indicators 9.10.2.1. Photographs and/or drawings of the arrangement of symbols and controls, tell-tales and indicators: 9.10.2.2. Photographs and/or drawings of the identification of controls, tell-tales and indicators and of the vehicle parts mentioned in Directive 78/316/EEC where relevant: 9.10.2.3. Summary table The vehicle is equipped with the following controls, indicators and tell-tales pursuant to Annexes II and III to Directive 78/316/EEC: Controls, tell-tales and indicators for which, when fitted, identification is mandatory, and symbols to be used for that purpose Symbol No Device Control/indicator available (1) Identified by symbol (1) Where (2) Tell-tale available Identified by symbol (1) Where (2) 1 Master light OK (10) 2 Dipped-beam headlamps 3 Main-beam head lamps 4 Position (side) lamps 5 Front fog lamps 6 Rear fog lamp 7 Headlamp levelling device 8 Parking lamps 9 Direction indicators 10 Hazard warning 11 Windscreen wiper 12 Windscreen washer 13 Windscreen wiper and washer 14 Headlamp cleaning device 15 Windscreen demisting and defrosting 16 Rear window demisting and defrosting 17 Ventilating fan 18 Diesel pre-heat 19 Choke 20 Brake failure 21 Fuel level 22 Battery charging condition 23 Engine coolant temperature Controls, tell-tales and indicators for which, when fitted, identification is optional, and symbols which must be used if they are to be identified Symbol No Device Control/indicator available (3) Identified by symbol (3) Where (4) Tell-tale available Identified by symbol (3) Where (4) 1 Parking brake 2 Rear window wiper 3 Rear window washer 4 Rear window wiper and washer 5 Intermittent windscreen wiper 6 Audible warning device (horn) 7 Front hood (bonnet) 8 Rear hood (boot) 9 Seat belt 10 Engine oil pressure 11 Unleaded petrol ¦ ¦ ¦ Seats 9.10.3.1. Number: Position and arrangement: 9.10.3.2.1. Number of seating positions: 9.10.3.2.2. Seat(s) designated for use only when the vehicle is stationary: 9.10.3.3. Mass: Characteristics: for seats not EC type-approved as components, description and drawings of 9.10.3.4.1. the seats and their anchorages: 9.10.3.4.2. the adjustment system: 9.10.3.4.3. the displacement and locking systems: 9.10.3.4.4. the seat belt anchorages (if incorporated in the seat structure): 9.10.3.4.5. the parts of the vehicle used as anchorages: Coordinates or drawing of the R-point (x) 9.10.3.5.1. Drivers seat: 9.10.3.5.2. All other seating positions: Design torso angle 9.10.3.6.1. Drivers seat: 9.10.3.6.2. All other seating positions: Range of seat adjustment 9.10.3.7.1. Drivers seat: 9.10.3.7.2. All other seating positions: Head restraints 9.10.4.1. Type(s) of head restraints: integrated/detachable/separate (1) 9.10.4.2. EC type-approval number(s), if available: For head restraints not yet approved 9.10.4.3.1. A detailed description of the head restraint, specifying in particular the nature of the padding material or materials and, where applicable, the position and specifications of the braces and anchorage pieces for the type of seat for which approval is sought: In the case of a separate head restraint 9.10.4.3.2.1. A detailed description of the structural zone to which the head restraint is intended to be fixed: 9.10.4.3.2.2. Dimensional drawings of the characteristic parts of the structure and the head restraint: Heating systems for the passenger compartment 9.10.5.1. A brief description of the vehicle type with regard to the heating system if the heating system uses the heat of the engine cooling fluid: A detailed description of the vehicle type with regard to the heating if the cooling air or the exhaust gases of the engine are used as heat source, including: 9.10.5.2.1. layout drawing of the heating system showing its position in the vehicle: 9.10.5.2.2. layout drawing of the heat exchanger for heating systems using the exhaust gases for heating, or of the parts where the heat exchange takes place (for heating systems using the engine cooling air for heating): 9.10.5.2.3. sectional drawing of the heat exchanger or the parts respectively where the heat exchange takes place indicating the thickness of the wall, used materials and characteristics of the surface: 9.10.5.2.4. Specifications shall be given for further important components of the heating system such as, for example, the heater fan, with regard to their method of construction and technical data: A brief description of the vehicle type with regard to the combustion heating system and the automatic control: 9.10.5.3.1. layout drawing of the combustion heater, the air inlet system, the exhaust system, the fuel tank, the fuel supply system (including the valves) and the electrical connections showing their positions in the vehicle. 9.10.5.4. Maximum electrical consumption: ¦ kW Components influencing the behaviour of the steering mechanism in the event of an impact (Directive 74/297/EEC) 9.10.6.1. A detailed description, including photograph(s) and/or drawing(s), of the vehicle type with respect to the structure, the dimensions, the lines and the constituent materials of that part of the vehicle forward of the steering control, including those components designed to contribute to the absorption of energy in the event of an impact against the steering control: 9.10.6.2. Photograph(s) and/or drawing(s) of vehicle components other than those described in 9.10.6.1 as identified by the manufacturer in agreement with the technical service, as contributing to the behaviour of the steering mechanism in case of impact: Burning behaviour of materials used in the interior construction of certain categories of motor vehicles (Directive 95/28/EC) Material(s) used for the interior lining of the roof 9.10.7.1.1. Component EC type-approval number(s), if available: For materials not approved 9.10.7.1.2.1. Base material(s)/designation: ¦/ ¦ 9.10.7.1.2.2. Composite/single (1) material, number of layers (1): 9.10.7.1.2.3. Type of coating (1): 9.10.7.1.2.4. Maximum/minimum thickness: ¦/ ¦ mm Material(s) used for the rear and side walls 9.10.7.2.1. Component type-approval number(s), if available: For materials not approved 9.10.7.2.2.1. Base material(s)/designation: ¦/ ¦ 9.10.7.2.2.2. Composite/single (1) material, number of layers (1): 9.10.7.2.2.3. Type of coating (1): 9.10.7.2.2.4. Maximum/minimum thickness: ¦/ ¦ mm Material(s) used for the floor 9.10.7.3.1. Component EC type-approval number(s), if available: For materials not approved 9.10.7.3.2.1. Base material(s)/designation: ¦/ ¦ 9.10.7.3.2.2. Composite/single (1) material, number of layers (1): 9.10.7.3.2.3. Type of coating (1): 9.10.7.3.2.4. Maximum/minimum thickness: ¦/ ¦ mm Material(s) used for the upholstery of the seats 9.10.7.4.1. Component EC type-approval number(s), if available: For materials not approved 9.10.7.4.2.1. Base material(s)/designation: ¦/ ¦ 9.10.7.4.2.2. Composite/single (1) material, number of layers (1): 9.10.7.4.2.3. Type of coating (1): 9.10.7.4.2.4. Maximum/minimum thickness: ¦/ ¦ mm Material(s) used for the heating and ventilation pipes 9.10.7.5.1. Component EC type-approval number(s), if available: For materials not approved 9.10.7.5.2.1. Base material(s)/designation: ¦/ ¦ 9.10.7.5.2.2. Composite/single (1) material, number of layers (1): 9.10.7.5.2.3. Type of coating (1): 9.10.7.5.2.4. Maximum/minimum thickness: ¦/ ¦ mm Material(s) used for luggage racks 9.10.7.6.1. Component EC type-approval number(s), if available: For materials not approved 9.10.7.6.2.1. Base material(s)/designation: ¦/ ¦ 9.10.7.6.2.2. Composite/single (1) material, number of layers (1): 9.10.7.6.2.3. Type of coating (1): 9.10.7.6.2.4. Maximum/minimum thickness: ¦/ ¦ mm Material(s) used for other purposes 9.10.7.7.1. Intended purposes: 9.10.7.7.2. Component EC type-approval number(s), if available: For materials not approved 9.10.7.7.3.1. Base material(s)/designation: ¦/ ¦ 9.10.7.7.3.2. Composite/single (1) material, number of layers (1): 9.10.7.7.3.3. Type of coating (1): 9.10.7.7.3.4. Maximum/minimum thickness: ¦/ ¦ mm Components approved as complete devices (seats, separation walls, luggage racks, etc.) 9.10.7.8.1. Component EC type-approval number(s): 9.10.7.8.2. For the complete device: seat, separation wall, luggage racks, etc. (1) External projections (Directive 74/483/EEC and Directive 92/114/EEC) 9.11.1. General arrangement (drawing or photographs) indicating the position of the attached sections and views: 9.11.2. Drawings and/or photographs, for example, and where relevant, of the door and window pillars, air-intake grilles, radiator grille, windscreen wipers, rain gutter channels, handles, slide rails, flaps, door hinges and locks, hooks, eyes, decorative trim, badges, emblems and recesses and any other external projections and parts of the exterior surface which can be regarded as critical (e.g. lighting equipment). If the parts listed in the previous sentence are not critical, for documentation purposes they may be replaced by photographs, accompanied if necessary by dimensional details and/or text: 9.11.3. Drawings of parts of the external surface in accordance with Annex I, item 6.9.1 to Directive 74/483/EEC: 9.11.4. Drawing of bumpers: 9.11.5. Drawing of the floor line: Safety belts and/or other restraint systems 9.12.1. Number and position of safety belts and restraint systems and seats on which they can be used: (L = left-hand side, R = right-hand side, C = centre) Complete EC type-approval mark Variant, if applicable Belt adjustment device for height (indicate yes/no/optional) First row of seats L C R Second row of seats (5) L C R 9.12.2. Nature and position of supplementary restraint systems (indicate yes/no/optional): (L = left-hand side, R = right-hand side, C = centre) Front airbag Side airbag Belt pre-loading device First row of seats L C R Second row of seats (6) L C R 9.12.3. Number and position of safety belt anchorages and proof of compliance with Directive 76/115/EEC, (i.e. EC type-approval number or test report): 9.12.4. A brief description of the electrical/electronic components (if any): Safety belt anchorages 9.13.1. Photographs and/or drawings of the bodywork showing the position and dimensions of the actual and the effective anchorages including the R-points: 9.13.2. Drawings of the belt anchorages and parts of the vehicle structure where they are attached (with the material indication): 9.13.3. Designation of the types (**) of safety belt authorised for fitting to the anchorages with which the vehicle is equipped: Anchorage location Vehicle structure Seat structure First row of seats Right-hand seat Lower anchorages outboard inboard Upper anchorages Centre seat Lower anchorages right left Upper anchorages Left-hand seat Lower anchorages outboard inboard Upper anchorages Second row of seats (7) Right-hand seat Lower anchorages outboard inboard Upper anchorages Centre seat Lower anchorages right left Upper anchorages Left-hand seat Lower anchorages outboard inboard Upper anchorages 9.13.4. Description of a particular type of safety belt where an anchorage is located in the seat backrest or incorporates an energy dissipating device: Space for mounting rear registration plates (give range where appropriate, drawings may be used where applicable) 9.14.1. Height above road surface, upper edge: 9.14.2. Height above road surface, lower edge: 9.14.3. Distance of the centre line from the longitudinal median plane of the vehicle: 9.14.4. Distance from the left vehicle edge: 9.14.5. Dimensions (length Ã  width): 9.14.6. Inclination of the plane to the vertical: 9.14.7. Angle of visibility in the horizontal plane: Rear underrun protection (Directive 70/221/EEC) 9.15.0. Presence: yes/no/incomplete (1) 9.15.1. Drawing of the vehicle parts relevant to the rear underrun protection, i.e. drawing of the vehicle and/or chassis with position and mounting of the widest rear axle, drawing of the mounting and/or fitting of the rear underrun protection. If the underrun protection is not a special device, the drawing must clearly show that the required dimensions are met: 9.15.2. In case of a special device, full description and/or drawing of the rear underrun protection (including mountings and fittings), or, if approved as separate technical unit, EC type-approval number: Wheel guards (Directive 78/549/EEC) 9.16.1. Brief description of the vehicle with regard to its wheel guards: 9.16.2. Detailed drawings of the wheel guards and their position on the vehicle showing the dimensions specified in Figure 1 of Annex I to Directive 78/549/EEC and taking account of the extremes of tyre/wheel combinations: Statutory plates (Directive 76/114/EEC) 9.17.1. Photographs and/or drawings of the locations of the statutory plates and inscriptions and of the vehicle identification number: 9.17.2. Photographs and/or drawings of the official part of the plates and inscriptions (completed example with dimensions): 9.17.3. Photographs and/or drawings of the vehicle identification number (completed example with dimensions): Manufacturers declaration of compliance with the requirement of item 1.1.1 of Annex II to Directive 76/114/EEC 9.17.4.1. The meaning of characters in the second section and, if applicable, in the third section used to comply with the requirements of section 5.3 of ISO Standard 3779-1983 shall be explained: 9.17.4.2. If characters in the second section are used to comply with the requirements of section 5.4 of ISO Standard 3779-1983 these characters shall be indicated: Suppression of radio interference 9.18.1. Description and drawings/photographs of the shapes and constituent materials of the part of the body forming the engine compartment and the part of the passenger compartment nearest to it: 9.18.2. Drawings or photographs of the position of metal components housed in the engine compartment (e.g. heating appliances, spare wheel, air filter, steering mechanism, etc.): 9.18.3. Table and drawing of radio-interference control equipment: 9.18.4. Particulars of the nominal value of the direct current resistance, and, in the case of resistive ignition cables, of their nominal resistance per metre: Lateral protection (Directive 89/297/EEC) 9.19.0. Presence: yes/no/incomplete (1) 9.19.1. Drawing of the vehicle parts relevant to the lateral protection, i.e. drawing of the vehicle and/or chassis with position and mounting of the axle(s), drawing of the mountings and/or the fittings of lateral protection device(s). If the lateral protection is achieved without lateral protection device(s) the drawing must clearly show that the required dimensions are met: 9.19.2. In the case of lateral protection device(s), full description and/or drawing of such device(s) (including mountings and fittings) or its/their component EC type-approval number(s): Spray-suppression system (Directive 91/226/EEC) 9.20.0. Presence: yes/no/incomplete (1) 9.20.1. Brief description of the vehicle with regard to its spray-suppression system and the constituent components: 9.20.2. Detailed drawings of the spray-suppression system and its position on the vehicle showing the dimensions specified in the figures in Annex III to Directive 91/226/EEC and taking account of the extremes of tyre/wheel combinations: 9.20.3. EC type-approval number(s) of spray-suppression device(s), if available: Side-impact resistance (Directive 96/27/EC) 9.21.1. A detailed description, including photographs and/or drawings, of the vehicle with respect to the structure, the dimensions, the lines and the constituent materials of the side walls of the passenger compartment (exterior and interior), including specific details of the protection system, where applicable: Front underrun protection 9.22.1. Drawing of the vehicle parts relevant to the front underrun protection, i.e. drawing of the vehicle and/or chassis with position and mounting and/or fitting of the front underrun protection. If the underrun protection is no special device, the drawing must clearly show that the required dimensions are met: 9.22.2. In the case of special device, full description and/or drawing of the front underrun protection (including mountings and fittings), or, if approved as a separate technical unit, EC type-approval number: Pedestrian protection 9.23.1. A detailed description, including photographs and/or drawings, of the vehicle with respect to the structure, the dimensions, the relevant reference lines and the constituent materials of the frontal part of the vehicle (interior and exterior) shall be provided. This description should include detail of any active protection system installed. 10. LIGHTING AND LIGHT SIGNALLING DEVICES 10.1. Table of all devices: number, make, model, EC type-approval mark, maximum intensity of main-beam headlamps, colour, tell-tale: 10.2. Drawing of the position of lighting and light signalling devices: For every lamp and reflector specified in Directive 76/756/EEC supply the following information (in writing and/or by diagram) 10.3.1. Drawing showing the extent of the illuminating surface: 10.3.2. Method used for the definition of the apparent surface (paragraph 2.10 of the documents referred to in Annex II to Directive 76/756/EEC, item 1): 10.3.3. Axis of reference and centre of reference: 10.3.4. Method of operation of concealable lamps: 10.3.5. Any specific mounting and wiring provisions: Dipped beam lamps: normal orientation as per paragraph 6.2.6.1 of the documents referred to in Annex II to Directive 76/756/EEC, item 1 10.4.1. Value of initial adjustment: 10.4.2. Location of indication: 10.4.3. Description/drawing (1) and type of headlamp levelling device (e.g. automatic, stepwise manually adjustable, continuously manually adjustable): ¦ Applicable only for vehicles with headlamp levelling device 10.4.4. Control device: ¦ 10.4.5. Reference marks: ¦ 10.4.6. Marks assigned for loading conditions: ¦ 10.5. A brief description of electrical/electronic components other than lamps (if any): 11. CONNECTIONS BETWEEN TOWING VEHICLES AND TRAILERS AND SEMI-TRAILERS 11.1. Class and type of the coupling device(s) fitted or to be fitted: 11.2. Characteristics D, U, S and V of the coupling device(s) fitted or minimal characteristics D, U, S and V of the coupling device(s) to be fitted: ¦ daN 11.3. Instructions for attachment of the coupling type to the vehicle and photographs or drawings of the fixing points at the vehicle as stated by the manufacturer; additional information, if the use of the coupling type is restricted to certain variants or versions of the vehicle type: 11.4. Information of the fitting of special towing brackets or mounting plates: 11.5. EC type-approval number(s): 12. MISCELLANEOUS Audible warning device(s) 12.1.1. Location, method of affixing, placement and orientation of the device(s), with dimensions: 12.1.2. Number of device(s): 12.1.3. EC type-approval number(s): 12.1.4. Electrical/pneumatic (1) circuit diagram: 12.1.5. Rated voltage or pressure: 12.1.6. Drawing of the mounting device: Devices to prevent unauthorised use of the vehicle Protective device 12.2.1.1. A detailed description of the vehicle type with regard to the arrangement and design of the control or of the unit on which the protective device acts: 12.2.1.2. Drawings of the protective device and of its mounting on the vehicle: 12.2.1.3. A technical description of the device: 12.2.1.4. Details of the lock combinations used: Vehicle immobiliser 12.2.1.5.1. EC type-approval number, if available: For immobilisers not yet approved 12.2.1.5.2.1. A detailed technical description of the vehicle immobiliser and of the measures taken against inadvertent activation: 12.2.1.5.2.2. The system(s) on which the vehicle immobiliser acts: 12.2.1.5.2.3. Number of effective interchangeable codes, if applicable: Alarm system (if any) 12.2.2.1. EC type-approval number, if available: For alarm systems not yet approved 12.2.2.2.1. A detailed description of the alarm system and of the vehicle parts related to the alarm system installed: 12.2.2.2.2. A list of the main components comprising the alarm system: 12.2.3. A brief description of the electrical/electronic components (if any): Towing device(s) 12.3.1. Front: Hook/eye/other (1) 12.3.2. Rear: Hook/eye/other/none (1) 12.3.3. Drawing or photograph of the chassis/area of the vehicle body showing the position, construction and mounting of the towing device(s): 12.4. Details of any non-engine related devices designed to influence fuel consumption (if not covered by other items): 12.5. Details of any non-engine related devices designed to reduce noise (if not covered by other items): Speed limiters (Directive 92/24/EEC) 12.6.1. Manufacturer(s): 12.6.2. Type(s): 12.6.3. EC type-approval number(s), if available: 12.6.4. Speed or range of speeds at which the speed limitation may be set: ¦ km/h Table of installation and use of RF transmitters in the vehicle(s), if applicable: Frequency bands (Hz) max. output power (W) antenna position at vehicle, specific conditions for installation and/or use The applicant for type-approval must also supply, where appropriate: Appendix 1 A list (with make(s) and type(s) of all electrical and/or electronic components concerned by this Directive (see points 2.1.9. and 2.1.10. of Directive 2004/104/EC) and not previously listed. Appendix 2 Schematics or drawing of the general arrangement of electrical and/or electronic components (concerned by Directive 2004/104/EC) and the general wiring harness arrangement. Appendix 3 Description of vehicle chosen to represent the type Body style: Left or right hand drive: Wheelbase: Appendix 4 Relevant test report(s) supplied by the manufacturer or approved/recognised laboratories for the purpose of drawing up the type-approval certificate. 12.7.1. Vehicle equipped with a 24 GHz short-range radar equipment: Yes/No (strike out which is not applicable). 12.7.2. Vehicle equipped with a 79 GHz short-range radar equipment: Yes/No (strike out which is not applicable) 13. SPECIAL PROVISIONS FOR VEHICLES USED FOR THE CARRIAGE OF PASSENGERS COMPRISING MORE THAN EIGHT SEATS IN ADDITION TO THE DRIVERS SEAT Class of vehicle (Class I, Class II, Class III, Class A, Class B): 13.1.1. EC type-approval number of bodywork approved as a separate technical unit: ¦ 13.1.2. Chassis types where the EC type-approved bodywork can be installed (manufacturer(s), and types of incomplete vehicle): Area for passengers (m2) 13.2.1. Total (S0): 13.2.2. Upper deck (S0a) (1): 13.2.3. Lower deck (S0b) (1): 13.2.4. For standing passengers (S1): Number of passengers (seated and standing) 13.3.1. Total (N): 13.3.2. Upper deck (Na) (1): 13.3.3. Lower deck (Nb) (1): Number of passengers seated 13.4.1. Total (A): 13.4.2. Upper deck (Aa) (1): 13.4.3. Lower deck (Ab) (1): 13.5. Number of service doors: Number of emergency exits (doors, windows, escape hatches, intercommunication staircase and half staircase): 13.6.1. Total: 13.6.2. Upper deck (1): 13.6.3. Lower deck (1): 13.7. Volume of luggage compartments (m3): 13.8. Area of luggage transportation on the roof (m2): 13.9. Technical devices facilitating the access to vehicles (e.g. ramp, lifting platform, kneeling system), if fitted: Strength of superstructure 13.10.1. EC type-approval number, if available: For superstructures not yet approved 13.10.2.1. Detailed description of the superstructure of the vehicle type including its dimensions, configuration and constituent materials and its attachment to any chassis frame: 13.10.2.2. Drawings of the vehicle and those parts of its interior arrangement which have an influence on the strength of the superstructure or on the residual space: 13.10.2.3. Position of centre of gravity of the vehicle in running order in the longitudinal, transverse and vertical directions: 13.10.2.4. Maximum distance between the centre lines of the outboard passenger seats: 13.11. Points of the Directive [ ¦/ ¦/EC] to be accomplished and demonstrated for this technical unit: 14. SPECIAL PROVISIONS FOR VEHICLES INTENDED FOR THE TRANSPORT OF DANGEROUS GOODS (Directive 98/91/EC) Electrical equipment according to Directive 94/55/EC 14.1.1. Protection against overheating of conductors: 14.1.2. Type of circuit breaker: 14.1.3. Type and operation of battery master switch: 14.1.4. Description and location of safety barrier for tachograph: 14.1.5. Description of permanently energised installations. Indicate the EN standard applied: 14.1.6. Construction and protection of electrical installation situated to the rear of the drivers compartment: Prevention of fire risks 14.2.1. Type of not readily flammable material in the drivers compartment: 14.2.2. Type of heat shield behind the drivers compartment (if applicable): 14.2.3. Position and heat protection of engine: 14.2.4. Position and heat protection of the exhaust system: 14.2.5. Type and design of the endurance braking systems heat protection: 14.2.6. Type, design and position of combustion heaters: Special requirements for bodywork, if any, according to Directive 94/55/EC 14.3.1. Description of measures to comply with the requirements for Type EX/II and Type EX/III vehicles: 14.3.2. In the case of Type EX/III vehicles, resistance against heat from the outside: Explanatory notes (*) Please fill in here the upper and lower values for each variant. (**) For symbols and marks to be used, see Annex III, items 1.1.3 and 1.1.4 to Directive 77/541/EEC. In the case of S type belts, specify the nature of the type(s). (***) The information in respect of components need not be given here so long as such information is included in the relevant installation approval certificate. (+) Vehicles can be fuelled with both petrol and a gaseous fuel but, where the petrol system is fitted for emergency purposes or starting only and of which the petrol tank cannot contain more than 15 litres of petrol, will be regarded for the test as vehicles which can only run a gaseous fuel. (+++) Only for the purpose of definition of off-road vehicles. (#) Set out in such a way as to make the actual value clear for each technical configuration of the vehicle type. (1) Delete where not applicable (there are cases where nothing needs to be deleted when more than one entry is applicable). (2) Specify the tolerance. (a) If a part has been type-approved, that part need not be described if reference is made to such approval. Similarly, a part need not be described if its construction is clearly apparent from the attached diagrams or drawings. For each item for which drawings or photographs must be attached, give numbers of the corresponding attached documents. (b) If the means of identification of type contains characters not relevant to describe the vehicle, component or separate technical unit types covered by this information document, such characters shall be represented in the documentation by the symbol ? (e.g. ABC??123??). (c) Classified according to the definitions listed in Annex II, Section A. (d) If possible, designation according to Euronorm, otherwise give:  description of the material,  yield point,  ultimate tensile stress,  elongation (in %),  Brinell hardness. (e) Where there is one version with a normal cab and another with a sleeper cab, both sets of masses and dimensions are to be stated. (f) ISO Standard 612  1978, term No 6.4. (g) ISO Standard 612  1978, term No 6.19.2. (h) ISO Standard 612  1978, term No 6.20. (i) ISO Standard 612  1978, term No 6.5. (j) ISO Standard 612  1978, term No 6.1 and for vehicles other than those of category M1: Directive 97/27/EC, Annex I, Section 2.4.1. (k) ISO Standard 612  1978, term No 6.2 and for vehicles other than those of category M1: Directive 97/27/EC, Annex I, Section 2.4.2. (l) ISO Standard 612  1978, term No 6.3 and for vehicles other than those of category M1: Directive 97/27/EC, Annex I, Section 2.4.3. (m) ISO Standard 612  1978, term No 6.6. (n) ISO Standard 612  1978, term No 6.7. (na) ISO Standard 612  1978, term No 6.10. (nb) ISO Standard 612  1978, term No 6.11. (nc) ISO Standard 612  1978, term No 6.9. (nd) ISO Standard 612  1978, term No 6.18.1. (o) The mass of the driver and, if applicable, of the crew member is assessed at 75 kg (subdivided into 68 kg occupant mass and 7 kg luggage mass according to ISO Standard 2416  1992), the fuel tank is filled to 90 % and the other liquid containing systems (except those for used water) to 100 % of the capacity specified by the manufacturer. (p) Coupling overhang is the horizontal distance between the coupling for centre-axle trailers and the centreline of the rear axle(s). (q) In the case of non-conventional engines and systems, particulars equivalent to those referred to here shall be supplied by the manufacturer. (r) This figure must be rounded off to the nearest tenth of a millimetre. (s) This value must be calculated (Ã = 3,1416) and rounded off to the nearest cm3. (t) Determined in accordance with the requirements of Directive 80/1269/EEC. (u) Determined in accordance with the requirements of Directive 80/1268/EEC. (v) The specified particulars are to be given for any proposed variants. (w) A 5 % tolerance is permitted. (x) R-point or seating reference point means a design point defined by the vehicle manufacturer for each seating position and established with respect to the three dimensional reference system as specified in Annex III to Directive 77/649/EEC. (y) For trailers or semi-trailers, and for vehicles coupled with a trailer or a semi-trailer, which exert a significant vertical load on the coupling device or the fifth wheel, this load, divided by standard acceleration of gravity, is included in the maximum technically permissible mass. (z) Forward control means a configuration in which more than half of the engine length is rearward of the foremost point of the windshield base and the steering wheel hub in the forward quarter of the vehicle length. (1) x = yes - = no or not separately available o = optional. (2) d = directly on control, indicator or tell-tale c = in close vicinity. (3) x = yes - = no or not separately available o = optional. (4) d = directly on control, indicator or tell-tale c = in close vicinity. (5) The table may be extended as necessary for vehicles with more than two rows of seats or if there are more than three seats across the width of the vehicle. (6) The table may be extended as necessary for vehicles with more than two rows of seats or if there are more than three seats across the width of the vehicle. (7) The table may be extended as necessary for vehicles with more than two rows of seats or if there are more than three seats across the width of the vehicle. ANNEX II Definition of vehicle categories and vehicle types A. DEFINITION OF VEHICLE CATEGORY Vehicle categories are defined according to the following classification: (Where reference is made to maximum mass in the following definitions, this means technically permissible maximum laden mass as specified in item 2.8 of Annex I.) Category M: Motor vehicles with at least four wheels designed and constructed for the carriage of passengers. Category M1: Vehicles designed and constructed for the carriage of passengers and comprising no more than eight seats in addition to the drivers seat. Category M2: Vehicles designed and constructed for the carriage of passengers, comprising more than eight seats in addition to the drivers seat, and having a maximum mass not exceeding 5 tonnes. Category M3: Vehicles designed and constructed for the carriage of passengers, comprising more than eight seats in addition to the drivers seat, and having a maximum mass exceeding 5 tonnes. The types of bodywork and codifications pertinent to the vehicles of category M are defined in Part C of this Annex paragraph 1 (vehicles of category M1) and paragraph 2 (vehicles of categories M2 and M3) to be used for the purpose specified in that Part. Category N: Motor vehicles with at least four wheels designed and constructed for the carriage of goods. Category N1: Vehicles designed and constructed for the carriage of goods and having a maximum mass not exceeding 3,5 tonnes. Category N2: Vehicles designed and constructed for the carriage of goods and having a maximum mass exceeding 3,5 tonnes but not exceeding 12 tonnes. Category N3: Vehicles designed and constructed for the carriage of goods and having a maximum mass exceeding 12 tonnes. In the case of a towing vehicle designed to be coupled to a semi-trailer or centre-axle trailer, the mass to be considered for classifying the vehicle is the mass of the tractor vehicle in running order, increased by the mass corresponding to the maximum static vertical load transferred to the tractor vehicle by the semi-trailer or centre-axle trailer and, where applicable, by the maximum mass of the tractor vehicles own load. The types of bodywork and codifications pertinent to the vehicles of category N are defined in Part C of this Annex paragraph 3 to be used for the purpose specified in that Part. Category O: Trailers (including semi-trailers). Category O1: Trailers with a maximum mass not exceeding 0,75 tonnes Category O2: Trailers with a maximum mass exceeding 0,75 tonnes but not exceeding 3,5 tonnes. Category O3: Trailers with a maximum mass exceeding 3,5 tonnes but not exceeding 10 tonnes. Category O4: Trailers with a maximum mass exceeding 10 tonnes. In the case of a semi-trailer or centre-axle trailer, the maximum mass to be considered for classifying the trailer corresponds to the static vertical load transmitted to the ground by the axle or axles of the semi-trailer or centre-axle trailer when coupled to the towing vehicle and carrying its maximum load. The types of bodywork and codifications pertinent to the vehicles of category O are defined in Part C of this Annex paragraph 4 to be used for the purpose specified in that Part. Off-road vehicles (symbol G) 4.1. Vehicles in category N1 with a maximum mass not exceeding two tonnes and vehicles in category M1 are considered to be off-road vehicles if they have:  at least one front axle and at least one rear axle designed to be driven simultaneously including vehicles where the drive to one axle can be disengaged,  at least one differential locking mechanism or at least one mechanism having a similar effect and if they can climb a 30 % gradient calculated for a solo vehicle. In addition, they must satisfy at least five of the following six requirements:  the approach angle must be at least 25 degrees,  the departure angle must be at least 20 degrees,  the ramp angle must be at least 20 degrees,  the ground clearance under the front axle must be at least 180 mm,  the ground clearance under the rear axle must be at least 180 mm,  the ground clearance between the axles must be at least 200 mm. 4.2. Vehicles in category N1 with a maximum mass exceeding two tonnes or in category N2, M2 or M3 with a maximum mass not exceeding 12 tonnes are considered to be off-road vehicles either if all their wheels are designed to be driven simultaneously, including vehicles where the drive to one axle can be disengaged, or if the following three requirements are satisfied:  at least one front and at least one rear axle are designed to be driven simultaneously, including vehicles where the drive to one axle can be disengaged,  there is at least one differential locking mechanism or at least one mechanism having a similar effect,  they can climb a 25 % gradient calculated for a solo vehicle. 4.3. Vehicles in category M3 with a maximum mass exceeding 12 tonnes or in category N3 are to be considered to be off-road vehicles either if the wheels are designed to be driven simultaneously, including vehicles where the drive to one axle can be disengaged, or if the following requirements are satisfied:  at least half the wheels are driven,  there is at least one differential locking mechanism or at least one mechanism having a similar effect,  they can climb a 25 % gradient calculated for a solo vehicle,  at least four of the following six requirements are satisfied:  the approach angle must be at least 25 degrees,  the departure angle must be at least 25 degrees,  the ramp angle must be at least 25 degrees,  the ground clearance under the front axle must be at least 250 mm,  the ground clearance between the axles must be at least 300 mm,  the ground clearance under the rear axle must be at least 250 mm. Load and checking conditions. 4.4.1. Vehicles in category N1 with a maximum mass not exceeding two tonnes and vehicles in category M1 must be in running order, namely with coolant fluid, lubricants, fuel, tools, spare-wheel and driver (see footnote (o) in Annex I). 4.4.2. Motor vehicles other than those referred to in 4.4.1 must be loaded to the technically permissible maximum mass stated by the manufacturer. 4.4.3. The ability to climb the required gradients (25 % and 30 %) is verified by simple calculation. In exceptional cases, however, the technical services may ask for a vehicle of the type concerned to be submitted to it for an actual test. 4.4.4. When measuring approach and departure angles and ramp angles, no account is taken of underrun protective devices. Definitions and sketches of ground clearance. (For definitions of approach angle, departure angle, ramp angle, see Annex I, footnotes (na), (nb) and (nc)). 4.5.1. Ground clearance between the axles means the shortest distance between the ground plane and the lowest fixed point of the vehicle. Multi-axled bogies are considered to be a single axle. 4.5.2. Ground clearance beneath one axle means the distance beneath the highest point of the arc of a circle passing through the centre of the tyre footprint of the wheels on one axle (the inner wheels in the case of twin tyres) and touching the lowest fixed point of the vehicle between the wheels. No rigid part of the vehicle may project to the shaded area of the diagram. Where appropriate, the ground clearance of several axles is indicated in accordance with their arrangement, for example 280/250/250. 4.6. Combined designation Symbol G shall be combined with either symbol M or N. For example, a vehicle of category N1 which is suited for off-road use shall be designated as N1G. Special purpose vehicle means a vehicle intended to perform a function which requires special body arrangements and/or equipment. This category shall include wheel-chair accessible vehicles. 5.1. Motor Caravan means a special purpose M category vehicle constructed to include living accommodation which contains at least the following equipment:  seats and table,  sleeping accommodation which may be converted from the seats,  cooking facilities, and  storage facilities. This equipment shall be rigidly fixed to the living compartment; however, the table may be designed to be easily removable. 5.2. Armoured vehicles means vehicles intended for the protection of conveyed passengers and/or goods and complying with armour plating anti-bullet requirements. 5.3. Ambulances means motor vehicles of category M intended for the transport of sick or injured people and having special equipment for such purpose. 5.4. Hearses means motor vehicles of category M intended for the transport of deceased people and having special equipment for such purpose. 5.5. Wheelchair accessible vehicle means vehicles of category M1 constructed or converted specifically so that they accommodate one or more person(s) seated in their wheelchair(s) when travelling on the road. 5.6. Trailer caravans see ISO Standard 3833-77, term No 3.2.1.3. 5.7. Mobile cranes means a special purpose vehicle of category N3, not fitted for the carriage of goods, provided with a crane whose lifting moment is equal to or higher than 400 kNm. 5.8. Other special purpose vehicles means vehicles as defined in item 5 above, with the exception of those mentioned in items 5.1 to 5.6. The codifications pertinent to special purpose vehicles are defined in Part C of this Annex, paragraph 5 to be used for the purpose specified in that Part. B. DEFINITION OF VEHICLE TYPE 1. For the purposes of category M1: A type shall consist of vehicles which do not differ in at least the following essential respects:  the manufacturer,  the manufacturers type designation,  essential aspects of construction and design:  chassis/floor pan (obvious and fundamental differences),  power plant (internal combustion/electric/hybrid). Variant of a type means vehicles within a type which do not differ in at least the following essential respects:  body style (e.g. saloon, hatchback, coupÃ ©, convertible, station-wagon, multi-purpose vehicle),  power plant:  working principle (as in item 3.2.1.1 of Annex III),  number and arrangement of cylinders,  power differences of more than 30 % (the highest is more than 1,3 times the lowest),  capacity differences of more than 20 % (the highest is more than 1,2 times the lowest),  powered axles (number, position, interconnection),  steered axles (number and position). Version of a variant means vehicles, which consist of a combination of items shown in the information package subject to the requirements in Annex VIII. Multiple entries of the following parameters may not be combined within one version:  technically permissible maximum laden mass,  engine capacity,  maximum net power,  type of gearbox and number of gears,  maximum number of seating positions as defined in Annex II C. 2. For the purpose of categories M2 and M3: A type shall consist of vehicles which do not differ in at least the following essential respects:  the manufacturer,  the manufacturers type designation,  category,  essential aspects of construction and design:  chassis/self-supporting body, single-/double deck, rigid/articulated (obvious and fundamental differences),  number of axles,  power plant (internal combustion/electric/hybrid), Variant of a type means vehicles within a type which do not differ in at least the following essential respects:  class as defined in Directive 2001/85/EC of the European Parliament and of the Council of 20 November 2001 relating to special provisions for vehicles used for the carriage of passengers comprising more than eight seats in addition to the drivers seat (1) (only for complete vehicles),  extent of build (e.g. complete/incomplete),  power plant:  working principle (as in item 3.2.1.1 of Annex III),  number and arrangement of cylinders,  power differences of more than 50 % (the highest is more than 1,5 times the lowest),  capacity differences of more than 50 % (the highest is more than 1,5 times the lowest),  location (front, mid, rear),  technically permissible maximum laden mass differences of more than 20 % (the highest is more than 1,2 times the lowest),  powered axles (number, position, interconnection),  steered axles (number and position). Version of a variant means vehicles, which consist of a combination of items shown in the information package subject to the requirements in Annex VIII. 3. For the purpose of categories N1, N2 and N3: A type shall consist of vehicles, which do not differ in at least the following essential respects:  the manufacturer,  the manufacturers type designation,  category,  essential aspects of construction and design:  chassis/floor pan (obvious and fundamental differences),  number of axles,  power plant (internal combustion/electric/hybrid). Variant of a type means vehicles within a type which do not differ in at least the following essential respects:  body structural concept (e.g. platform truck/tipper/tanker/semi-trailer towing vehicle) (only for complete vehicles),  extent of build (e.g. complete/incomplete),  power plant:  working principle (as in item 3.2.1.1 of Annex III),  number and arrangement of cylinders,  power differences of more than 50 % (the highest is more than 1,5 times the lowest),  capacity differences of more than 50 % (the highest is more than 1,5 times the lowest),  technically permissible maximum laden mass differences of more than 20 % (the highest is more than 1,2 times the lowest),  powered axles (number, position, interconnection),  steered axles (number and position), Version of a variant means vehicles, which consist of a combination of items shown in the information package subject to the requirements in Annex VIII. 4. For the purpose of categories O1, O2, O3 and O4: A type shall consist of vehicles which do not differ in at least the following essential respects:  the manufacturer,  the manufacturers type designation,  category,  essential aspects of construction and design:  chassis/self supporting body (obvious and fundamental differences),  number of axles,  drawbar trailer/semi-trailer/centre axle trailer,  type of braking system (e.g. unbraked/inertia/power). Variant of a type means vehicles within a type which do not differ in at least the following essential respects:  extent of build (e.g. complete/incomplete),  body style (e.g. caravans/platform/tanker) (only for complete/completed vehicles),  technically permissible maximum laden mass differences of more than 20 % (the highest is more than 1,2 times the lowest),  steered axles (number and position). Version of a variant means vehicles, which consist of a combination of items shown in the information package. 5. For all categories: Full identification of the vehicle just from the designations of type, variant and version must be consistent with a single accurate definition of all the technical characteristics required for the vehicle to be put into service. C. DEFINITION OF TYPE OF BODYWORK (only for complete/completed vehicles) The type of bodywork in Annex I, Annex III, Part 1, item 9,1 and in Annex IX, item 37 shall be indicated by the following codification: 1. Passenger cars (M1) AA Saloon ISO Standard 3833-1977, term No 3.1.1.1, but including also vehicles with more than four side windows. AB Hatchback Saloon (AA) with a hatch at the rear end of the vehicle. AC Station wagon ISO Standard 3833-1977, term No 3.1.1.4 (estate car) AD CoupÃ © ISO Standard 3833-1977, term No 3.1.1.5 AE Convertible ISO Standard 3833-1977, term No 3.1.1.6 AF Multi-purpose vehicle Motor vehicle other than those mentioned in AA to AE intended for carrying passengers and their luggage or goods, in a single compartment. However, if such a vehicle meets both of the following conditions: (i) the number of seating positions, excluding the driver, is not more than six; a seating position shall be regarded as existing if the vehicle is provided with accessible seat anchorages; accessible shall mean those anchorages, which can be used. In order to prevent anchorages being accessible, the manufacturer shall physically obstruct their use, for example by welding over cover plates or by fitting similar permanent fixtures which cannot be removed by use of normally available tools; and (ii) P  (M + N Ã  68) > N Ã  68 where: P = technically permissible maximum laden mass in kg M = mass in running order in kg N = number of seating positions excluding the driver. This vehicle is not considered to be a vehicle of category M1. 2. Motor vehicles of category M2 or M3 Vehicles of Class I (see Directive 2001/85/EC) CA Single deck CB Double deck CC Articulated single deck CD Articulated double deck CE Low-floor single deck CF Low-floor double deck CG Articulated low-floor single deck CH Articulated low-floor double deck Vehicles of Class II (see Directive 2001/85/EC) CI Single deck CJ Double deck CK Articulated single deck CL Articulated double deck CM Low-floor single deck CN Low-floor double deck CO Articulated low-floor single deck CP Articulated low-floor double deck Vehicles of Class III (see Directive 2001/85/EC) CQ Single deck CR Double deck CS Articulated single deck CT Articulated double deck Vehicles of Class A (see Directive 2001/85/EC) CU Single deck CV Low-floor single deck Vehicles of Class B (see Directive 2001/85/EC) CW Single deck 3. Motor vehicles of category N BA Lorry See Directive 97/27/EC of the European Parliament and of the Council of 22 July 1997 relating to the masses and dimensions of certain categories of motor vehicles and their trailers (2) Annex I item 2.1.1 BB Van Lorry with the cab integrated into the body BC Semi-trailer towing vehicle See Directive 97/27/EC Annex I item 2.1.1 BD Trailer towing vehicle (road tractor) See Directive 97/27/EC Annex I item 2.1.1  However, if a vehicle defined as BB with a technically permissible maximum mass not exceeding 3 500 kg:  has more than 6 seating positions excluding the driver or  meets both of the following conditions: (i) the number of seating positions, excluding the driver, is not more than 6 and (ii) P  (M + N Ã  68)  ¤ N Ã  68 this vehicle is not considered to be a vehicle of category N.  However, if a vehicle defined as BA, BB with a technically permissible maximum mass exceeding 3 500 kg, BC or BD meets at least one of the following conditions: (i) the number of seating positions, excluding the driver, is more than 8 or (ii) P  (M + N Ã  68)  ¤ N Ã  68 this vehicle is not considered to be a vehicle of category N. See Part C, item of this Annex for the definitions of seating positions, P, M and N. 4. Vehicles of category O DA Semi-trailer See Directive 97/27/EC Annex I item 2.2.2 DB Drawbar trailer See Directive 97/27/EC Annex I item 2.2.3 DC Centre-axle trailer See Directive 97/27/EC Annex I item 2.2.4 5. Special purpose vehicles SA Motor caravans (See Annex II A item 5.1) SB Armoured vehicles (See Annex II A item 5.2) SC Ambulances (See Annex II A item 5.3) SD Hearses (See Annex II A item 5.4) SE Trailer caravans (See Annex II A item 5.6) SF Mobile cranes (See Annex II A item 5.7) SG Other special purpose vehicles (See Annex II A item 5.8) SH Wheel-chair accessible vehicle (See Annex II A item 5.5) (1) OJ L 42, 13.2.2002, p. 1. (2) OJ L 233, 25.8.1997, p. 1. Directive as last amended by Commission Directive 2003/19/EC (OJ L 79, 26.3.2003, p. 6). ANNEX III Information document for the purpose of EC type-approval of vehicles (For explanatory notes, please refer to last page of Annex I) PART I The following information, if applicable, must be supplied in triplicate and include a list of contents. Any drawings must be supplied in appropriate scale and in sufficient detail on size A4, or on a folder of A4 format. Photographs, if any, must show sufficient detail. If the systems, components or separate technical units have electronic controls, information concerning their performance must be supplied. A: For Categories M and N 0. GENERAL 0.1. Make trade name of manufacturer: Type: ¦ 0.2.1. Commercial name(s) (if available): Means of identification of type, if marked on the vehicle (b): ¦ 0.3.1. Location of that marking: ¦ Category of vehicle (c): 0.4.1. Classification(s) according to the dangerous goods which the vehicle is intended to transport: ¦ 0.5. Name and address of manufacturer: ¦ 0.8. Address(es) of assembly plant(s): 0.9. Name and address of the manufacturers representative (if any): 1. GENERAL CONSTRUCTION CHARACTERISTICS OF THE VEHICLE 1.1. Photographs and/or drawings of a representative vehicle: Number of axles and wheels: 1.3.2. Number and position of steered axles: 1.3.3. Powered axles (number, position, interconnection): 1.4. Chassis (if any) (overall drawing): 1.6. Position and arrangement of the engine: Hand of drive: left/right (1) 1.8.1. Vehicle is equipped to be driven in right/left (1) hand traffic 2. MASSES AND DIMENSIONS (e) (in kg and mm) (Refer to drawing where applicable) 2.1. Wheelbase(s) (fully loaded) (f): 2.3.1. Track of each steered axle (i): 2.3.2. Track of all other axles (i): Range of vehicle dimensions (overall) For chassis with bodywork Length (j): 2.4.2.1.1. Length of the loading area: Width (k): 2.4.2.2.1. Thickness of the walls (in the case of vehicles designed for controlled-temperature transport of goods): 2.4.2.3. Height (in running order) (l) (for suspensions adjustable for height, indicate normal running position): Mass of the vehicle with bodywork and, in the case of a towing vehicle of a category other than M1, with coupling device, if fitted by the manufacturer, in running order, or mass of the chassis or chassis with cab, without bodywork and/or coupling device, if the manufacturer does not fit the bodywork and/or coupling device (including liquids, tools, spare wheel, if fitted, and driver and, for buses and coaches, a crew member if there is a crew seat in the vehicle) (o) (maximum and minimum for each variant): 2.6.1. Distribution of this mass among the axles and, in the case of a semi-trailer or centre-axle trailer, load on the coupling point (maximum and minimum for each variant): 2.7. Minimum mass of the completed vehicle as stated by the manufacturer, in the case of an incomplete vehicle: Technically permissible maximum laden mass stated by the manufacturer (y) (*): 2.8.1. Distribution of this mass among the axles and, in the case of a semi-trailer or centre-axle trailer, load on the coupling point (*): 2.9. Technically permissible maximum mass on each axle: 2.10. Technically permissible maximum mass on each axle group: Technically permissible maximum towable mass of the motor vehicle in case of 2.11.1. Drawbar trailer: 2.11.2. Semi-trailer: 2.11.3. Centre-axle trailer: 2.11.4. Technically permissible maximum mass of the combination: 2.11.5. Vehicle is/is not (1) suitable for towing loads (item 1.2 of Annex II to Directive 77/389/EEC) 2.11.6. Maximum mass of unbraked trailer: Technically permissible maximum static vertical load/mass on the vehicles coupling point 2.12.1. Of the motor vehicle: Intended registration/in service maximum permissible masses (optional: where these values are given, they shall be verified in accordance with the requirements of Annex IV to Directive 97/27/EC): 2.16.1. Intended registration/in service maximum permissible laden mass (Several entries possible for each technical configuration (#)): 2.16.2. Intended registration/in service maximum permissible mass on each axle and, in the case of a semi-trailer or centre-axle trailer, intended load on the coupling point stated by the manufacturer if lower than the technically permissible maximum mass on the coupling point (Several entries possible for each technical configuration (#)): 2.16.3. Intended registration/in service maximum permissible mass on each axle group (Several entries possible for each technical configuration (#)): 2.16.4. Intended registration/in service maximum permissible towable mass (Several entries possible for each technical configuration (#)): 2.16.5. Intended registration/in service maximum permissible mass of the combination (Several entries possible for each technical configuration (#)): 3. POWER PLANT (q) (In the case of a vehicle that can run either on petrol, diesel, ¦, or also, in combination with another fuel, items shall be repeated (+)) Manufacturer: 3.1.1. Manufacturers engine code as marked on the engine: Internal combustion engine 3.2.1.1. Working principle: positive ignition/compression ignition, four stroke/two stroke (1) 3.2.1.2. Number and arrangement of cylinders: 3.2.1.3. Engine capacity (s): ¦ cm3 3.2.1.6. Normal engine idling speed (2): ¦ min 1 3.2.1.8. Maximum net power (t): ¦ kW at ¦ min 1 (manufacturers declared value) 3.2.1.9. Maximum permitted engine speed as prescribed by the manufacturer: ¦ min 1 Fuel: Diesel oil/Petrol/LPG/NG/Ethanol: (1) 3.2.2.1. RON leaded: 3.2.2.2. RON, unleaded: Fuel feed 3.2.4.1. By carburettor(s): yes/no (1) By fuel injection (compression ignition only): yes/no (1) 3.2.4.2.2. Working principle: direct injection/pre-chamber/swirl chamber (1) 3.2.4.3. By fuel injection (positive ignition only): yes/no (1) 3.2.7. Cooling system: liquid/air (1) Intake system 3.2.8.1. Pressure charger: yes/no (1) Measures taken against air pollution Additional anti-pollution devices (if any, and if not covered by another heading) 3.2.12.2.1. Catalytic converter: yes/no (1) 3.2.12.2.2. Oxygen sensor: yes/no (1) 3.2.12.2.3. Air injection: yes/no (1) 3.2.12.2.4. Exhaust gas recirculation: yes/no (1) 3.2.12.2.5. Evaporative emissions control system: yes/no (1) 3.2.12.2.6. Particulate trap: yes/no (1) 3.2.12.2.7. On-board-diagnostic (OBD) system: yes/no (1) 3.2.12.2.8. Other systems (description and operation): 3.2.13. Location of the absorption coefficient symbol (compression ignition engines only): 3.2.15. LPG fuelling system: yes/no (1) 3.2.16. NG fuelling system: yes/no (1) Electric motor Type (winding, excitation): ¦ 3.3.1.1. Maximum hourly output: ¦ kW 3.3.1.2. Operating voltage: ¦ V Battery 3.3.2.4. Position: 3.6.5. Lubricant temperature minimum: ¦ K maximum: ¦ K 4. TRANSMISSION (v) 4.2. Type (mechanical, hydraulic, electric, etc.): Gearbox 4.5.1. Type (manual/automatic/CVT (continuously variable transmission)) (1) 4.6. Gear ratios Gear Internal gearbox ratios (ratios of engine to gearbox output shaft revolutions) Final drive ratio(s) (ratio of gearbox output shaft to driven wheel revolutions) Total gear ratios Maximum for CVT 1 2 3 ¦ Minimum for CVT Reverse 4.7. Maximum vehicle speed (in km/h) (w): 5. AXLES 5.1. Description of each axle: 5.2. Make: 5.3. Type: ¦ 5.4. Position of retractable axle(s): 5.5. Position of loadable axle(s): 6. SUSPENSION Type and design of the suspension of each axle or wheel: 6.2.1. Level adjustment: yes/no/optional (1) Air-suspension for driving axle(s): yes/no (1) 6.2.3.1. Suspension of driving axle equivalent to air-suspension: yes/no (1) 6.2.3.2. Frequency and damping of the oscillation of the sprung mass: Tyre/Wheel combination(s) (for tyres indicate size designation, minimum load-capacity index, minimum speed category symbol; for wheels indicate rim size(s) and off-set(s)) Axles 6.6.1.1.1. Axle 1: 6.6.1.1.2. Axle 2: etc. 6.6.1.2. Spare wheel, if any: Upper and lower limits of rolling radii 6.6.2.1. Axle 1: 6.6.2.2. Axle 2: etc. 7. STEERING Transmission and control 7.2.1. Type of steering transmission (specify for front and rear, if applicable): 7.2.2. Linkage to wheels (including other than mechanical means; specify for front and rear, if applicable): 7.2.3. Method of assistance, if any: 8. BRAKES 8.5. Anti-lock braking system: yes/no/optional (1) 8.9. Brief description of the braking systems (according to item 1,6 of the Addendum to Appendix 1 of Annex IX to Directive 71/320/EEC): 8.11. Particulars of the type(s) of endurance braking system(s): 9. BODYWORK 9.1. Type of bodywork: Occupant doors, latches and hinges 9.3.1. Door configuration and number of doors: Devices for indirect vision Mirrors (state for each mirror): 9.9.1.1. Make: 9.9.1.2. EC type-approval mark: 9.9.1.3. Variant: 9.9.1.4. Drawing(s) for the identification of the mirror showing the position of the mirror relative to the vehicle structure: 9.9.1.5. Details of the method of attachment including that part of the vehicle structure to which it is attached: 9.9.1.6. Optional equipment which may affect the rearward field of vision: 9.9.1.7. A brief description of the electronic components (if any) of the adjustment system: Devices for indirect vision other than mirrors: Type and characteristics (such as a complete description of the device): 9.9.2.1.1. In the case of a camera-monitor device, the detection distance (mm), contrast, luminance range, glare correction, display performance (black and white/colour), image repetition frequency, luminance reach of the monitor: 9.9.2.1.2. Sufficiently detailed drawings to identify the complete device, including installation instructions; the position for the EC type-approval mark has to be indicated on the drawings. Interior fittings Seats 9.10.3.1. Number: Position and arrangement: 9.10.3.2.1. Number of seating positions: 9.10.3.2.2. Seat(s) designated for use only when the vehicle is stationary: 9.10.4.1. Type(s) of head restraints: integrated/detachable/separate (1) 9.10.4.2. Type-approval number(s), if available: 9.12.2. Nature and position of supplementary restraint systems (indicate yes/no/optional): (L = left-hand side, R = right-hand side, C = centre) Front airbag Side airbag Belt pre-loading device First row of seats L C R Second row of seats (1) L C R Statutory plates (Directive 76/114/EEC) 9.17.1. Photographs and/or drawings of the locations of the statutory plates and inscriptions and of the vehicle identification number: Manufacturers declaration of compliance with the requirement of item 1.1.1 of Annex II to Directive 76/114/EEC 9.17.4.1. The meaning of characters in the second section and, if applicable, in the third section used to comply with the requirements of section 5,3 of ISO Standard 3779-1983 shall be explained: 9.17.4.2. If characters in the second section are used to comply with the requirements of section 5,4 of ISO Standard 3779-1983, these characters shall be indicated: Pedestrian protection 9.23.1. A detailed description, including photographs and/or drawings, of the vehicle with respect to the structure, the dimensions, the relevant reference lines and the constituent materials of the frontal part of the vehicle (interior and exterior) shall be provided. This description should include detail of any active protection system installed. 11. CONNECTIONS BETWEEN TOWING VEHICLES AND TRAILERS AND SEMI-TRAILERS 11.1. Class and type of the coupling device(s) fitted or to be fitted: 11.3. Instructions for attachment of the coupling type to the vehicle and photographs or drawings of the fixing points at the vehicle as stated by the manufacturer; additional information, if the use of the coupling type is restricted to certain variants or versions of the vehicle type: 11.4. Information of the fitting of special towing brackets or mounting plates: 11.5. EC type-approval number(s): 12.7.1. vehicle equipped with a 24 GHz short-range radar equipment: Yes/No (strike out which is not applicable). 12.7.2. vehicle equipped with a 79 GHz short-range radar equipment: Yes/No (strike out which is not applicable). 13. SPECIAL PROVISIONS FOR VEHICLES USED FOR THE CARRIAGE OF PASSENGERS COMPRISING MORE THAN EIGHT SEATS IN ADDITION TO THE DRIVERS SEAT Class of vehicle (Class I, Class II, Class III, Class A, Class B): 13.1.1. Chassis types where the EC type-approved bodywork can be installed (manufacturer(s), and vehicle(s) types): Number of passengers (seated and standing) 13.3.1. Total (N): 13.3.2. Upper deck (Na) (1): 13.3.3. Lower deck (Nb) (1): Number of passengers (seated) 13.4.1. Total (A): 13.4.2. Upper deck (Aa) (1): 13.4.3. Lower deck (Ab) (1): B: For category O 0. GENERAL 0.1. Make (trade name of manufacturer): Type: 0.2.1. Commercial name(s) (if available): Means of identification of type, if marked on the vehicle (b): 0.3.1. Location of that marking: Category of vehicle (c): 0.4.1. Classification(s) according to the dangerous goods which the vehicle is intended to transport: 0.5. Name and address of manufacturer: 0.8. Address(es) of assembly plant(s): 0.9. Name and address of the manufacturers representative (if any): ¦ 1. GENERAL CONSTRUCTION CHARACTERISTICS OF THE VEHICLE 1.1. Photographs and/or drawings of a representative vehicle: Number of axles and wheels: 1.3.2. Number and position of steered axles: 1.4. Chassis (if any) (overall drawing): 2. MASSES AND DIMENSIONS (e) (in kg and mm) (Refer to drawing where applicable) 2.1. Wheelbase(s) (fully loaded) (f): 2.3.1. Track of each steered axle (i): 2.3.2. Track of all other axles (i): Range of vehicle dimensions (overall) For chassis with bodywork Length (j): 2.4.2.1.1. Length of the loading area: Width (k): 2.4.2.2.1. Thickness of the walls (in the case of vehicles designed for controlled-temperature transport of goods): 2.4.2.3. Height (in running order) (l) (for suspension adjustable for height, indicate normal running position): Mass of the vehicle with bodywork and, in the case of a towing vehicle of a category other than M1, with coupling device, if fitted by the manufacturer, in running order, or mass of the chassis or chassis with cab, without bodywork and/or coupling device if the manufacturer does not fit the bodywork and/or coupling device (including liquids, tools, spare wheel, if fitted, and driver and, for buses and coaches, a crew member if there is a crew seat in the vehicle) (o) (maximum and minimum for each variant): 2.6.1. Distribution of this mass among the axles and, in the case of a semi-trailer or centre-axle trailer, load on the coupling point (maximum and minimum for each variant): 2.7. Minimum mass of the completed vehicle as stated by the manufacturer, in the case of an incomplete vehicle: Technically permissible maximum laden mass stated by the manufacturer (y) (*): 2.8.1. Distribution of this mass among the axles, and in the case of a semi-trailer or centre-axle trailer, load on the coupling point (*): 2.9. Technically permissible maximum mass on each axle: 2.10. Technically permissible maximum mass on each axle group: Technically permissible maximum static vertical load/mass on the vehicles coupling point 2.12.2. Of the semi-trailer or centre-axle trailer: Intended registration/in service maximum permissible masses (optional: where these values are given, they shall be verified in accordance with the requirements of Annex IV to Directive 97/27/EC): 2.16.1. Intended registration/in service maximum permissible laden mass (Several entries possible for each technical configuration (#)): 2.16.2. Intended registration/in service maximum permissible mass on each axle and, in the case of a semi-trailer or centre-axle trailer, intended load on the coupling point stated by the manufacturer if lower than the technically permissible maximum mass on the coupling point (Several entries possible for each technical configuration (#)): 2.16.3. Intended registration/in service maximum permissible mass on each axle group (Several entries possible for each technical configuration (#)): 2.16.4. Intended registration/in service maximum permissible towable mass (Several entries possible for each technical configuration (#)): 2.16.5. Intended registration/in service maximum permissible mass of the combination (Several entries possible for each technical configuration (#)): 5. AXLES 5.1. Description of each axle: 5.2. Make: 5.3. Type: ¦ 5.4. Position of retractable axle(s): 5.5. Position of loadable axle(s): 6. SUSPENSION Type and design of the suspension of each axle or wheel: 6.2.1. Level adjustment: yes/no/optional (1) Tyre/wheel combination(s) (for tyres indicate size designation, minimum load-capacity index, minimum speed category symbol; for wheels indicate rim size(s) and off-set(s)) Axles 6.6.1.1.1. Axle 1: 6.6.1.1.2. Axle 2: etc. 6.6.1.2. Spare wheel, if any: Upper and lower limit of rolling radii 6.6.2.1. Axle 1: 6.6.2.2. Axle 2: etc. 7. STEERING Transmission and control 7.2.1. Type of steering transmission (specify for front and rear, if applicable): 7.2.2. Linkage to the wheels (including other than mechanical means; specify for front and rear, if applicable): 7.2.3. Method of assistance, if any: 8. BRAKES 8.5. Antilock braking system: yes/no/optional (1) 8.9. Brief description of the braking devices (according to item 1.6 of the addendum to Appendix 1 of Annex IX to Directive 71/320/EEC): 9. BODYWORK 9.1. Type of bodywork: Statutory plates (Directive 76/114/EEC) 9.17.1. Photographs and/or drawings of the locations of the statutory plates and inscriptions and of the vehicle identification number: Manufacturers declaration of compliance with the requirement of item 1.1.1 of Annex II to Directive 76/114/EEC 9.17.4.1. The meaning of characters in the second section and, if applicable, in the third section used to comply with the requirements of section 5.3 of ISO Standard 3779-1983 shall be explained: 9.17.4.2. If characters in the second section are used to comply with the requirements of section 5.4 of ISO Standard 3779-1983 these characters shall be indicated: 11. CONNECTIONS BETWEEN TOWING VEHICLES AND TRAILERS AND SEMI-TRAILERS 11.1. Class and type of the coupling device(s) fitted or to be fitted: 11.5. EC type-approval number(s): PART II Matrix showing the permissible combinations into vehicle versions of those items in Part I for which there are multiple entries. For those multiple entry items each entry is denoted by a prefix letter which will be used in this matrix to denote which entry (or entries) from a particular item are applicable to a particular version. A separate matrix must be compiled for each variant within the type. Multiple entries for which there are no restrictions on their combination within a variant should be listed in the column headed all. Item No All Version 1 Version 2 Etc. Version No This information may be presented in an alternative format or layout so long as the original purpose is fulfilled. Each variant and each version must be identified by a numerical code or number consisting of a combination of letters and numbers, which must also be indicated in the certificate of conformity (Annex IX) of the vehicle concerned. In the case of (a) variant(s) pursuant to Annex XI or to Article 20 the manufacturer shall assign a special code. PART III Type-approval numbers Supply the information required by the following table in respect of the applicable subjects (***) for this vehicle in Annex IV or Annex XI. (All relevant approvals for each subject must be included) Subject Type-approval number Member State or Contracting Party (2) issuing the type-approval (3) Extension date Variant(s)/Version(s) Signed: Position in company: Date: (1) The table may be extended as necessary for vehicles with more than two rows of seats or if there are more than three seats across the width of the vehicle. (2) Contracting Parties to the Revised 1958 Agreement. (3) To be indicated if not obtainable from the type-approval number. ANNEX IV List of requirements for the purpose of EC type-approval of vehicles PART I List of regulatory acts (As appropriate, taking account of the scope and latest amendment to each of the regulatory acts listed below. In respect of United Nations Economic Commission for Europe (UNECE) Regulations, the reference for the regulatory act shows the relevant series of amendments of the UNECE Regulations to which the Community has acceded.) Subject Regulatory act reference Official Journal reference Applicability M1 M2 M3 N1 N2 N3 O1 O2 O3 O4 1. Sound levels 70/157/EEC L 42, 23.2.1970, p. 16. X X X X X X 2. Emissions 70/220/EEC L 76, 6.4.1970, p. 1. X X X X X X 3. Fuel tanks/rear protective devices 70/221/EEC L 76, 6.4.1970, p. 23. X (5) X (5) X (5) X (5) X (5) X (5) X X X X 4. Rear registration plate space 70/222/EEC L 76, 6.4.1970, p. 25. X X X X X X X X X X 5. Steering effort 70/311/EEC L 133, 18.6.1970, p. 10. X X X X X X X X X X 6. Door latches and hinges 70/387/EEC L 176, 10.8.1970, p. 5. X X X X 7. Audible warning 70/388/EEC L 176, 10.8.1970, p. 12. X X X X X X 8. Indirect vision devices 2003/97/EC (8) L 25, 29.1.2004, p. 1. X X X X X X 9. Braking 71/320/EEC L 202, 6.9.1971, p. 37. X X X X X X X X X X 10. Suppression (radio) 72/245/EEC L 152, 6.7.1972, p. 15. X X X X X X X X X X 11. Diesel smoke 72/306/EEC L 190, 20.8.1972, p. 1. X X X X X X 12. Interior fittings 74/60/EEC L 38, 11.2.1974, p. 2. X 13. Anti-theft and immobiliser 74/61/EEC L 38, 11.2.1974, p. 22. X X X X X X 14. Protective steering 74/297/EEC L 165, 20.6.1974, p. 16. X X 15. Seat strength 74/408/EEC L 221, 12.8.1974, p. 1. X X X X X X 16. Exterior projections 74/483/EEC L 256, 2.10.1974, p. 4. X 17. Speedometer and reverse gear 75/443/EEC L 196, 26.7.1975, p. 1. X X X X X X 18. Plates (statutory) 76/114/EEC L 24, 30.1.1976, p. 1. X X X X X X X X X X 19. Seat belt anchorages 76/115/EEC L 24, 30.1.1976, p. 6. X X X X X X 20. Installation of lighting and light signalling devices 76/756/EEC L 262, 27.9.1976, p. 1. X X X X X X X X X X 21. Retro reflectors 76/757/EEC L 262, 27.9.1976, p. 32. X X X X X X X X X X 22. End-outline, front-position (side), rear-position (side), stop, side marker, daytime running lamps 76/758/EEC L 262, 27.9.1976, p. 54. X X X X X X X X X X 23. Direction indicators 76/759/EEC L 262, 27.9.1976, p. 71. X X X X X X X X X X 24. Rear registration plate lamps 76/760/EEC L 262, 27.9.1976, p. 85. X X X X X X X X X X 25. Headlamps (including bulbs) 76/761/EEC L 262, 27.9.1976, p. 96. X X X X X X 26. Front fog lamps 76/762/EEC L 262, 27.9.1976, p. 122. X X X X X X 27. Towing hooks 77/389/EEC L 145, 13.6.1977, p. 41. X X X X X X 28. Rear fog lamps 77/538/EEC L 220, 29.8.1977, p. 60. X X X X X X X X X X 29. Reversing lamps 77/539/EEC L 220, 29.8.1977, p. 72. X X X X X X X X X X 30. Parking lamps 77/540/EEC L 220, 29.8.1977, p. 83. X X X X X X 31. Seat belts and restraint systems 77/541/EEC L 220, 29.8.1977, p. 95. X X X X X X 32. Forward vision 77/649/EEC L 267, 19.10.1977, p. 1. X 33. Identification of controls 78/316/EEC L 81, 28.3.1978, p. 3. X X X X X X 34. Defrost/demist 78/317/EEC L 81, 28.3.1978, p. 27. X (1) (1) (1) (1) (1) 35. Wash/wipe 78/318/EEC L 81, 28.3.1978, p. 49. X (2) (2) (2) (2) (2) 36. Heating systems 2001/56/EC L 292, 9.11.2001, p. 21. X X X X X X X X X X 37. Wheel guards 78/549/EEC L 168, 26.6.1978, p. 45. X 38. Head restraints 78/932/EEC L 325, 20.11.1978, p. 1. X 39. CO2 emissions/fuel consumption 80/1268/EEC L 375, 31.12.1980, p. 36. X X 40. Engine power 80/1269/EEC L 375, 31.12.1980, p. 46. X X X X X X 41. Diesel emissions 88/77/EEC L 36, 9.2.1988, p. 33. X X X X X X 42. Lateral protection 89/297/EEC L 124, 5.5.1989, p. 1. X X X X 43. Spray-suppression systems 91/226/EEC L 103, 23.4.1991, p. 5. X X X X 44. Masses and dimensions (cars) 92/21/EEC L 129, 14.5.1992, p. 1. X 45. Safety glass 92/22/EEC L 129, 14.5.1992, p. 11. X X X X X X X X X X 46. Tyres 92/23/EEC L 129, 14.5.1992, p. 95. X X X X X X X X X X 47. Speed limiters 92/24/EEC L 129, 14.5.1992, p. 154. X X X 48. Masses and dimensions (other than vehicles referred to in item 44) 97/27/EC L 233, 28.8.1997, p. 1. X X X X X X X X X 49. External projections of cabs 92/114/EEC L 409, 31.12.1992, p. 17. X X X 50. Couplings 94/20/EC L 195, 29.7.1994, p. 1. X (3) X (3) X (3) X (3) X (3) X (3) X X X X 51. Flammability 95/28/EC L 281, 23.11.1995, p. 1. X 52. Buses and coaches 2001/85/EC L 42, 13.2.2002, p. 1. X X 53. Frontal impact 96/79/EC L 18, 21.1.1997, p. 7. X 54. Side impact 96/27/EC L 169, 8.7.1996, p. 1. X X 55. 56. Vehicles intended for the transport of dangerous goods 98/91/EC L 11, 16.1.1999, p. 25. X (4) X (4) X (4) X (4) X (4) X (4) X (4) 57. Front underrun protection 2000/40/EC L 203, 10.8.2000, p. 9. X X 58. Pedestrian protection 2003/102/EC L 321, 6.12.2003, p. 15. X (6) X (6) (7) X : Regulatory act applicable. Appendix List of requirements for EC type-approval of vehicles belonging to the category M1, produced in small series. (As appropriate, taking account of the latest amendment to each of the regulatory acts listed below) Subject Regulatory act reference Official Journal reference M1 1. Sound level 70/157/EEC L 42, 23.2.1970, p. 16. A 2. Emissions with the exception of the whole set of requirements relating to On Board Diagnostics (OBDs) 70/220/EEC L 76, 6.4.1970, p. 1. A 3. Fuel tanks/Rear protective devices 70/221/EEC L 76, 6.4.1970, p. 23. B 4. Rear registration plate space 70/222/EEC L 76, 6.4.1970, p. 25. B 5. Steering effort 70/311/EEC L 133, 18.6.1970, p. 10. C 6. Door latches and hinges 70/387/EEC L 176, 10.8.1970, p. 5. C 7. Audible warning 70/388/EEC L 176, 10.8.1970, p. 12. B 8. Indirect vision devices 2003/97/EC (13) L 25, 29.1.2004, p. 1. X (10) B (12) 9. Braking 71/320/EEC L 202, 6.9.1971, p. 37. A 10. Suppression (radio) 72/245/EEC L 152, 6.7.1972, p. 15. A (9) C (11) 11. Diesel smoke 72/306/EEC L 190, 20.8.1972, p. 1. A 12. Interior fittings 74/60/EEC L 38, 11.2.1974, p. 2. C 13. Anti-theft and immobiliser 74/61/EEC L 38, 11.2.1974, p. 22. A 14. Protective steering 74/297/EEC L 165, 20.6.1974, p. 16. C 15. Seat strength 74/408/EEC L 221, 12.8.1974, p. 1. C 16. Exterior projections 74/483/EEC L 266, 2.10.1974, p. 4. C 17. Speedometer and reverse gear 75/443/EEC L 196, 26.7.1975, p. 1. B 18. Plates (statutory) 76/114/EEC L 24, 30.1.1976, p. 1. B 19. Seat belt anchorages 76/115/EEC L 24, 30.1.1976, p. 6. B 20. Installation of lighting and light signalling devices 76/756/EEC L 262, 27.9.1976, p. 1. B 21. Retro reflectors 76/757/EEC L 262, 27.9.1976, p. 32. X 22. End-outline, front position (side), rear-position (side), stop, side marker, daytime running lamps 76/758/EEC L 262, 27.9.1976, p. 54. X 23. Direction indicators 76/759/EEC L 262, 27.9.1976, p. 71. X 24. Rear registration plate lamps 76/760/EEC L 262, 27.9.1976, p. 85. X 25. Headlamps (including bulbs) 76/761/EEC L 262, 27.9.1976, p. 96. X 26. Front fog lamps 76/762/EEC L 262, 27.9.1976, p. 122. X 27. Towing hooks 77/389/EEC L 145, 13.6.1977, p. 41. B 28. Rear fog lamps 77/538/EEC L 220, 29.8.1977, p. 60. X 29. Reversing lamps 77/539/EEC L 220, 29.8.1977, p. 72. X 30. Parking lamps 77/540/EEC L 220, 29.8.1977, p. 83. X 31. Seat belts and restraint systems 77/541/EEC L 220, 29.8.1977, p. 95. A (10) B (12) 32. Forward vision 77/649/EEC L 267, 19.10.1977, p. 1. A 33. Identification of controls 78/316/EEC L 81, 28.3.1978, p. 3. X 34. Defrost/Demist 78/317/EEC L 81, 28.3.1978, p. 27. C 35. Wash/Wipe 78/318/EEC L 81, 28.3.1978, p. 49. C 36. Heating system 2001/56/EC L 292, 9.11.2001, p. 21. C 37. Wheel guards 78/549/EEC L 168, 26.6.1978, p. 45. B 39. Fuel consumption 80/1268/EEC L 375, 31.12.1980, p. 36. A 40. Engine power 80/1269/EEC L 375, 31.12.1980, p. 46. C 41. Diesel emissions 88/77/EEC L 36, 9.2.1988, p. 33. A 44. Masses and dimensions (cars) 92/21/EEC L 129, 14.5.1992, p. 1. C 45. Safety glass 92/22/EEC L 129, 14.5.1992, p. 11. X (10) B (12) 46. Tyres 92/23/EEC L 129, 14.5.1992, p. 95. X (10) B (12) 50. Couplings 94/20/EC L 195, 29.7.1994, p. 1. X (10) A (12) 53. Frontal impact 96/79/EC L 18, 21.1.1997, p. 7. N/A 54. Side impact 96/27/EC L 169, 8.7.1996, p. 1. N/A 58. Pedestrian protection 2003/102/EC L 321, 6.12.2003, p. 15. N/A X : Full compliance with regulatory act is required; EC type-approval certificate has to be issued; conformity of production shall be ensured. A : No exemptions permitted except those specified in the regulatory act. Type-approval certificate and type-approval mark are not required. Test reports have to be established by a notified technical service. B : The technical prescriptions of the regulatory act have to be fulfilled. The tests provided for in the regulatory act have to be performed in their entirety; subject to the agreement of the approval authority, they may be performed by the manufacturer himself; he may be allowed to issue the technical report; a type-approval certificate does not have to be issued and type-approval is not required. C : The manufacturer has to demonstrate to the satisfaction of the approval authority that the essential requirements of the regulatory act are fulfilled. N/A : This regulatory act is not applicable (no requirements). PART II Where reference is made to a separate directive or regulation, an approval issued under the following UNECE Regulations (taking account of the scope (14), and the amendment to each of the UNECE Regulations listed below) shall be recognised as an alternative to an EC type-approval granted under the relevant separate directive or regulation in the table of Part I. These UNECE Regulations are the ones to which the Community has adhered as a Contracting Party to the United Nations Economic Commission for Europe Revised 1958 Geneva Agreement by virtue of Council Decision 97/836/EC, or subsequent Council decisions as referred to in Article 3(3) of that Decision. Any further amendment of the UNECE Regulations listed below has also to be deemed to be equivalent, subject to the Community decision as referred to in Article 4(2) of Decision 97/836/EC (15). Subject Basic UNECE Regulation Number Series of amendments 1. Sound levels 51 02 1. Replacement silencing systems 59 00 2. Emissions 83 03 2. Replacement catalytic converters 103 00 3. Rear protective device 58 01 3. Fuel tanks 34 01 3. Fuel tanks 67 01 3. Fuel tanks 110 00 5. Steering effort 79 01 6. Door latches and hinges 11 02 7. Audible warning 28 00 8. Rear view mirrors 46 01 8A. Devices for indirect vision 46 02 9. Braking 13 09 9. Braking 13H 00 9. Braking (lining) 90 01 10. Radio suppression 10 02 11. Diesel smoke 24 03 12. Interior fittings 21 01 13. Anti-theft 18 02 13. Immobiliser 97 00 13. Alarm systems 97 00 13. Unauthorised use 116 00 14. Behaviour of steering device under impact 12 03 15. Seat strength 17 06 15. Seat strength (buses and coaches) 80 01 16. Exterior projections 26 02 17. Speedometer 39 00 19. Seat belt anchorages 14 04 20. Installation of lighting and light signalling devices 48 01 21. Retro reflectors 3 02 22. End-outline/front-position (side)/rear-position (side)/stop lamps 7 02 22. Daytime running lamps 87 00 22. Side marker lamps 91 00 23. Direction indicators 6 01 24. Rear registration plate lamp 4 00 25. Headlamps (R2 and HS1) 1 01 25. Headlamps (sealed beam) 5 02 25. Headlamps (H1, H2, H3, HB3, HB4, H7, and/or H8) 8 04 25. Headlamps (H4) 20 02 25. Headlamps (halogen sealed beam) 31 02 25. Filament lamps for use in approved lamp units 37 03 25. Headlamps with gas-discharge light sources 98 00 25. Gas-discharge light sources for use in approved gas-discharge lamp units 99 00 26. Front fog lamps 19 02 28. Rear fog lamps 38 00 29. Reversing lamps 23 00 30. Parking lamps 77 00 31. Seat belts and restraint systems 16 04 31. Child restraints 44 03 38. Head restraints (combined with seats) 17 06 38. Head restraints 25 04 39. Fuel consumption 101 00 40. Engine power 85 00 41. Diesel emission 49 02 42. Lateral protection 73 00 45. Safety glass 43 00 46. Tyres, motor vehicles and their trailers 30 02 46. Tyres, commercial vehicles and their trailers 54 00 46. Temporary-use spare wheels/tyres 64 00 46. Rolling sound 117 00 47. Speed limiters 89 00 50. Couplings 55 01 51. Flammability 118 00 52. Strength of superstructure (buses) 66 00 53. Frontal impact 94 01 54. Side impact 95 02 55. Front underrun protection 93 00 (1) Vehicles of this category shall be fitted with an adequate windscreen defrosting and demisting device. (2) Vehicles of this category shall be fitted with adequate windscreen washing and wiping devices. (3) The requirements of Directive 94/20/EC are only applicable for vehicles equipped with couplings. (4) The requirements of Directive 98/91/EC are only applicable when the manufacturer applies for the EC type-approval of a vehicle intended for the transport of dangerous goods. (5) In case of LPG or CNG vehicles, pending the adoption of the relevant amendments to Directive 70/221/EEC in order to include LPG and CNG tanks, a vehicle approval in accordance with UNECE Regulation 67-01 or 110 is required. (6) Not exceeding 2,5 tonnes maximum mass. (7) Derived from M1 category vehicles. (8) Until the dates referred-to in Article 2 of Directive 2003/97/EC, approvals granted in accordance with Directive 71/127/EEC shall remain valid for the purpose of whole-vehicle type approval. (9) Electronic sub-assembly (10) Component (11) Vehicle (12) Installation prescriptions (13) Until 26 January 2006 approvals according Directive 71/127/EEC can be accepted as alternative. Key X : Full compliance with regulatory act is required; EC type-approval certificate has to be issued; conformity of production shall be ensured. A : No exemptions permitted except those specified in the regulatory act. Type-approval certificate and type-approval mark are not required. Test reports have to be established by a notified technical service. B : The technical prescriptions of the regulatory act have to be fulfilled. The tests provided for in the regulatory act have to be performed in their entirety; subject to the agreement of the approval authority, they may be performed by the manufacturer himself; he may be allowed to issue the technical report; a type-approval certificate does not have to be issued and type-approval is not required. C : The manufacturer has to demonstrate to the satisfaction of the approval authority that the essential requirements of the regulatory act are fulfilled. N/A : This regulatory act is not applicable (no requirements). (14) Where the separate directive or regulation contains installation requirements, these apply also to components and separate technical units approved in accordance with the UNECE Regulations. (15) For subsequent amendments, see UNECE TRANS/WP.29/343 in its latest revision. ANNEX V Procedures to be followed during EC type-approval of vehicles 1. In the case of an application for a whole vehicle type-approval, the EC type-approval authority must: (a) verify that all EC type-approval certificates issued pursuant to the regulatory acts which are applicable for vehicle type-approval cover the vehicle type and correspond to the prescribed requirements; (b) by reference to the documentation make sure that the vehicle specification(s) and data contained in Part I of the vehicle information document are included in the data in the information packages and in the EC type-approval certificates in respect of the relevant regulatory acts; and when an item number in Part I of the information document is not included in the information package of any of the regulatory acts, confirm that the relevant part or characteristic conforms to the particulars in the information folder; (c) on a selected sample of vehicles from the type to be approved carry out or arrange to be carried out inspections of vehicle parts and systems to verify that the vehicle(s) is/are built in accordance with the relevant data contained in the authenticated information package in respect of the relevant EC type-approval certificates; (d) carry out or arrange to be carried out relevant installation checks in respect of separate technical units where applicable; (e) carry out or arrange to be carried out necessary checks in respect of the presence of the devices provided for in footnotes (1) and (2) of Part I of Annex IV where applicable. 2. The number of vehicles to be inspected for the purposes of paragraph 1.c must be sufficient to permit the proper control of the various combinations to be type-approved according to the following criteria: Vehicle category M1 M2 M3 N1 N2 N3 O1 O2 O3 O4 Criteria Engine X X X X X X     Gear box X X X X X X     Number of axles  X X X X X X X X X Powered axles (number, position, interconnection) X X X X X X     Steered axles (number and position) X X X X X X X X X X Body styles X X X X X X X X X X Number of doors X X X X X X X X X X Hand of drive X X X X X X     Number of seats X X X X X X     Level of equipment X X X X X X     3. In the case where no approval certificates for any of the relevant regulatory acts are available, the EC type-approval authority must: (a) arrange for the necessary tests and checks as required by each of the relevant regulatory acts; (b) verify that the vehicle conforms to the particulars in the vehicle information folder and that it meets the technical requirements of each of the relevant regulatory acts; (c) carry out or arrange to be carried out relevant installation checks in respect of separate technical units where applicable; (d) carry out or arrange to be carried out necessary checks in respect of the presence of the devices provided for in footnotes (1) and (2) of Part I of Annex IV where applicable. Appendix 1 Standards with which the entities referred to in Article 41 have to comply Activities related to testing for type-approval, to be carried out in accordance with the regulatory acts listed in Annex IV to this Directive: 1.1. Category A (tests performed in own facilities): EN ISO/IEC 17025: 2005 on the general requirements for the competence of testing and calibration laboratories. A technical service designated for category A activities may carry out or supervise the tests provided for in the regulatory acts for which it has been designated, in the facilities of a manufacturer or of a third party. 1.2. Category B (supervising of tests performed in the manufacturers facilities or in the facilities of a third party: EN ISO/IEC 17020: 2004 on the general criteria for the operation of various types of bodies performing inspection. Before performing or supervising any test in the facilities of a manufacturer or of a third party, the technical service shall check that the tests facilities and measurement devices comply with the appropriate requirements of the standard referred to in point 1.1. Activities related to Conformity of Production 2.1. Category C (procedure for the Initial Assessment and surveillance audits of the manufacturers quality management system): EN 45012: 1998 on the general requirements for bodies operating assessment and certification/registration of quality systems. 2.2. Category D (inspection or testing of production samples or supervision thereof): EN ISO/IEC 17020: 2004 on the general criteria for the operation of various types of bodies performing inspection. Appendix 2 Procedure for the assessment of the technical services 1. PURPOSE OF THIS APPENDIX 1.1. This Appendix establishes the conditions according to which the assessment procedure of the technical services should be conducted by the competent authority referred to in Article 42 of this Directive. 1.2. These requirements shall apply mutatis mutandis to all technical services, irrespective of their legal status (independent organization, manufacturer or approval authority acting as technical service). 2. PRINCIPLES OF ASSESSING Assessing is characterised by reliance on a number of principles:  independance which is the basis for the impartiality and objectivity of the conclusions,  an evidence-base approach which guarantees reliable and reproducible conclusions. Auditors must show trust and integrity, and must respect confidentiality and discretion. They must report truthfully and accurately findings and conclusions. 3. SKILLS REQUIRED OF THE AUDITORS 3.1. The assessments may only be conducted by auditors having the technical and administrative knowledge necessary for such purposes. 3.2. The auditors must have been trained specifically for assessment activities. In addition, they must have the specific knowledge of the technical area in which the technical service will exercise its activities. 3.3. Without prejudice to the provisions of points 3.1. and 3.2., the assessment referred to in Article 42 paragraph 4 must be conducted by auditors independent of the activities for which the assessment is conducted. 4. APPLICATION FOR DESIGNATION 4.1. A duly authorised representative of the applicant technical service must make a formal application to the competent authority that includes the following: (a) general features of the technical service, including corporate entity, name, addresses, legal status and human and technical resources; (b) general information concerning the technical service such as its activities, its relationship in a larger corporate entity if any, and addresses of all its physical location(s) to be covered by the scope of designation; (c) an agreement to fulfil the requirements for designation and the other obligations of the technical service as applicable in the relevant directives; (d) a description of the conformity assessment services that the technical service undertakes in the framework of the applicable directives and a list of the directives for which the technical service seeks designation, including limits of capability where applicable; (e) a copy of the quality manual of the technical service. 4.2. The competent authority must review for adequacy the information supplied by the technical service. 5. RESOURCE REVIEW The competent authority must review its ability to carry out the assessment of the technical service, in terms of its own policy, its competence and the availability of suitable auditors and experts. 6. SUBCONTRACTING THE ASSESSMENT 6.1. The competent authority may subcontract parts of the assessment to another designation authority or ask for support from technical experts provided by other competent authorities. The subcontractors and experts have to be accepted by the applicant technical service. 6.2. The competent authority must take into account accreditation certificates with adequate scope in order to complete its global assessment of the technical service. 7. PREPARATION FOR ASSESSMENT 7.1. The competent authority must formally appoint an assessment team. The former must ensure that the expertise brought to each assignment is appropriate. In particular, the team as a whole: (a) must have appropriate knowledge of the specific scope for which designation is sought, and (b) must have understanding sufficient to make a reliable assessment of the competence of the technical service to operate within its scope of designation. 7.2. The competent authority must clearly define the assignment given to the assessment team. The task of the assessment team is to review the documents collected from the applicant technical service and to conduct the on-site assessment. 7.3. The competent authority must agree, together with the technical service and the assigned assessment team, to the date and schedule for the assessment. However, it remains the responsibility of the competent authority to pursue a date that is in accordance with the surveillance and reassessment plan. 7.4. The competent authority must ensure that the assessment team is provided with the appropriate criteria documents, previous assessment records, and the relevant documents and records of the technical service. 8. ON-SITE ASSESSMENT The assessment team must conduct the assessment of the technical service at the premises of the technical service from which one or more key activities are performed and, where relevant, must perform witnessing at other selected locations where the technical service operates. 9. ANALYSIS OF FINDINGS AND ASSESSMENT REPORT 9.1. The assessment team must analyse all relevant information and evidence gathered during the document and record review and the on-site assessment. This analysis must be sufficient to allow the team to determine the extent of competence and conformity of the technical service with the requirements for designation. The competent authoritys reporting procedures must ensure that the following requirements are fulfilled. 9.2.1. A meeting must take place between the assessment team and the technical service prior to leaving the site. At this meeting, the assessment team must provide a written and/or oral report on its findings obtained from the analysis. An opportunity must be provided for the technical service to ask questions about the findings, including nonconformities, if any, and their basis. 9.2.2. A written report on the outcome of the assessment must be promptly brought to the attention of the technical service. This assessment report must contain comments on competence and conformity, and must identify nonconformities, if any, to be resolved in order to conform to all of the requirements for designation. 9.2.3. The technical service must be invited to respond to the assessment report and to describe the specific actions taken or planned to be taken, within a defined time, to resolve any identified nonconformities. 9.3. The competent authority must ensure that the responses of the technical service to resolve nonconformities are reviewed to see if the actions appear to be sufficient and effective. If the technical service responses are found not to be sufficient, further information must be requested. Additionally, evidence of effective implementation of actions taken may be requested, or a follow-up assessment may be carried out to verify effective implementation of corrective actions. 9.4. The assessment report must include, as a minimum (a) unique identification of the technical service; (b) date(s) of the on-site assessment; (c) name(s) of the auditors(s) and/or experts involved in the assessment; (d) unique identification of all premises assessed; (e) proposed scope of designation that was assessed; (f) a statement on the adequacy of the internal organisation and procedures adopted by the technical service to give confidence in its competence, as determined through its fulfilment of the requirements for designation; (g) information on the resolution of all nonconformities; (h) a recommendation of whether the applicant should be designated or confirmed as technical service and, if so, the scope of designation. 10. GRANTING/CONFIRMING A DESIGNATION 10.1. The approval authority must, without undue delay, make the decision on whether to grant, confirm or extend designation on the basis of the report(s) and any other relevant information. 10.2. The approval authority must provide a certificate to the technical service. This certificate must identify the following: (a) the identity and logo of the approval authority; (b) the unique identity of the designated technical service; (c) the effective date of granting of designation and the expiry date; (d) a brief indication of or a reference to the scope of designation (applicable directives, regulations or part of them); (e) a statement of conformity and a reference to the present directive. 11. REASSESSMENT AND SURVEILLANCE 11.1. Reassessment is similar to an initial assessment except that experience gained during previous assessments must be taken into account. Surveillance on-site assessments are less comprehensive than reassessments. 11.2. The competent authority must design its plan for reassessment and surveillance of each designated technical service so that representative samples of the scope of designation are assessed on a regular basis. The interval between on-site assessments, whether reassessment or surveillance, depends on the proven stability that the technical service has reached. 11.3. When, during surveillance or reassessments, nonconformities are identified, the competent authority must define strict time limits for corrective actions to be implemented. 11.4. When the corrective or improvement actions have not been taken within the agreed timeframe or are not deemed to be sufficient, the competent authority must adopt appropriate measures such as, conducting a further assessment, suspending/withdrawing the designation for one or more of the activities for which the technical service has been designated. 11.5. When the competent authority decides to suspend or withdraw the designation of a technical service, it must inform the latter by registered mail. In any case, the competent authority must adopt all the necessary measures to ensure the continuity of the activities already undertaken by the technical service. 12. RECORDS ON DESIGNATED TECHNICAL SERVICES 12.1. The competent authority must maintain records on technical services to demonstrate that requirements for designation, including competence, have been effectively fulfilled. 12.2. The competent authority must keep the records on technical services secure to ensure confidentiality. 12.3. Records on technical services must include at least: (a) relevant correspondence; (b) assessment records and reports; (c) copies of designation certificates. ANNEX VI MODEL A Maximum format: A4 (210 Ã  297 mm) EC TYPE-APPROVAL CERTIFICATE Stamp of EC type-approval authority Communication concerning: Of a type of: EC type-approval (1) complete vehicle (1) extension of EC type-approval (1) completed vehicle (1) refusal of EC type-approval (1) incomplete vehicle (1) withdrawal of EC type-approval (1) vehicle with complete and incomplete variants (1) vehicle with completed and incomplete variants (1) with regard to Directive 2007/46/EC EC type-approval number: Reason for extension: SECTION I 0.1. Make (trade name of manufacturer): Type: 0.2.1. Commercial name(s) (2): Means of identification of type, if marked on the vehicle: 0.3.1. Location of that marking: 0.4. Category of vehicle (3): 0.5. Name and address of manufacturer of the complete vehicle (1): Name and address of manufacturer of the base vehicle (1) (4): Name and address of manufacturer of the latest built stage of the incomplete vehicle (1) (4): Name and address of manufacturer of the completed vehicle (1) (4): 0.8. Name(s) and address(es) of assembly plant(s): 0.9. Name and address of the manufacturers representative (if any): SECTION II The undersigned hereby certifies the accuracy of the manufacturers description in the attached information document of the vehicle(s) described above ((a) sample(s) having been selected by the EC type-approval authority and submitted by the manufacturer as prototype(s) of the vehicle type) and that the attached test results are applicable to the vehicle type. 1. For complete and completed vehicles/variants (1): The vehicle type meets/does not meet (1) the technical requirements of all the relevant regulatory acts as prescribed in Annex IV and Annex XI (1) (4) to Directive 2007/46/EC. 2. For incomplete vehicles/variants (1): The vehicle type meets/does not meet (1) the technical requirements of the regulatory acts listed in the table on side 2. 3. The approval is granted/refused/withdrawn (1). 4. The approval is granted in accordance with Article 20 and the validity of the approval is thus limited to dd/mm/yy. (Place) (Signature) (Date) Attachments: Information package. Test results (see Annex VIII). Name(s) and specimen(s) of the signature(s) of the person(s) authorised to sign certificates of conformity and a statement of their position in the company. NB: If this model is used for type-approval pursuant to Articles 20, 22 or 23, it may not bear the heading EC Vehicle Type-Approval Certificate, except:  in the case mentioned in Article 20 where the Commission has decided to allow a Member State to grant a type-approval in accordance with this Directive,  in the case of vehicles of the category M1, type-approved according to the procedure prescribed in Article 22. EC VEHICLE TYPE-APPROVAL CERTIFICATE Side 2 This EC type-approval is, where incomplete and completed vehicles or variants are concerned, based on the approval(s) for incomplete vehicles listed below: Stage 1: Manufacturer of the base vehicle: EC type-approval number: Dated: Applicable to variants: Stage 2: Manufacturer: EC type-approval number: Dated: Applicable to variants: Stage 3: Manufacturer: EC type-approval number: Dated: Applicable to variants: In the case where the approval includes one or more incomplete variants, list those variants which are complete or completed. Complete/completed variant(s): List of requirements applicable to the approved incomplete vehicle type or variant (as appropriate, taking account of the scope and latest amendment to each of the regulatory acts listed below). Item Subject Regulatory act reference Last amended Applicable to variants (List only subjects for which a EC type-approval exists.) In the case of special purpose vehicles, exemptions granted or special provisions applied pursuant to Annex XI and exemptions granted pursuant to Article 20: Regulatory act reference Item number Kind of approval and nature of exemption Applicable to variants Appendix List of regulatory acts to which the type of vehicle complies (to be filled in only in the case of type-approval in accordance with Article 6(3) Subject Regulatory act reference (5) As amended by Applicable to variants 1. Sound levels 70/157/EEC 2. Emissions 70/220/EEC 3. Fuel tanks/Rear protective devices 70/221/EEC 4. Rear registration plate space 70/222/EEC 5. Steering effort 70/311/EEC 6. Door latches and hinges 70/387/EEC 7. Audible warning 70/388/EEC 8. Rear visibility 71/127/EEC 8A. Indirect vision devices 2003/97/EC 9. Braking 71/320/EEC 10. Suppression (radio) 72/245/EEC 11. Diesel smoke 72/306/EEC 12. Interior fittings 74/60/EEC 13. Anti-theft and immobiliser 74/61/EEC 14. Protective steering 74/297/EEC 15. Seat strength 74/408/EEC 16. Exterior projections 74/483/EEC 17. Speedometer and reverse gear 75/443/EEC 18. Plates (statutory) 76/114/EEC 19. Seat belt anchorages 76/115/EEC 20. Installation of lighting and light signalling devices 76/756/EEC 21. Retro reflectors 76/757/EEC 22. End-outline, front-position (side), rear-position (side), stop, side marker, daytime running lamps 76/758/EEC 23. Direction indicators 76/759/EEC 24. Rear registration plate lamps 76/760/EEC 25. Headlamps (including bulbs) 76/761/EEC 26. Front fog lamps 76/762/EEC 27. Towing hooks 77/389/EEC 28. Rear fog lamps 77/538/EEC 29. Reversing lamps 77/539/EEC 30. Parking lamps 77/540/EEC 31. Seat belts and restraint systems 77/541/EEC 32. Forward vision 77/649/EEC 33. Identification of controls 78/316/EEC 34. Defrost/Demist 78/317/EEC 35. Wash/Wipe 78/318/EEC 36. Heating systems 2001/56/EC 37. Wheel guards 78/549/EEC 38. Head restraints 78/932/EEC 39. CO2 emissions/Fuel consumption 80/1268/EEC 40. Engine power 80/1269/EEC 41. Diesel emissions 88/77/EEC 42. Lateral protection 89/297/EEC 43. Spray-suppression systems 91/226/EEC 44. Masses and dimensions (cars) 92/21/EEC 45. Safety glass 92/22/EEC 46. Tyres 92/23/EEC 47. Speed limiters 92/24/EEC 48. Masses and dimensions (other than vehicles referred to in item 44) 97/27/EC 49. External projections of cabs 92/114/EEC 50. Couplings 94/20/EC 51. Flammability 95/28/EC 52. Buses and coaches 2001/85/EC 53. Frontal impact 96/79/EC 54. Side impact 96/27/EC 55. Vehicles intended for the transport of dangerous goods 98/91/EC 56. Front underrun protection 2000/40/EC 57. Pedestrian protection 2003/102/EC MODEL B (to be used for system type-approval or vehicle type-approval with regard to a system) Maximum format: A4 (210 Ã  297 mm) EC TYPE-APPROVAL CERTIFICATE Stamp of EC type-approval authority Communication concerning: EC type-approval (1) a type of system/type of a vehicle with regard to a system (1) extension of EC type-approval (1) refusal of EC type-approval (1) withdrawal of EC type-approval (1) with regard to Directive ¦/ ¦/EC/Regulation (EC) No ¦/ ¦ (1), as last amended by Directive ¦/ ¦/EC/Regulation (EC) No ¦/ ¦ (1) EC type-approval number: Reason for extension: SECTION I 0.1. Make (trade name of manufacturer): Type: 0.2.1. Commercial name(s) (if available): Means of identification of type, if marked on the vehicle (6): 0.3.1. Location of that marking: 0.4. Category of vehicle (7): 0.5. Name and address of manufacturer: 0.8. Name(s) and address(es) of assembly plant(s): 0.9. Representative of the manufacturer: SECTION II 1. Additional information (where applicable): see Addendum 2. Technical service responsible for carrying out the tests: 3. Date of test report: 4. Number of test report: 5. Remarks (if any): see Addendum 6. Place: 7. Date: 8. Signature: Attachments: Information package. Test report. Addendum to EC type-approval certificate No ¦ Additional information [ ¦]: 1.1.1. [ ¦]: [ ¦] Type-approval number of each component or separate technical unit installed on the vehicle type to comply with this Directive or Regulation 2.1. [ ¦]: Remarks 3.1. [ ¦]: MODEL C (to be used for component/separate technical unit type-approval) Maximum format: A4 (210 Ã  297 mm) EC TYPE-APPROVAL CERTIFICATE Stamp of EC type-approval authority Communication concerning: EC type-approval (1) of a type of component/separate technical unit (1) extension of EC type-approval (1) refusal of EC type-approval (1) withdrawal of EC type-approval (1) with regard to Directive ¦/ ¦/EC/Regulation (EC) No ¦/ ¦ (1), as last amended by Directive ¦/ ¦/EC/Regulation (EC) No ¦/ ¦ (1) EC type-approval number: Reason for extension: SECTION I 0.1. Make (trade name of manufacturer): 0.2. Type: Means of identification of type, if marked on the component/separate technical unit (1) (6): 0.3.1. Location of that marking: 0.5. Name and address of manufacturer: 0.7. In the case of components and separate technical units, location and method of affixing of the EC approval mark: 0.8. Name(s) and address(es) of assembly plant(s): 0.9. Name and address of the manufacturers representative (if any): SECTION II 1. Additional information (where applicable): see Addendum 2. Technical service responsible for carrying out the tests: 3. Date of test report: 4. Number of test report: 5. Remarks (if any): see Addendum 6. Place: 7. Date: 8. Signature: Attachments: Information package. Test report. Addendum to EC type-approval certificate No ¦ Additional information [ ¦]: 1.1.1. [ ¦]: [ ¦] Restriction of use of the device (if any) 2.1. [ ¦]: Remarks 3.1. [ ¦]: (1) Delete where not applicable. (2) If not available at the time of granting the type-approval, this item shall be completed at the latest when the vehicle is introduced on the market. (3) As defined in Annex II.A. (4) See side 2. (5) Or UNECE Regulations that are deemed to be equivalent. (6) If the means of identification of type contains characters not relevant to describe the vehicle, component or separate technical unit types covered by this information document, such characters shall be represented in the documentation by the symbol ? (e.g. ABC??123??). (7) As defined in Annex II, Section A. ANNEX VII EC TYPE-APPROVAL CERTIFICATE NUMBERING SYSTEM (1) 1. The EC type-approval number shall consist of four sections for whole vehicle type-approvals and five sections for system, component, and separate technical unit type-approvals as detailed below. In all cases, the sections shall be separated by the * character. Section 1: The lower case letter e followed by the distinguishing number of the Member State issuing the EC type-approval: 1 for Germany; 2 for France; 3 for Italy; 4 for the Netherlands; 5 for Sweden; 6 for Belgium; 7 for Hungary; 8 for the Czech Republic; 9 for Spain; 11 for the United Kingdom; 12 for Austria; 13 for Luxembourg; 17 for Finland; 18 for Denmark; 19 for Romania; 20 for Poland; 21 for Portugal; 23 for Greece; 24 for Ireland; 26 for Slovenia; 27 for Slovakia; 29 for Estonia; 32 for Latvia; 34 for Bulgaria; 36 for Lithuania; 49 for Cyprus; 50 for Malta. Section 2: The number of the base directive or regulation. Section 3: The number of the latest amending directive or regulation applicable to the EC type-approval.  In the case of whole vehicle EC type-approvals, this means the latest directive or regulation amending an Article (or Articles) of Directive 2007/46/EC.  In the case of EC whole vehicle type-approvals granted in accordance with the procedure described in Article 22, this means the latest directive or regulation amending an Article (or Articles) of Directive 2007/46/EC, except that the two first digits are replaced by the letters KS in block capitals.  This means the latest directive or regulation containing the actual provisions with which the system, component or technical unit conforms.  Should a directive or regulation contain different implementation dates referring to different technical standards, an alphabetical character shall be added to specify to which standard the approval was granted. Section 4: A four-digit sequential number (with leading zeros as applicable) for EC Whole vehicle type-approvals, or four or five digits for EC type-approval pursuant to a separate directive or regulation to denote the base type-approval number. The sequence shall start from 0001 for each base directive or regulation. Section 5: A two-digit sequential number (with leading zeros if applicable) to denote the extension. The sequence shall start from 00 for each base approval number. 2. In the case of an EC type-approval for a whole vehicle, Section 2 shall be omitted. In the case of a national type-approval granted for vehicles produced in small series pursuant Article 23, Section 2 shall be replaced by the letters NKS in block capitals. 3. On the vehicles statutory plate(s) only, Section 5 shall be omitted. 4. Example of the third system approval (with as yet no extension) issued by France to the braking Directive: e2*71/320*98/12*0003*00 or e2*88/77*91/542A*0003*00 in the case of a directive with two implementation stages A and B. 5. Example of the second extension to the fourth vehicle type-approval issued by the United Kingdom: e11*98/14*0004*02 Directive 98/14/EC being up to now the latest directive amending the Articles of Directive 70/156/EEC. 6. Example of an EC whole vehicle type-approval granted to a vehicle produced in small series issued by Luxembourg, pursuant to Article 22: e13*KS[ ¦/ ¦]*0001*00 7. Example of a national type-approval granted to a vehicle produced in small series issued by the Netherlands, pursuant to Article 23: e4*NKS*0001*00 8. Example of the EC type-approval number stamped on the vehicles statutory plate(s): e11*98/14*0004 9. Annex VII does not apply to UNECE Regulations listed in Annex IV of this Directive. Type-approvals granted in accordance with UNECE Regulations shall continue to use the appropriate numbering provided for in the respective Regulations. (1) Components and separate technical units shall be marked in accordance with the provisions of the relevant regulatory acts. Appendix EC component and separate technical unit type-approval mark The EC component and separate technical unit type-approval mark shall consist of: 1.1. a rectangle surrounding the lower-case letter e followed by the distinguishing letter(s) or number of the Member State which has granted the EC component or separate technical unit type-approval: 1 For Germany 2 For France 3 For Italy 4 For The Netherlands 5 For Sweden 6 For Belgium 7 For Hungary 8 For the Czech Republic 9 For Spain 11 For the United Kingdom 12 For Austria 13 For Luxembourg 17 For Finland 18 For Denmark 19 For Romania 20 For Poland 21 For Portugal 23 For Greece 24 For Ireland 26 For Slovenia 27 For Slovakia 29 For Estonia 32 For Latvia 34 For Bulgaria 36 For Lithuania 49 For Cyprus 50 For Malta 1.2. In the vicinity of the rectangle the base approval number contained in Section 4 of the type-approval number preceded by the two figures indicating the sequence number assigned to the latest major technical amendment to the relevant separate directive or regulation. 1.3. An additional symbol or symbols located above the rectangle, enabling certain characteristics to be identified. This further information is specified in the relevant separate directives or regulations. 2. The component or separate technical unit type-approval mark is affixed to the separate technical unit or component in such a way as to be indelible and clearly legible. 3. An example of a component or separate technical unit type-approval mark is contained in the Addendum. Addendum to appendix 1 Example of a component or separate technical unit type-approval mark Legend: the above component type-approval was issued by Belgium under number 0004.01 is a sequential number denoting the level of technical requirements to which this component fulfils. The sequential number is attributed in accordance with the relevant separate directive or regulation. NB: The additional symbols are not shown on this example. ANNEX VIII TEST RESULTS (To be completed by the type-approval authority and attached to the vehicle EC type-approval certificate) In each case, the information must make clear to which variant and version it is applicable. One version may not have more than one result. However, a combination of several results per version indicating the worst case is permissible. In the latter case, a note shall state that for items marked (*) only worst case results are given. 1. Results of the sound level tests Number of the base regulatory act and latest amending regulatory act applicable to the approval. In case of a regulatory act with two or more implementation stages, indicate also the implementation stage: Variant/Version: ¦ ¦ ¦ Moving (dB(A)/E): ¦ ¦ ¦ Stationary (dB(A)/E): ¦ ¦ ¦ at (min 1): ¦ ¦ ¦ Results of the exhaust emission tests Emissions from motor vehicles Indicate the latest amending regulatory act applicable to the approval. In case the regulatory act has two or more implementation stages, indicate also the implementation stage: Fuel(s) (1) ¦ (diesel, petrol, LPG, NG, Bi-fuel: petrol/LPG, Bi-fuel: petrol/NG, ethanol ¦) 2.1.1. Test type I (2) vehicle emissions in the test cycle after a cold start Variant/Version: ¦ ¦ ¦ CO ¦ ¦ ¦ HC ¦ ¦ ¦ NOx HC + NOx Particulates ¦ ¦ ¦ 2.1.2. Test type II (2) emissions data required for roadworthiness: Type II, low idle test: Variant/Version: ¦ ¦ ¦ CO % ¦ ¦ ¦ Engine speed ¦ ¦ ¦ Engine oil temperature ¦ ¦ ¦ Type II, high idle test: Variant/Version: ¦ ¦ ¦ CO % ¦ ¦ ¦ Lambda Value ¦ ¦ ¦ Engine speed Engine oil temperature ¦ ¦ ¦ 2.1.3. Result of type III test: ¦ 2.1.4. Result of type IV test (evaporative test): ¦ g/test 2.1.5. Result of type V test on durability:  Durability type: 80 000 km/100 000 km/not applicable (3)  Deterioration factor DF: calculated/fixed (3)  Value of specification: CO: ¦ HC: ¦ NOx: ¦ 2.1.6. Result of type VI test on emissions by low ambient temperature: Variant/Version: ¦ ¦ ¦ CO g/km HC g/km 2.1.7. OBD: yes/no (3) Emissions from engines for use in vehicles. Indicate and latest amending regulatory act applicable to the approval. In case the regulatory act has two or more implementation stages, indicate also the implementation stage: ¦ Fuel(s) (1): ¦ (diesel, petrol, LPG, NG, ethanol ¦) 2.2.1. Results of the ESC test (4) CO : g/kWh THC : g/kWh NOx : g/kWh PT : g/kWh 2.2.2. Result of the ELR test (4) Smoke value: ¦ m 1 2.2.3. Result of the ETC test (4) CO : g/kWh THC : g/kWh (4) NMHC : g/kWh (4) CH4 : g/kWh (4) NOx : g/kWh (4) PT : g/kWh (4) Diesel smoke Indicate the latest amending regulatory act applicable to the approval. In case the regulatory act has two or more implementation stages, indicate also the implementation stage: 2.3.1. Results of the test under free acceleration Variant/Version: ¦ ¦ ¦ Corrected value of the absorption coefficient (m 1): ¦ ¦ ¦ Normal engine idling speed Maximum engine speed Oil temperature (min./max.) 3. Results of the CO2 emission/fuel consumption tests (4) (2) Number of the base regulatory act and the latest amending regulatory act applicable to the approval: Variant/Version: ¦ ¦ ¦ CO2 mass emission (urban conditions) (g/km) ¦ ¦ ¦ CO2 mass emission (extra-urban conditions) (g/km) ¦ ¦ ¦ CO2 mass emission (combined) (g/km) ¦ ¦ ¦ Fuel consumption (urban conditions) (l/100 km) (5) ¦ ¦ ¦ Fuel consumption (extra-urban conditions) (l/100 km) (5) ¦ ¦ ¦ Fuel consumption (combined) (l/100 km) (5) ¦ ¦ ¦ (1) When restrictions for the fuel are applicable, indicate these restrictions (e.g. for natural gas the L range or the H range). (2) Repeat for petrol and gaseous fuel in the case of a vehicle that can run either on petrol or on a gaseous fuel. The vehicles can be fuelled with both petrol and a gaseous fuel but, where the petrol system is fitted for emergency purposes or starting only and of which the petrol tank cannot contain more than 15 litres of petrol will be regarded for the test as vehicles which can only run a gaseous fuel. (3) Delete where not applicable. (4) If applicable. (5) For vehicles fuelled with NG, the unit l/100 km is replaced by m3/100 km. ANNEX IX EC CERTIFICATE OF CONFORMITY For complete/completed (1) vehicles PART I (Maximum format: A4 (210 Ã  297 mm), or a folder of A4 format) Side 1 The undersigned: (Full name) hereby certifies that the vehicle: 0.1. Make (Trade name of manufacturer): Type: variant (2): version (2): 0.2.1. Commercial name(s): 0.4. Category: 0.5. Name and address of the manufacturer of the base vehicle: Name and address of the manufacturer of the latest built stage of the vehicle (1): 0.6. Location of the statutory plates: Vehicle identification number: Location of the vehicle identification number on the chassis: Based upon the type(s) of vehicle described in EC type-approval (1) Base Vehicle: Manufacturer: EC type-approval number: Dated: Stage 2: Manufacturer: EC type-approval number: Dated: conforms in all respects to the complete/completed (1) type described in EC type-approval number: Dated: The vehicle can be permanently registered without further EC type-approvals in Member States having right/left (3) hand traffic and using metric/imperial (4) units for the speedometer. (Place) (Date): (Signature) (Position) Attachments (only applicable to multi-stage vehicle types): Certificate of conformity for each stage. Side 2 For complete or completed vehicles of category M1 (The values and units indicated below are those given in the type-approval documentation of the relevant regulatory acts. In case of conformity of production (COP) tests, the values must be verified according to the methods laid down in the relevant regulatory acts taking into account the COP test tolerances allowed in those regulatory acts.) 1. Number of axles: ¦ and wheels: ¦ 2. Powered axles: 3. Wheel base: ¦ mm 5. Axle(s) track: 1. ¦ mm 2. ¦ mm 3. ¦ mm 6.1. Length: ¦ mm 7.1. Width: ¦ mm 8. Height: ¦ mm 11. Rear overhang: ¦ mm 12.1. Mass of the vehicle with bodywork in running order: ¦ kg 14.1. Technically permissible maximum laden mass: ¦ kg 14.2. Distribution of this mass among the axles: 1. ¦ kg 2. ¦ kg 3. ¦ kg etc. 14.3. Technically permissible mass on each axle: 1. ¦ kg 2. ¦ kg 3. ¦ kg etc. 16. Maximum permissible roof load: ¦ kg 17. Maximum mass of trailer (braked): ¦ kg; (unbraked): ¦ kg 18. Maximum mass of combination: ¦ kg 19.1. Maximum vertical load at the coupling point for a trailer: ¦ kg 20. Engine manufacturer: 21. Engine code as marked on the engine: Working principle: 22.1. Direct injection: yes/no (1) 23. Number and arrangement of cylinders: 24. Capacity: ¦ cm3 25. Fuel: 26. Maximum net power: ¦ kW at ¦ min 1 27. Clutch (type): 28. Gearbox (type): 29. Gear ratios: 1. ¦ 2. ¦ 3. ¦ 4. ¦ 5. ¦ 6. ¦ 30. Final drive ratio: 32. Tyres and wheels Axle 1: ¦ Axle 2: ¦ Axle 3: ¦ (for tyres of category Z intended to be fitted on vehicles whose maximum speed exceeds 300 km/h essential tyre characteristics shall be indicated); 34. Steering, method of assistance: 35. Brief description of the braking system: 37. Type of body: 38. Colour of vehicle (5): 41. Number and configuration of doors: 42.1. Number and position of seats: 43.1. EC type-approval mark of coupling device if fitted: 44. Maximum speed: ¦ km/h. 45. Sound level Number of the base regulatory act and latest amending regulatory act applicable to the EC type-approval. In case of a regulatory act with two or more implementation stages, indicate also the implementation stage: ¦ Stationary: ¦ dB(A) at engine speed: ¦ min 1 Drive-by: ¦ dB(A) 46.1. Exhaust emissions (6): Number of the base regulatory act and latest amending regulatory act applicable to the EC type-approval. In case of a regulatory act with two or more implementation stages, indicate also the implementation stage: ¦ 1. test procedure: ¦ CO: ¦ HC: ¦ NOx: ¦ HC + NOx: ¦ Smoke (corrected value of absorption coefficient (m 1)): Particulates: ¦ 2. test procedure (if applicable) ¦ CO: ¦ NOx: ¦ NMHC: ¦ THC: ¦ CH4: ¦ Particulates: ¦ 46.2. CO2 emissions/fuel consumption (6): Number of the base regulatory act and latest amending regulatory act applicable to the EC type-approval: ¦ CO2 emissions Fuel consumption Urban conditions: ¦ g/km ¦ l/100 km / m3/100 km (1) Extra-urban conditions: ¦ g/km ¦ l/100 km / m3/100 km (1) Combined: ¦ g/km ¦ l/100 km / m3/100 km (1) 47. Fiscal power or national code number(s) if applicable:  Belgium: ¦  Bulgaria: ¦  Czech Republic: ¦  Denmark: ¦  Germany: ¦  Estonia: ¦  Greece: ¦  Spain: ¦  France: ¦  Ireland: ¦  Italy: ¦  Cyprus: ¦  Latvia: ¦  Lithuania: ¦  Luxembourg: ¦  Hungary: ¦  Malta: ¦  Netherlands: ¦  Austria: ¦  Poland: ¦  Portugal: ¦  Romania: ¦  Slovenia: ¦  Slovakia: ¦  Finland: ¦  Sweden: ¦  United Kingdom: ¦ 50. Remarks (7): 51. Exemptions: Side 2 For complete or completed vehicles of categories M2 and M3 (The values and units indicated below are those given in the type-approval documentation of the relevant regulatory acts. In case of conformity of production tests, the values must be verified according to the methods laid down in the relevant regulatory acts taking into account the conformity of production test tolerances allowed in those regulatory acts). 1. Number of axles: ¦ and wheels: ¦ 2. Powered axles: ¦ 3. Wheelbase: ¦ mm 5. Axle(s) track: 1. ¦ mm 2. ¦ mm 3. ¦ mm 4. ¦ mm 6.1. Length: ¦ mm 6.3. Distance between the front end of the vehicle and the centre of the coupling device: ¦ mm 7.1. Width: ¦ mm 8. Height: ¦ mm 10.1. Ground area covered by the vehicle: ¦ m2 11. Rear overhang: ¦ mm 12.1. Mass of the vehicle with bodywork in running order: ¦ kg 14.1. Technically permissible maximum laden mass: ¦ kg 14.2. Distribution of this mass among the axles: 1. ¦ kg 2. ¦ kg 3. ¦ kg 4. ¦ kg 14.4. Technically permissible mass on each axle/axle group: 1. ¦ kg 2. ¦ kg 3. ¦ kg 4. ¦ kg 16. Maximum permissible roof load: ¦ kg 17. Maximum mass of trailer (braked): ¦ kg; (unbraked): ¦ kg 18. Technically permissible maximum laden mass of combination ¦ kg 19.1. Technically permissible maximum mass on the coupling point of a motor vehicle ¦ kg 20. Engine manufacturer: 21. Engine code as marked on the engine: Working principle: 22.1. Direct injection: yes/no (1) 23. Number and arrangement of cylinders: 24. Capacity: ¦ cm3 25. Fuel: 26. Maximum net power: ¦ kW at ¦ min 1 27. Clutch (type): 28. Gearbox (type): 29. Gear ratios: 1. ¦ 2. ¦ 3. ¦ 4. ¦ 5. ¦ 6. ¦ 30. Final drive ratio: ¦ 32. Tyres and wheels: Axle 1: ¦ Axle 2: ¦ Axle 3: ¦ Axle 4: ¦ 33.1. Drive axle(s) fitted with air suspension or equivalent: yes/no (1) 34. Steering, method of assistance: ¦ 35. Brief description of the braking system: 36. Pressure in feed line for trailer braking system: ¦ bar 37. Type of body: 41. Number and configuration of doors: 42.2. Number of seating places (excluding the driver): 42.3. Number of standing places: 43.1. EC type-approval mark of coupling device, if fitted: 44. Maximum speed: ¦ km/h 45. Sound level Number of the base regulatory act and latest amending regulatory act applicable to the approval. In case of a regulatory act with two or more implementation stages, indicate also the implementation stage: Stationary: ¦ dB(A) at engine speed ¦ min 1 Drive-by: ¦ dB(A) 46.1. Exhaust emissions (6): Number of the base regulatory act and latest amending regulatory act applicable to the EC type-approval. In case of a regulatory act with two or more implementation stages, indicate also the implementation stage: 1. test procedure: ¦ CO: ¦ HC: ¦ NOx: ¦ HC + NOx: ¦ Smoke (corrected value of absorption coefficient (m 1)): Particulates: ¦ 2. test procedure (if applicable) ¦ CO: ¦ NOx: ¦ NMHC: ¦ THC: ¦ CH4: ¦ Particulates: ¦ 47. Fiscal power or national code number(s), if applicable:  Belgium: ¦  Bulgaria: ¦  Czech Republic: ¦  Denmark: ¦  Germany: ¦  Estonia: ¦  Greece: ¦  Spain: ¦  France: ¦  Ireland: ¦  Italy: ¦  Cyprus: ¦  Latvia: ¦  Lithuania: ¦  Luxembourg: ¦  Hungary: ¦  Malta: ¦  Netherlands: ¦  Austria: ¦  Poland: ¦  Portugal: ¦  Romania: ¦  Slovenia: ¦  Slovakia: ¦  Finland: ¦  Sweden: ¦  United Kingdom: ¦ 50. Remarks (7): 51. Exemptions: Side 2 For complete or completed vehicles of categories N1, N2 and N3 (The values and units indicated below are those given in the type-approval documentation of the relevant regulatory acts. In case of conformity of production tests, the values must be verified according to the methods laid down in the relevant regulatory acts taking into account the conformity of production test tolerances allowed in those regulatory acts). 1. Number of axles: ¦ and wheels: ¦ 2. Powered axles: ¦ 3. Wheelbase: ¦ mm 4.1. Fifth wheel lead (maximum and minimum in case of an adjustable fifth wheel): ¦ mm 5. Axle(s) track: 1. ¦ mm 2. ¦ mm 3. ¦ mm 4. ¦ mm 6.1. Length: ¦ mm 6.3. Distance between the front end of the vehicle and the centre of the coupling device: ¦ mm 6.5. Length of the loading area: ¦ mm 7.1. Width: ¦ mm 8. Height: ¦ mm 10.2. Ground area covered by the vehicle (N2 and N3 only): ¦ m2 11. Rear overhang: ¦ mm 12.1. Mass of the vehicle with bodywork in running order: ¦ kg 14.1. Technically permissible maximum laden mass: ¦ kg 14.2. Distribution of this mass among the axles: 1. ¦ kg 2. ¦ kg 3. ¦ kg 4. ¦ kg 14.4. Technically permissible mass on each axle/axle group: 1. ¦ kg 2. ¦ kg 3. ¦ kg 4. ¦ kg 15. Position of retractable or loadable axle(s): ¦ Technically permissible maximum towable mass of the motor vehicle in case of 17.1. Drawbar trailer: 17.2. Semi-trailer: 17.3. Centre-axle trailer: 17.4. Technically permissible maximum mass of trailer (unbraked): ¦ kg 18. Technically permissible maximum laden mass of combination: ¦ kg 19.1. Technically permissible maximum mass on the coupling point of a motor vehicle: ¦ kg 20. Engine manufacturer: 21. Engine code as marked on the engine: Working principle: 22.1. Direct injection: yes/no (1) 23. Number and arrangement of cylinders: 24. Capacity: ¦ cm3 25. Fuel: 26. Maximum net power: ¦ kW at ¦ min 1 27. Clutch (type): 28. Gearbox (type): 29. Gear ratios: 1. ¦ 2. ¦ 3. ¦ 4. ¦ 5. ¦ 6. ¦ 30. Final drive ratio: 32. Tyres and wheels: Axle 1: ¦ Axle 2: ¦ Axle 3: ¦ Axle 4: ¦ 33.1. Drive axle(s) fitted with air suspension or equivalent: yes/no (1) 34. Steering, method of assistance: 35. Brief description of the braking system: 36. Pressure in feed line for trailer braking system: ¦ bar 37. Type of body: 38. Colour of vehicle (5) (N1 only): 39. Tank capacity (Tanker vehicle only): ¦ m3 40. Maximum crane moment capacity: ¦ kNm. 41. Number and configuration of doors: 42.1. Number and position of seats: 43.1. EC type-approval mark of coupling device, if fitted: 44. Maximum speed: ¦ km/h 45. Sound level Number of the base regulatory act and latest amending regulatory act applicable to the EC type-approval. In case of a regulatory act with two or more implementation stages, indicate also the implementation stage: Stationary: ¦ dB(A) at engine speed: ¦ min 1 Drive-by: ¦ dB(A) 46.1. Exhaust emissions (6): Number of the base regulatory act and latest amending regulatory act applicable to the approval. In case of a regulatory act with two or more implementation stages, indicate also the implementation stage: ¦ 1. test procedure: ¦ CO: ¦ HC: ¦ NOx: ¦ HC + NOx: ¦ Smoke (corrected value of absorption coefficient (m 1)): ¦ Particulates: ¦ 2. test procedure (if applicable) ¦ CO: ¦ NOx: ¦ NMHC: ¦ CH4: ¦ Particulates: ¦ 46.2. CO2 emissions/fuel consumption (8) (N1 only): Number of the base regulatory act and latest amending regulatory act applicable to the EC type-approval: ¦ CO2 emissions Fuel consumption Urban conditions: ¦ g/km ¦ l/100 km or for gaseous fuels m3/100 km (8) Extra-urban conditions: ¦ g/km ¦ l/100 km or for gaseous fuels m3/100 km (8) Combined: ¦ g/km ¦ l/100 km or for gaseous fuels m3/100 km (8) 47. Fiscal power or national code number(s), if applicable:  Belgium: ¦  Bulgaria: ¦  Czech Republic: ¦  Denmark: ¦  Germany: ¦  Estonia: ¦  Greece: ¦  Spain: ¦  France: ¦  Ireland: ¦  Italy: ¦  Cyprus: ¦  Latvia: ¦  Lithuania: ¦  Luxembourg: ¦  Hungary: ¦  Malta: ¦  Netherlands: ¦  Austria: ¦  Poland: ¦  Portugal: ¦  Romania: ¦  Slovenia: ¦  Slovakia: ¦  Finland: ¦  Sweden: ¦  United Kingdom: ¦ 48.1. EC type-approved according to the design requirements for transporting dangerous goods:yes/class(es): ¦/no (1) 48.2. EC type-approved according to the design requirements for transporting certain animals: yes/class(es): ¦/no (1) 50. Remarks (7): 51. Exemptions: Side 2 For complete or completed vehicles of categories O1, O2, O3 and O4 1. Number of axles: ¦ and wheels: ¦ 3. Wheelbase: ¦ mm 5. Axle(s) track: 1. ¦ mm 2. ¦ mm 3. ¦ mm 6.1. Length: ¦ mm 6.4. Distance between the centre of the coupling device and the rear end of the vehicle: ¦ mm 6.5. Length of the loading area: ¦ mm 7.1. Width: ¦ mm 8. Height: ¦ mm 10.3. Ground area covered by the vehicle (O2, O3 and O4 only): ¦ m2 11. Rear overhang: ¦ mm 12.1. Mass of the vehicle with bodywork in running order: ¦ kg 14.1. Technically permissible maximum laden mass: ¦ kg 14.5. Distribution of this mass among the axles and, in the case of a semi-trailer or centre-axle trailer, mass on the coupling point: 1. ¦ kg 2. ¦ kg 3. ¦ kg coupling point: ¦ kg 14.6. Technically permissible mass on each axle/axle group: 1. ¦ kg 2. ¦ kg 3. ¦ and, in the case of a semi-trailer or centre-axle trailer, mass on the coupling point: ¦ kg 15. Position of retractable or loadable axle(s): ¦ 19.2. For coupling devices of classes B, D, E and H: maximum mass of the towing vehicle (T) or of the vehicle combination (if T < 32 000 kg): ¦ kg 32. Tyres and wheels: Axle 1: ¦ Axle 2: ¦ Axle 3: ¦ 33.2. Axle(s) fitted with air suspension or equivalent: yes/no (1) 34. Steering, method of assistance: 35. Brief description of the braking system: 37. Type of body: 39. Tank capacity (Tanker vehicle only): ¦ m3 43.2. Approval mark of coupling device: 47. Fiscal power or national code number(s), if applicable:  Belgium: ¦  Bulgaria: ¦  Czech Republic: ¦  Denmark: ¦  Germany: ¦  Estonia: ¦  Greece: ¦  Spain: ¦  France: ¦  Ireland: ¦  Italy: ¦  Cyprus: ¦  Latvia: ¦  Lithuania: ¦  Luxembourg: ¦  Hungary: ¦  Malta: ¦  Netherlands: ¦  Austria: ¦  Poland: ¦  Portugal: ¦  Romania: ¦  Slovenia: ¦  Slovakia: ¦  Finland: ¦  Sweden: ¦  United Kingdom: ¦ 48.1. EC type-approved according to the design requirements for transporting dangerous goods: yes/class(es): ¦/no (1) 48.2. EC type-approved according to the design requirements for transporting certain animals: yes/class(es): ¦/no (1) 50. Remarks (7): 51. Exemptions: PART II EC CERTIFICATE OF CONFORMITY for incomplete vehicles (Maximum format: A4 (210 Ã  297 mm), or a folder of A4 format) Side 1 The undersigned: (Full name) hereby certifies that the vehicle: 0.1. Make (Trade name of manufacturer): Type: Variant (2): Version (2): 0.2.1. Commercial name(s) (if available): 0.4. Category: 0.5. Name and address of the manufacturer of the base vehicle: Name and address of the manufacturer of the latest built stage of the vehicle (1) 0.6. Location of the statutory plates: Vehicle identification number: Location of the vehicle identification number on the chassis: based upon the type(s) of vehicle described in EC type-approval (1) Base Vehicle: Manufacturer: ¦ EC type-approval number: ¦ Dated: ¦ Stage 2: Manufacturer: ¦ EC type-approval number: ¦ Dated: ¦ conforms in all respects to the incomplete type described in EC type-approval number: ¦ Dated: ¦ The vehicle cannot be permanently registered without further EC type-approvals. ¦ (Place) (Date) (Signature) (Position) Attachments: Certificate of conformity for each stage. Side 2 For incomplete vehicles of category M1 (The values and units indicated below are those given in the type-approval documentation of the relevant regulatory acts. In case of conformity of production (COP) tests, the values must be verified according to the methods laid down in the relevant regulatory acts taking into account the COP test tolerances allowed in those regulatory acts.) 1. Number of axles: ¦ and wheels: ¦ 2. Powered axles: 3. Wheel base: ¦ mm 5. Axle(s) track: 1. ¦ mm 2. ¦ mm 3. ¦ mm 6.2. Maximum permissible length of the completed vehicle: ¦ mm 7.2. Maximum permissible width of the completed vehicle: ¦ mm 9.1. Height of the centre of gravity (c.o.g.): ¦ mm 9.2. Maximum permissible height of the c.o.g. of the completed vehicle: ¦ mm 9.3. Minimum permissible height of the c.o.g. of the completed vehicle: ¦ mm 13.1. Minimum permissible mass of the completed vehicle: ¦ kg 13.2. Distribution of this mass among the axles: 1. ¦ kg 2. ¦ kg 3. ¦ kg 14.1. Technically permissible maximum laden mass: ¦ kg 14.2. Distribution of this mass among the axles: 1. ¦ kg 2. ¦ kg 3. ¦ kg 14.3. Technically permissible mass on each axle: 1. ¦ kg 2. ¦ kg 3. ¦ kg 16. Maximum permissible roof load: ¦ kg 17. Maximum mass of trailer (braked): ¦ kg (unbraked): ¦ kg 18. Maximum mass of combination: ¦ kg 19.1. Maximum vertical load at the coupling point for a trailer: ¦ kg 20. Engine manufacturer: 21. Engine code as marked on the engine: Working principle: 22.1. Direct injection: yes/no (1) 23. Number and arrangement of cylinders: 24. Capacity: ¦ cm3 25. Fuel: 26. Maximum net power: ¦ kW at ¦ min 1 27. Clutch (type): 28. Gearbox (type): 29. Gear ratios: 1. ¦ 2. ¦ 3. ¦ 4. ¦ 5. ¦ 6. ¦ 30. Final drive ratio: 32. Tyres and wheels: Axle 1: ¦ Axle 2: ¦ Axle 3: ¦ 34. Steering, method of assistance: 35. Brief description of the braking system: 41. Number and configuration of doors: 42.1. Number and position of seats: 43.1. EC type-approval mark of coupling device, if fitted: 43.3. Types or classes of coupling devices which can be fitted: 43.4. Characteristic values (1): D ¦/V ¦/S ¦/U ¦ 45. Sound level: Number of the base regulatory act and latest amending regulatory act applicable to the approval. In case of a regulatory act with two or more implementation stages, indicate also the implementation stage: ¦ Stationary: ¦ dB(A) at engine speed ¦ min 1 Drive-by: ¦ dB(A) 46.1. Exhaust emissions (6): Number of the base regulatory act and latest amending regulatory act applicable to the EC type-approval. In case of a regulatory act with two or more implementation stages, indicate also the implementation stage: ¦ 1. test procedure: ¦ CO: ¦ HC: ¦ NOx: ¦ HC + NOx: ¦ Smoke (corrected value of absorption coefficient (m 1)): Particulates: ¦ 2. test procedure (if applicable) ¦ CO: ¦ NOx: ¦ NMHC: ¦ THC: ¦ CH4: ¦ Particulates: ¦ 47. Fiscal power or national code number(s) if applicable:  Belgium: ¦  Bulgaria: ¦  Czech Republic: ¦  Denmark: ¦  Germany: ¦  Estonia: ¦  Greece: ¦  Spain: ¦  France: ¦  Ireland: ¦  Italy: ¦  Cyprus: ¦  Latvia: ¦  Lithuania: ¦  Luxembourg: ¦  Hungary: ¦  Malta: ¦  Netherlands: ¦  Austria: ¦  Poland: ¦  Portugal: ¦  Romania: ¦  Slovenia: ¦  Slovakia: ¦  Finland: ¦  Sweden: ¦  United Kingdom: ¦ 49. Chassis designed for off-road vehicles only: yes/no (1) 50. Remarks (7): 51. Exemptions: Side 2 For incomplete vehicles of categories M2 and M3 (The values and units indicated below are those given in the type-approval documentation of the relevant regulatory acts. In case of conformity of production tests, the values must be verified according to the methods laid down in the relevant regulatory acts taking into account the conformity of production test tolerances allowed in those regulatory acts). 1. Number of axles: ¦ and wheels: ¦ 2. Powered axles: ¦ 3. Wheelbase: ¦ mm 5. Axle(s) track: 1. ¦ mm 2. ¦ mm 3. ¦ mm 4. ¦ mm 6.2. Maximum permissible length of the completed vehicle: ¦ mm 6.3. Distance between the front end of the vehicle and the centre of the coupling device: ¦ mm 7.2. Maximum permissible width of the completed vehicle: ¦ mm 9.1. Height of the centre of gravity (c.o.g.): ¦ mm 9.2. Maximum permissible height of the c.o.g. of the completed vehicle: ¦ mm 9.3. Minimum permissible height of the c.o.g. of the completed vehicle: ¦ mm 12.3. Mass of the bare chassis: ¦ kg 13.1. Minimum permissible mass of the completed vehicle: ¦ kg 13.2. Distribution of this mass among the axles: 1. ¦ kg 2. ¦ kg 3. ¦ kg 4. ¦ kg 14.1. Technically permissible maximum laden mass: ¦ kg 14.2. Distribution of this mass among the axles: 1. ¦ kg 2. ¦ kg 3. ¦ kg 4. ¦ kg 14.4. Technically permissible mass on each axle/axle group: 1. ¦ kg 2. ¦ kg 3. ¦ kg 4. ¦ kg 16. Maximum permissible roof load: ¦ kg 17. Maximum mass of trailer (braked): ¦ kg; (unbraked): ¦ kg 18. Technically permissible maximum laden mass of combination ¦ kg 19.1. Technically permissible maximum mass on the coupling point of a motor vehicle ¦ kg 20. Engine manufacturer: 21. Engine code as marked on the engine: Working principle: 22.1. Direct injection: yes/no (1) 23. Number and arrangement of cylinders: 24. Capacity: ¦ cm3 25. Fuel: 26. Maximum net power: ¦ kW at ¦ min 1 27. Clutch (type): 28. Gearbox (type): 29. Gear ratios: 1. ¦ 2. ¦ 3. ¦ 4. ¦ 5. ¦ 6. ¦ 30. Final drive ratio: ¦ 32. Tyres and wheels: Axle 1: ¦ Axle 2: ¦ Axle 3: ¦ Axle 4: ¦ 33.1. Drive axle(s) fitted with air suspension or equivalent: yes/no (1) 34. Steering, method of assistance: 35. Brief description of the braking system: 36. Pressure in feed line for trailer braking system: ¦ bar 41. Number and configuration of doors: 43.1. Approval mark of coupling device, if fitted: ¦ 43.3. Types or classes of coupling devices which can be fitted: 43.4. Characteristic values (1): D ¦/V ¦/S ¦/U ¦ 45. Sound level: Number of the base regulatory act and latest amending regulatory act applicable to the approval. In case of a regulatory act with two or more implementation stages, indicate also the implementation stage: Stationary: ¦ dB(A) at engine speed ¦ min 1 Drive-by: ¦ dB(A) 46.1. Exhaust emissions (6): Number of the base regulatory act and latest amending regulatory act applicable to the EC type-approval. In case of a regulatory act with two or more implementation stages, indicate also the implementation stage: 1. test procedure: CO: ¦ HC: ¦ NOx: ¦ HC + NOx: ¦ Smoke (corrected value of absorption coefficient (m 1)): ¦ Particulates: ¦ 2. test procedure (if applicable) ¦ CO: ¦ NOx: ¦ NMHC: ¦ THC: ¦ CH4: ¦ Particulates: ¦ 47. Fiscal power or national code number(s), if applicable:  Belgium: ¦  Bulgaria: ¦  Czech Republic: ¦  Denmark: ¦  Germany: ¦  Estonia: ¦  Greece: ¦  Spain: ¦  France: ¦  Ireland: ¦  Italy: ¦  Cyprus: ¦  Latvia: ¦  Lithuania: ¦  Luxembourg: ¦  Hungary: ¦  Malta: ¦  Netherlands: ¦  Austria: ¦  Poland: ¦  Portugal: ¦  Romania: ¦  Slovenia: ¦  Slovakia: ¦  Finland: ¦  Sweden: ¦  United Kingdom: ¦ 49. Chassis designed for off-road vehicles only: yes/no (1) 50. Remarks (7): 51. Exemptions: Side 2 For incomplete vehicles of categories N1, N2 and N3 (The values and units indicated below are those given in the type-approval documentation of the relevant regulatory acts. In case of conformity of production tests, the values must be verified according to the methods laid down in the relevant regulatory acts taking into account the conformity of production test tolerances allowed in those regulatory acts). 1. Number of axles: ¦ and wheels: ¦ 2. Powered axles: ¦ 3. Wheelbase: ¦ mm 4.2. Fifth wheel lead for semi-trailer towing vehicle (maximum and minimum): ¦ mm 5. Axle(s) track: 1. ¦ mm 2. ¦ mm 3. ¦ mm 4. ¦ mm 6.2. Maximum permissible length of the completed vehicle: ¦ mm 6.3. Distance between the front end of the vehicle and the centre of the coupling device: ¦ mm 7.2. Maximum permissible width of the completed vehicle: ¦ mm 9.1. Height of the centre of gravity (c.o.g.): ¦ mm 9.2. Maximum permissible height of the c.o.g. of the completed vehicle: ¦ mm 9.3. Minimum permissible height of the c.o.g. of the completed vehicle: ¦ mm 12.3. Mass of the bare chassis: ¦ kg 13.1. Minimum permissible mass of the completed vehicle: ¦ kg 13.2. Distribution of this mass among the axles: 1. ¦ kg 2. ¦ kg 3. ¦ kg 4. ¦ kg 14.1. Technically permissible maximum laden mass: ¦ kg 14.2. Distribution of this mass among the axles: 1. ¦ kg 2. ¦ kg 3. ¦ kg 4. ¦ kg 14.4. Technically permissible mass on each axle/axle group: 1. ¦ kg 2. ¦ kg 3. ¦ kg 4. ¦ kg 15. Position of retractable or loadable axle(s): ¦ Technically permissible maximum towable mass of the motor vehicle in case of 17.1. Drawbar trailer: 17.2. Semi-trailer: 17.3. Centre-axle trailer: ¦ 17.4. Maximum mass of trailer (unbraked): ¦ kg 18. Maximum mass of combination: ¦ kg 19.1. Maximum vertical load at the coupling point for a trailer: ¦ kg 20. Engine manufacturer: 21. Engine code as marked on the engine: Working principle: 22.1. Direct injection: yes/no (1) 23. Number and arrangement of cylinders: 24. Capacity: ¦ cm3 25. Fuel: 26. Maximum net power: ¦ kW at ¦ min 1 27. Clutch (type): 28. Gearbox (type): 29. Gear ratios: 1. ¦ 2. ¦ 3. ¦ 4. ¦ 5. ¦ 6. ¦ 30. Final drive ratio: 32. Tyres and wheels: Axle 1: ¦ Axle 2: ¦ Axle 3: ¦ Axle 4: ¦ 33.1. Drive axle(s) fitted with air suspension or equivalent: yes/no (1) 34. Steering, method of assistance: 35. Brief description of the braking system: 36. Pressure in feed line for trailer braking system: ¦ bar 41. Number and configuration of doors: 42.1. Number and position of seats: 43.1. EC type-approval mark of coupling device, if fitted: 43.3. Types or classes of coupling devices which can be fitted: 43.4. Characteristic values (1): D ¦/V ¦/S ¦/U ¦ 45. Sound level: Number of the base regulatory act and latest amending regulatory act applicable to the approval. In case of a regulatory act with two or more implementation stages, indicate also the implementation stage: Stationary: ¦ dB(A) at engine speed ¦ min 1 Drive-by: ¦ dB(A) 46.1. Exhaust emissions (6): Number of the base regulatory act and latest amending regulatory act applicable to the EC type-approval. In case of a regulatory act with two or more implementation stages, indicate also the implementation stage: 1. test procedure: CO: ¦ HC: ¦ NOx: ¦ HC + NOx: ¦ Smoke (corrected value of absorption coefficient (m 1)): ¦ Particulates: ¦ 2. test procedure (if applicable) ¦ CO: ¦ NOx: ¦ NMHC: ¦ CH4: ¦ Particulates: ¦ 47. Fiscal power or national code number(s), if applicable:  Belgium: ¦  Bulgaria: ¦  Czech Republic: ¦  Denmark: ¦  Germany: ¦  Estonia: ¦  Greece: ¦  Spain: ¦  France: ¦  Ireland: ¦  Italy: ¦  Cyprus: ¦  Latvia: ¦  Lithuania: ¦  Luxembourg: ¦  Hungary: ¦  Malta: ¦  Netherlands: ¦  Austria: ¦  Poland: ¦  Portugal: ¦  Romania: ¦  Slovenia: ¦  Slovakia: ¦  Finland: ¦  Sweden: ¦  United Kingdom: ¦ 48.1. EC type-approved according to the design requirements for transporting dangerous goods: yes/class(es): ¦/no (1) 48.2. EC type-approved according to the design requirements for transporting certain animals: yes/class(es): ¦/no (1) 49. Chassis designed for off-road vehicles only: yes/no (1) 50. Remarks (7): 51. Exemptions: Side 2 For incomplete vehicles of categories O1, O2, O3 and O4 1. Number of axles: ¦ and wheels ¦ 3. Wheelbase: ¦ mm 5. Axle(s) track: 1. ¦ mm 2. ¦ mm 3. ¦ mm 6.2. Maximum permissible length of the completed vehicle: ¦ mm 6.4. Distance between the centre of the coupling device and the rear end of the vehicle: ¦ mm 7.2. Maximum permissible width of the completed vehicle: ¦ mm 9.1. Height of the centre of gravity (c.o.g.): ¦ mm 9.2. Maximum permissible height of the c.o.g. of the completed vehicle: ¦ mm 9.3. Minimum permissible height of the c.o.g. of the completed vehicle: ¦ mm 12.3. Mass of the bare chassis: ¦ kg 13.1. Minimum permissible mass of the completed vehicle: ¦ kg 13.2. Distribution of this mass among the axles: 1. ¦ kg 2. ¦ kg 3. ¦ kg 14.1. Technically permissible maximum laden mass: ¦ kg 14.5. Distribution of this mass among the axles and, in the case of a semi-trailer or centre-axle trailer, load on the coupling point: 1. ¦ kg 2. ¦ kg 3. ¦ kg coupling point: ¦ kg 14.6. Technically permissible mass on each axle/axle group: 1. ¦ kg 2. ¦ kg 3. ¦ and, in the case of a semi-trailer or centre-axle trailer, load on the coupling point: ¦ kg 15. Position of retractable or loadable axle(s): ¦ 19.2. For coupling devices of classes B, D, E and H: maximum mass of the towing vehicle (T) or of the vehicle combination (if T < 32 000 kg): ¦ kg 32. Tyres and wheels: Axle 1: ¦ Axle 2: ¦ Axle 3: ¦ 33.2. Axle(s) fitted with air suspension or equivalent: yes/no (1) 34. Steering, method of assistance: 35. Brief description of the braking system: 43.2. EC type-approval mark of coupling device: 43.3. Types or classes of coupling devices which can be fitted: 43.4. Characteristic values (1): D ¦/V ¦/S ¦/U ¦ 47. Fiscal power or national code number(s), if applicable:  Belgium: ¦  Bulgaria: ¦  Czech Republic: ¦  Denmark: ¦  Germany: ¦  Estonia: ¦  Greece: ¦  Spain: ¦  France: ¦  Ireland: ¦  Italy: ¦  Cyprus: ¦  Latvia: ¦  Lithuania: ¦  Luxembourg: ¦  Hungary: ¦  Malta: ¦  Netherlands: ¦  Austria: ¦  Poland: ¦  Portugal: ¦  Romania: ¦  Slovenia: ¦  Slovakia: ¦  Finland: ¦  Sweden: ¦  United Kingdom: ¦ 48.1. EC type-approved according to the design requirements for transporting dangerous goods: yes/class(es): ¦/no (1) 48.2. EC type-approved according to the design requirements for transporting certain animals: yes/class(es): ¦/no (1) 50. Remarks: 51. Exemptions: (1) Delete where not applicable. (2) Indicate also the numerical or combined number/letter identification code. This code shall contain not more than 25 or 35 positions for a variant or verion respectively. (3) Indicate whether the vehicle as manufactured is suitable for use in either right or left-hand traffic or both right and left-hand traffic. (4) Indicate whether the speedometer fitted has metric or both metric and imperial units. (5) Indicate only the basic colour(s) as follows: white, yellow, orange, red, violet, blue, green, grey, brown or black. (6) Repeat for petrol and gaseous fuel in the case of a vehicle that can run either on petrol or on a gaseous fuel. The vehicles can be fuelled with both petrol and a gaseous fuel but, where the petrol system is fitted for emergency purposes or starting only and of which the petrol tank cannot contain more than 15 litres of petrol, will be regarded for the test as vehicles which can only run a gaseous fuel. (7) If the vehicle is equipped with 24 GHz short-range radar equipment in accordance with Decision 2005/50/EC, the manufacturer must indicate here: Vehicle equipped with 24 GHz short-range radar equipment. (8) In the case of a vehicle that can run either on petrol or on a gaseous fuel, repeat for petrol and gaseous fuel. Vehicles where the petrol system is fitted for emergency purposes or starting only, and of which the petrol tank cannot contain more than 15 litres of petrol, will be regarded for the test as vehicles which can only run on a gaseous fuel. ANNEX X CONFORMITY OF PRODUCTION PROCEDURES 0. OBJECTIVES The conformity of production procedure aims to ensure that each produced vehicle, system, component and technical separate unit is in conformity with the approved type. Procedures include inseparably, the assessment of quality management systems, referred to below as the initial assessment (1) and verification of the approval subject and product-related controls, and referred to as product conformity arrangements. 1. INITIAL ASSESSMENT 1.1. The EC type-approval authority of a Member State must verify, before granting EC type-approval, the existence of satisfactory arrangements and procedures for ensuring effective control so that components, systems, separate technical units or vehicles when in production conform to the approved type. The requirements in point 1.1 shall be verified to the satisfaction of the authority granting EC type-approval. That authority shall be satisfied with the initial assessment and the initial product conformity arrangements at section 2 below, taking account, as necessary, of one of the arrangements described at paragraphs 1.2.1 to 1.2.3, or a combination of those arrangements in full or in part as appropriate. The actual initial assessment and/or verification of product conformity arrangements shall be carried out by the EC type-approval authority granting the approval or an appointed body acting on behalf of the EC type-approval authority. 1.2.1.1. When considering the extent of the initial assessment to be carried out, the EC type-approval authority may take account of available information relating to:  the manufacturers certification described in 1.2.3 below, which has not been qualified or recognised under that paragraph,  in the case of component or separate technical unit EC type-approval, quality system assessments performed in the component or separate technical unit manufacturers premises by vehicle manufacturer(s), according to one or more of the industry sector specifications satisfying the requirements in harmonised standard EN ISO 9002-1994, or EN ISO 9001-2000 with the permissible exclusion of the requirements related to the concepts of design and development, sub-clause 7.3 Customer Satisfaction and Continual Improvement. 1.2.2. The actual initial assessment and/or verification of product conformity arrangements may also be carried out by the EC type-approval authority of another Member State or the appointed body designated for this purpose by the EC type-approval authority. In that case, the EC type-approval authority of the other Member State shall prepare a statement of compliance outlining the areas and production facilities it has covered as relevant to the product(s) to be EC type-approved and to the directive or regulation according to which these products are to be approved (2). On receiving an application for a compliance statement from the EC type-approval authority of a Member State granting EC type-approval, the EC type-approval authority of another Member State shall send forthwith the statement of compliance or advise that it is not in a position to provide such a statement. The statement of compliance should at least include: Group or company: (e.g. XYZ Automotive) Particular organisation: (e.g. European Division) Plants/Sites: (e.g. Engine Plant 1 (United Kingdom) Vehicle Plant 2 (Germany)) Vehicle/Component range: (e.g. All Category M1 models) Areas assessed: (e.g. Engine assembly, body pressing and assembly, vehicle assembly) Documents examined: (e.g. Company and site quality manual and procedures) Assessment: (e.g. Conducted: 18-30.9.2001) (e.g. Planned monitor visit: March 2002) 1.2.3. The EC type-approval authority must also accept the manufacturers suitable certification to harmonised standard EN ISO 9002-1994 (whose scope covers the locations of production and product(s) to be approved), or EN ISO 9001-2000 with the permissible exclusion of the requirements related to the concepts of design and development, sub-clause 7.3 Customer Satisfaction and Continual Improvement, or an equivalent harmonised standard as satisfying the initial assessment requirements of point 1.2. The manufacturer must provide details of the certification and undertake to inform the EC type-approval authority of any revisions to its validity or scope. 1.3. For the purpose of the whole vehicle EC type-approval, the initial assessments carried out for granting of approvals for systems, components and technical units of the vehicle need not be repeated, but shall be completed by an assessment covering the locations and activities relating to the assembly of the whole vehicle not covered by the former assessments. 2. PRODUCT CONFORMITY ARRANGEMENTS 2.1. Every vehicle, system, component or separate technical unit approved pursuant to this Directive or a separate directive or regulation must be so manufactured as to conform to the type approved by meeting the requirements of this Directive or a separate directive or regulation contained in the complete list set out in Annex IV or XI. 2.2. The EC type-approval authority of a Member State, at the time of granting an EC type-approval, must verify the existence of adequate arrangements and documented control plans, to be agreed with the manufacturer for each approval, to carry out at specified intervals those tests or associated checks necessary to verify continued conformity with the approved type including specifically, where applicable, tests specified in the separate directives or regulations. The holder of the EC type-approval must, in particular: 2.3.1. ensure the existence and application of procedures for effective control of the conformity of products (vehicles, systems, components or separate technical units) to the approved type; 2.3.2. have access to the testing or other appropriate equipment necessary for checking the conformity to each approved type; 2.3.3. ensure that test or check results data are recorded and that annexed documents remain available for a period to be determined in agreement with the type-approval authority. This period is not required to exceed 10 years; 2.3.4. analyse the results of each type of test or check, in order to verify and ensure the stability of the product characteristics, making allowance for variation of an industrial production; 2.3.5. ensure that for each type of product, at least the checks prescribed in this Directive and the tests prescribed in the applicable separate directives or regulations contained in the complete list set out in Annex IV or XI, are carried out; 2.3.6. ensure that any set of samples or test pieces, giving evidence of non-conformity in the type of test or check in question gives rise to a further sampling and test or check. All the necessary steps shall be taken to restore conformity of the corresponding production; 2.3.7. in the case of whole-vehicle EC type-approval, the checks referred to in point 2.3.5 are restricted to those verifying the correct build specification in relation to the approval and especially to the information document laid down in Annex III and the information required for certificates of conformity given in Annex IX to this Directive. 3. CONTINUED VERIFICATION ARRANGEMENTS The authority which has granted EC type-approval may at any time verify the conformity control methods applied in each production facility. The normal arrangements shall be to monitor the continued effectiveness of the procedures established at 1.2 (initial assessment and product conformity) of this Annex. 3.1.1.1. Surveillance activities carried out by a certification body (qualified or recognised as required by paragraph 1.2.3 of this Annex) must be accepted as satisfying the requirements of 3.1.1 with regard to the procedures established at initial assessment (paragraph 1.2.3). 3.1.1.2. The normal frequency of verifications by the EC type-approval authority (other than those at 3.1.1.1) shall be such as to ensure that the relevant controls applied in accordance with Sections 1 and 2 of this Annex are reviewed over a period consistent with the climate of trust established by the type-approval authority. 3.2. At every review, records of tests or checks and records of production shall be made available to the inspector; in particular, records of those tests or checks documented as required by point 2.2 of this Annex. 3.3. Where the nature of the test is appropriate, the inspector may select samples at random to be tested in the manufacturers laboratory (or by the technical service where the separate directive or regulation so provides). The minimum number of samples may be determined according to the results of the manufacturers own verification. 3.4. Where the level of control appears unsatisfactory, or when it seems necessary to verify the validity of the tests carried out in application of point 3.2, the inspector must select samples to be sent to the technical service which conducted the EC type-approval tests. 3.5. In cases where unsatisfactory results are found during an inspection or a monitoring review, the EC type-approval authority must ensure that all necessary steps are taken to restore conformity of production as rapidly as possible. (1) Guidance on the planning and conduct of assessment is to be found in harmonised standard ISO 10011, Parts 1, 2 and 3, 1991. (2) For example, the relevant separate directive or regulation, if the product to be approved is a system, component or technical unit, and Directive 2007/46/EC if it is a whole vehicle. ANNEX XI NATURE OF AND PROVISIONS FOR SPECIAL PURPOSE VEHICLES Appendix 1 Motor-Caravans, Ambulances and Hearses Item Subject Regulatory act reference M1  ¤ 2 500 (1) kg M1 > 2 500 (1) kg M2 M3 1 Sound levels 70/157/EEC H G + H G + H G + H 2 Emissions 70/220/EEC Q G + Q G + Q G + Q 3 Fuel tanks/rear protective devices 70/221/EEC F F F F 4 Rear registration plate space 70/222/EEC X X X X 5 Steering effort 70/311/EEC X G G G 6 Door latches and hinges 70/387/EEC B G + B 7 Audible warning 70/388/EEC X X X X 8 Devices for indirect vision 71/127/EEC X G G G 9 Braking 71/320/EEC X G G G 10 Suppression of radio interference 72/245/EEC X X X X 11 Diesel smoke 72/306/EEC H H H H 12 Interior fittings 74/60/EEC C G + C 13 Anti-theft and immobiliser 74/61/EEC X G G G 14 Protective steering 74/297/EEC X G 15 Seat strength 74/408/EEC D G + D G + D G + D 16 Exterior projections 74/483/EEC X for the cab; A for the remaining part G for the cab; A for the remaining part 17 Speedometer and reverse gear 75/443/EEC X X X X 18 Plates (statutory) 76/114/EEC X X X X 19 Seat belt anchorages 76/115/EEC D G + L G + L G + L 20 Installation of lighting and light signalling devices 76/756/EEC A + N A + G + N for the cab; A + N for the remaining part A + G + N for the cab; A + N for the remaining part A + G + N for the cab; A + N for the remaining part 21 Retro reflectors 76/757/EEC X X X X 22 End-outline, front-side, rear-side, stop, day time running, side-marker lamps 76/758/EEC X X X X 23 Direction indicators 76/759/EEC X X X X 24 Rear registration plate lamps 76/760/EEC X X X X 25 Head lamps (including bulbs) 76/761/EEC X X X X 26 Front fog lamps 76/762/EEC X X X X 27 Towing hooks 77/389/EEC E E E E 28 Rear fog lamps 77/538/EEC X X X X 29 Reversing lamps 77/539/EEC X X X X 30 Parking lamps 77/540/EEC X X X X 31 Seat belts and restraint systems 77/541/EEC D G + M G + M G + M 32 Forward vision 77/649/EEC X G 33 Identification of controls 78/316/EEC X X X X 34 Defrost/demist 78/317/EEC X G + O O O 35 Wash/wipe 78/318/EEC X G + O O O 36 Heating systems 2001/56/EC X X X X 37 Wheel guards 78/549/EEC X G 38 Head restraints 78/932/EEC D G + D 39 CO2 emissions/fuel consumption 80/1268/EEC N/A N/A 40 Engine power 80/1269/EEC X X X X 41 Diesel emissions 88/77/EEC H G + H G + H G + H 44 Masses and dimensions (cars) 92/21/EEC X X 45 Safety glass 92/22/EEC J G + J G + J G + J 46 Tyres 92/23/EEC X G G G 47 Speed limiters 92/24/EEC X 48 Masses and dimensions (other than vehicles referred to in item 44) 97/27/EC X X 50 Couplings 94/20/EC X G G G 51 Flammability 95/28/EC G for the cab; X for the remaining part 52 Buses and coaches 2001/85/EC A A 53 Front impact 96/79/EC N/A N/A 54 Side impact 96/27/EC N/A N/A 58 Pedestrian protection 2003/102/EC X Appendix 2 Armoured Vehicles Item Subject Regulatory act reference M1 M2 M3 N1 N2 N3 O1 O2 O3 O4 1 Sound levels 70/157/EEC X X X X X X 2 Emissions 70/220/EEC A A A A A A 3 Fuel tanks/rear protective devices 70/221/EEC X X X X X X X X X X 4 Rear registration plate space 70/222/EEC X X X X X X X X X X 5 Steering effort 70/311/EEC X X X X X X X X X X 6 Door latches and hinges 70/387/EEC X X X X 7 Audible warning 70/388/EEC A + K A + K A + K A + K A + K A + K 8 Devices for indirect vision 71/127/EEC A A A A A A 9 Braking 71/320/EEC X X X X X X X X X X 10 Suppression of radio interference 72/245/EEC X X X X X X X X X X 11 Diesel smoke 72/306/EEC X X X X X X 12 Interior fittings 74/60/EEC A 13 Anti-theft and immobiliser 74/61/EEC X X X X X X 14 Protective steering 74/297/EEC N/A N/A 15 Seat strength 74/408/EEC X D D D D D 16 Exterior projections 74/483/EEC A 17 Speedometer and reverse gear 75/443/EEC X X X X X X 18 Plates (statutory) 76/114/EEC X X X X X X X X X X 19 Seat belt anchorages 76/115/EEC A A A A A A 20 Installation of lighting and light signalling devices 76/756/EEC A + N A + N A + N A + N A + N A + N A + N A + N A + N A + N 21 Retro reflectors 76/757/EEC X X X X X X X X X X 22 End-outline, front-side, rear-side, stop, day time running, side-marker lamps 76/758/EEC X X X X X X X X X X 23 Direction indicators 76/759/EEC X X X X X X X X X X 24 Rear registration plate lamps 76/760/EEC X X X X X X X X X X 25 Head lamps (including bulbs) 76/761/EEC X X X X X X 26 Front fog lamps 76/762/EEC X X X X X X 27 Towing hooks 77/389/EEC A A A A A A 28 Rear fog lamps 77/538/EEC X X X X X X X X X X 29 Reversing lamps 77/539/EEC X X X X X X X X X X 30 Parking lamps 77/540/EEC X X X X X X 31 Seat belts and restraint systems 77/541/EEC A A A A A A 32 Forward vision 77/649/EEC S 33 Identification of controls 78/316/EEC X X X X X X 34 Defrost/demist 78/317/EEC A O O O O O 35 Wash/wipe 78/318/EEC A O O O O O 36 Heating systems 2001/56/EC X X X X X X X X X X 37 Wheel guards 78/549/EEC X 38 Head restraints 78/932/EEC X 39 CO2 emissions/fuel consumption 80/1268/EEC N/A 40 Engine power 80/1269/EEC X X X X X X 41 Diesel emissions 88/77/EEC A X X X X X 42 Lateral protection 89/297/EEC X X X X 43 Spray suppression systems 91/226/EEC X X X X 44 Masses and dimensions (cars) 92/21/EEC X 45 Safety glass 92/22/EEC N/A N/A N/A N/A N/A N/A N/A N/A N/A N/A 46 Tyres 92/23/EEC A A A A A A A A A A 47 Speed limiters 92/24/EEC X X X 48 Masses and dimensions (other than vehicles referred to in item 44) 97/27/EC X X X X X X X X X 49 External projections of cabs 92/114/EEC A A A 50 Couplings 94/20/EC X X X X X X X X X X 51 Flammability 95/28/EC X 52 Buses and coaches 2001/85/EC A A 53 Front impact 96/79/EC N/A 54 Side impact 96/27/EC N/A N/A 56 Vehicles intended for the transport of dangerous goods 98/91/EC X (2) X (2) X (2) X (2) X (2) X (2) X (2) 57 Front underrun protection 2000/40/EC X X 58 Pedestrian protection 2003/102/EC N/A N/A Appendix 3 Wheel-chair Accessible Vehicles Item Subject Regulatory act reference M1 1 Sound levels 70/157/EEC X 2 Emissions 70/220/EEC G + W1 3 Fuel tanks/rear protective devices 70/221/EEC X + W2 4 Rear registration plate space 70/222/EEC X 5 Steering effort 70/311/EEC X 6 Door latches and hinges 70/387/EEC X 7 Audible warning 70/388/EEC X 8 Indirect vision devices 2003/97/EEC X 9 Braking 71/320/EEC X 10 Suppression of radio interference 72/245/EEC X 11 Diesel smoke 72/306/EEC X 12 Interior fittings 74/60/EEC X 13 Anti-theft and immobiliser 74/61/EEC X 14 Protective steering 74/297/EEC X 15 Seat strength 74/408/EEC X + W3 16 Exterior projection 74/483/EEC X + W4 17 Speedometer and reverse gear 75/443/EEC X 18 Plates (statutory) 76/114/EEC X 19 Seat belt anchorages 76/115/EEC X + W5 20 Installation of lighting and light signalling devices 76/756/EEC X 21 Reflex reflectors 76/757/EEC X 22 End-outline, front position (side), rear-position (side), stop, side marker, daytime running lamps 76/758/EEC X 23 Direction indicators 76/759/EEC X 24 Rear registration plate lamps 76/760/EEC X 25 Head lamps (including bulbs) 76/761/EEC X 26 Front fog lamps 76/762/EEC X 27 Towing hooks 77/389/EEC X 28 Rear fog lamps 77/538/EEC X 29 Reversing lamps 77/539/EEC X 30 Parking lamps 77/540/EEC X 31 Seat belts and restraint systems 77/541/EEC X + W6 32 Forward vision 77/649/EEC X 33 Identification of controls 78/316/EEC X 34 Defrost/demist 78/317/EEC X 35 Wash/wipe 78/318/EEC X 36 Heating systems 2001/56/EC X 37 Wheel guards 78/549/EEC X 39 CO2 emissions/fuel consumption 80/1268/EEC X + W7 40 Engine power 80/1269/EEC X 41 Diesel emissions 2005/55/EC X 44 Masses and dimensions(cars) 92/21/EEC X + W8 45 Safety glass 92/22/EEC X 46 Tyres 92/23/EEC X 50 Couplings 94/20/EC X 53 Frontal impact 96/79/EC X + W9 54 Side impact 96/27/EC X + W10 58 Pedestrian protection 2003/102/EC X 59 Recyclability 2005/64/EC N/A 60 Frontal protection system 2005/66/EC X 61 Air conditioning systems 2006/40/EC X Appendix 4 Other Special Purpose Vehicles (including Trailer Caravans) Application of the exemptions is only permitted if the manufacturer demonstrates to the satisfaction of the approval authority that the vehicle, due to the special function, can not meet all the requirements. Item Subject Regulatory act reference M2 M3 N1 N2 N3 O1 O2 O3 O4 1 Sound levels 70/157/EEC H H H H H 2 Emissions 70/220/EEC Q Q Q Q Q 3 Fuel tanks/rear protective devices 70/221/EEC F F F F F X X X X 4 Rear registration plate space 70/222/EEC A + R A + R A + R A + R A + R A + R A + R A + R A + R 5 Steering effort 70/311/EEC X X X X X X X X X 6 Door latches and hinges 70/387/EEC B B B 7 Audible warning 70/388/EEC X X X X X 8 Rear visibility 71/127/EEC X X X X X 9 Braking 71/320/EEC X X X X X X X X X 10 Suppression of radio interference 72/245/EEC X X X X X X X X X 11 Diesel smoke 72/306/EEC H H H H H 13 Anti-theft and immobiliser 74/61/EEC X X X X X 14 Protective steering 74/297/EEC X 15 Seat strength 74/408/EEC D D D D D 17 Speedometer and reverse gear 75/443/EEC X X X X X 18 Plates (statutory) 76/114/EEC X X X X X X X X X 19 Seat belt anchorages 76/115/EEC D D D D D 20 Installation of lighting and light signalling devices 76/756/EEC A + N A + N A + N A + N A + N A + N A + N A + N A + N 21 Retro reflectors 76/757/EEC X X X X X X X X X 22 End-outline, front-side, rear-side, stop, day time running, side-marker lamps 76/758/EEC X X X X X X X X X 23 Direction indicators 76/759/EEC X X X X X X X X X 24 Rear registration plate lamps 76/760/EEC X X X X X X X X X 25 Head lamps (including bulbs) 76/761/EEC X X X X X 26 Front fog lamps 76/762/EEC X X X X X 27 Towing hooks 77/389/EEC A A A A A 28 Rear fog lamps 77/538/EEC X X X X X X X X X 29 Reversing lamps 77/539/EEC X X X X X X X X X 30 Parking lamps 77/540/EEC X X X X X 31 Seat belts and restraint systems 77/541/EEC D D D D D 33 Identification of controls 78/316/EEC X X X X X 34 Defrost/demist 78/317/EEC O O O O O 35 Wash/wipe 78/318/EEC O O O O O 36 Heating systems 2001/56/EC X X X X X X X X X 40 Engine power 80/1269/EEC X X X X X 41 Diesel emissions 88/77/EEC H H H H H 42 Lateral protection 89/297/EEC X X X X 43 Spray suppression systems 91/226/EEC X X X X 45 Safety glass 92/22/EEC J J J J J J J J J 46 Tyres 92/23/EEC X X X X X X X X X 47 Speed limiters 92/24/EEC X X X 48 Masses and dimensions 97/27/EC X X X X X X X X X 49 External projections of cabs 92/114/EEC X X X 50 Couplings 94/20/EC X X X X X X X X X 51 Flammability 95/28/EC X 52 Buses and coaches 2001/85/EC X X 54 Side impact 96/27/EC A 56 Vehicles intended for the transport of dangerous goods 98/91/EC X X X X X X 57 Front underrun protection 2000/40/EC X X 58 Pedestrian protection 2003/102/EC N/A Appendix 5 Mobile Cranes Item Subject Regulatory act reference Mobile crane of category N3 1 Sound levels 70/157/EEC T 2 Emissions 70/220/EEC X 3 Fuel tanks/rear protective devices 70/221/EEC X 4 Rear registration plate space 70/222/EEC X 5 Steering effort 70/311/EEC X crab steering allowed 6 Door latches and hinges 70/387/EEC A 7 Audible warning 70/388/EEC X 8 Rear visibility 71/127/EEC X 9 Braking 71/320/EEC U 10 Suppression of radio interference 72/245/EEC X 11 Diesel smoke 72/306/EEC X 12 Interior fittings 74/60/EEC X 13 Anti-theft and immobiliser 74/61/EEC X 15 Seat strength 74/408/EEC D 17 Speedometer and reverse gear 75/443/EEC X 18 Plates (statutory) 76/114/EEC X 19 Seat belt anchorages 76/115/EEC D 20 Installation of lighting and light signalling devices 76/756/EEC A + Y 21 Reflex reflectors 76/757/EEC X 22 End-outline, front position (side), rear-position (side), stop, side marker, daytime running lamps 76/758/EEC X 23 Direction indicators 76/759/EEC X 24 Rear registration plate lamps 76/760/EEC X 25 Head lamps (including bulbs) 76/761/EEC X 26 Front fog lamps 76/762/EEC X 27 Towing hooks 77/389/EEC A 28 Rear fog lamps 77/538/EEC X 29 Reversing lamps 77/539/EEC X 30 Parking lamps 77/540/EEC X 31 Seat belts and restraint systems 77/541/EEC D 33 Identification of controls 78/316/EEC X 34 Defrost/demist 78/317/EEC O 35 Wash/wipe 78/318/EEC O 36 Heating systems 2001/56/EC X 40 Engine power 80/1269/EEC X 41 Diesel emissions 88/77/EEC V 42 Lateral protection 89/297/EEC X 43 Spray-suppression systems 91/226/EEC X 45 Safety glass 92/22/EEC J 46 Tyres 92/23/EEC A, provided that the requirements in ISO 10571-1995 (E) or ETRTO Standards Manual 1998 are fulfilled. 47 Speed limiters 92/24/EEC X 48 Masses and dimensions 97/27/EC X 49 External projections of cabs 92/114/EEC X 50 Couplings 94/20/EC X 57 Front underrun protection 2000/40/EC X Meaning of letters X No exemptions except those specified in the regulatory act. N/A This regulatory act is not applicable to this vehicle (no requirements). A Exemption permitted where special purposes make it impossible to fully comply. The manufacturer shall demonstrate this to the satisfaction of the type-approval authority that the vehicle cannot meet the requirements due to its special purpose. B Application limited to doors giving access to the seats designated for normal use when the vehicle is travelling on the road and where the distance between the R point of the seat and the average plane of the door surface, measured perpendicular to the longitudinal medium plane of the vehicle, does not exceed 500 mm. C Application limited to that part of the vehicle in front of the rearmost seat designated for normal use when the vehicle is travelling on the road and also limited to the head impact zone as defined in Directive 74/60/EEC. D Application limited to seats designated for normal use when the vehicle is travelling on the road. Seats which are designated for use when the vehicle is travelling on the road must be clearly identified to users either by means of a pictogram or a sign with an appropriate text. E Front only. F Modification to the routing and length of the refuelling duct and re-positioning of the tank inboard is permissible. G Requirements according to the category of the base/incomplete vehicle (the chassis of which was used to build the special purpose vehicle). In the case of incomplete/completed vehicles, it is acceptable that the requirements for vehicles of the corresponding category N (based on max. mass) are satisfied. H Modification of exhaust system length after the last silencer not exceeding 2 m is permissible without any further test. J For all window glazing other than driver's cab glazing (windshield and side glasses), the material may be either of safety glass or rigid plastic glazing. K Additional panic alarm devices permitted. L Application limited to seats designated for normal use when the vehicle is travelling on the road. At least anchorages for lap belts are required in the rear seating positions. Seats which are designated for use when the vehicle is travelling on the road must be clearly identified to users either by means of a pictogram or a sign with an appropriate text. M Application limited to seats designated for normal use when the vehicle is travelling on the road. At least lap belts are required in all rear seating positions. Seats which are designated for use when the vehicle is travelling on the road must be clearly identified to users either by means of a pictogram or a sign with an appropriate text. N Provided that all mandatory lighting devices are installed and that the geometric visibility is not affected. O The vehicle shall be fitted with an adequate system in the front. Q Modification of exhaust system length after the last silencer not exceeding 2 m is permissible without any further test. An EC type-approval issued to the most representative base vehicle remains valid irrespective of change in the reference weight. R Provided that the registration plates of all Member States can be mounted and remain visible. S The light transmission factor is at least 60 %, also the A pillar obstruction angle is not more than 10 °. T Test to be performed only with the complete/completed vehicle. The vehicle can be tested according to Directive 70/157/EEC as last amended by 1999/101/EC. Concerning item 5.2.2.1 of Annex I to Directive 70/157/EEC the following limit values are applicable: 81 dB(A) for vehicles with an engine power of less than 75 kW 83 dB(A) for vehicles with an engine power of not less than 75 kW but less than 150 kW 84 dB(A) for vehicles with an engine power of not less than 150 kW U Test to be performed only with the complete/completed vehicle. Vehicles up to 4 axles shall comply with all the requirements laid down by Directive 71/320/EEC. Derogations are admitted for vehicles having more than 4 axles, provided that: they are justified by the particular construction all the braking performances, related to parking, service and secondary braking laid down by Directive 71/320/EEC are fulfilled. V The compliance with Directive 97/68/EC can be accepted. W1 Requirements must be complied with, but modification in the exhaust system is permitted without any further test provided the emission control devices including particulate filters (if any) are not affected. No new evaporative test shall be required on the modified vehicle on condition that the evaporative control devices are kept as fitted by the manufacturer of the base vehicle. An EC type approval issued to the most representative base vehicle remains valid irrespective of change in the reference mass. W2 Requirements must be complied with, but modification of the routing, length of the refuelling duct, fuel hoses and fuel vapour pipes is permitted. Re-location of the original fuel tank is permitted. W3 A wheel-chair location is considered as a seating position. For each wheel-chair sufficient space shall be provided. The longitudinal plane of the special area shall be parallel to the longitudinal plane of the vehicle. Appropriate information shall be made available to the vehicle owner that a wheel-chair used as a seat in the vehicle must be capable of withstanding the forces transmitted by the tie-down mechanism during the various driving conditions. Appropriate adaptations may be made to the seats of the vehicle provided that their anchorages, mechanisms and head restraints guarantee the same level of performance provided for in the Directive. W4 Compliance with Directive shall be required for the boarding aids when in the resting position. W5 Each wheel-chair location shall be fitted with an integrated restraint system which consists of a restraint system for the wheel-chair and a restraint system for the wheel-chair user. Anchorages for restraint systems shall resist forces as prescribed in Directive 76/115/EEC and in Standard ISO 10542-1: 2001. Webbings and hardware intended to secure the wheel-chair (tie-down mechanisms) shall meet the requirements of Directive 77/541/EEC and of the relevant part of Standard ISO 10542. Tests shall be performed by the technical service which has been appointed for testing and checking in accordance with the Directives referred to above. The criteria are those included in these Directives. Tests shall be performed with the surrogate wheel-chair described in Standard ISO 10542. W6 When, due to the conversion, anchorage points for the safety belts need to be moved outside the tolerance provided for in point 2.7.8.1. of Annex I to Directive 77/541/EEC, the technical service shall check whether the alteration constitutes a worst case or not. If that is the case, the test provided for in Annex VII to Directive 77/541/EEC shall be performed. Extension to the EC type-approval does not need to be issued. W7 A new measurement relating to CO2 emissions does not need to be performed when, in application of the provisions under W1, no fresh tests have to be performed with regard to tail pipe emissions. W8 For the purposes of calculations, the mass of the wheel-chair including the user shall be assumed to be 100 kg. The mass shall be concentrated at the H point of the three-dimensional machine. The technical service shall also consider the possibility to use electric wheelchair(s), the mass of which, including the user, is assumed to be 250 kg. Any limitation in the passenger capacity resulting from the use of electric wheelchair(s) shall be recorded in the type-approval certificate and an appropriate language thereto shall be included in the certificate of conformity. W9 No new test shall be required on the modified vehicle on condition that the front part of the chassis located in front of the R point of the driver is not affected by the conversion of the vehicle and no part of the supplementary restraint system (air-bag(s)) has been removed or deactivated. W10 No new test shall be required on the modified vehicle on condition that the side reinforcements have not been altered and no part of the supplementary restraint system (side air-bag(s)) has been removed or deactivated. Y Provided that all mandatory lighting devices are installed. (1) Technically permissible maximum laden mass. (2) The requirements of Directive 98/91/EC are only applicable when the manufacturer applies for the EC type-approval of a vehicle intended for the transport of dangerous goods. ANNEX XII SMALL SERIES AND END-OF-SERIES LIMITS A. SMALL SERIES LIMITS 1. The number of units of one type of vehicle to be registered, sold or put into service per year in the Community in application of Article 22 shall not exceed the figures shown below for the vehicle category in question: Category Units M1 1 000 M2, M3 0 N1 0 N2, N3 0 O1, O2 0 O3, O4 0 2. The number of units of one type to be registered, sold or put into service per year in one Member State in application of Article 23 shall be determined by that Member State but shall not exceed the figures shown below for the vehicle category in question: Category Units M1 75 M2, M3 250 N1 500 N2, N3 250 O1, O2 500 O3, O4 250 B. END-OF-SERIES LIMITS The maximum number of complete and completed vehicles put into service in each Member State under the procedure End-of-Series shall be restricted in one of the following ways to be chosen by the Member State:  the maximum number of vehicles of one or more types may, in the case of category M1, not exceed 10 % and in the case of all other categories not exceed 30 % of the vehicles of all types concerned put into service in that Member State during the previous year. Should 10 %, respectively 30 %, be less than 100 vehicles, then the Member State may allow the putting into service of a maximum of 100 vehicles,  vehicles of any one type shall be restricted to those for which a valid certificate of conformity was issued on or after the date of manufacture and which remained valid for at least three months after its date of issue but subsequently lost its validity because of coming into force of a regulatory act. ANNEX XIII LIST OF PARTS OR EQUIPMENT WHICH ARE CAPABLE OF POSING A SIGNIFICANT RISK TO THE CORRECT FUNCTIONING OF SYSTEMS THAT ARE ESSENTIAL FOR THE SAFETY OF THE VEHICLE OR ITS ENVIRONMENTAL PERFORMANCE, THEIR PERFORMANCE REQUIREMENTS, APPROPRIATE TEST PROCEDURES, MARKING AND PACKAGING PROVISIONS I. Parts or equipment having a significant impact on vehicle safety Item No Item description Performance requirement Test procedure Marking requirement Packaging requirements 1 [ ¦] 2 3 II. Parts or equipment having a significant impact on the environmental performance of the vehicle Item No Item description Performance requirement Test procedure Marking requirement Packaging requirements 1 [ ¦] 2 3 ANNEX XIV LIST OF EC TYPE-APPROVALS ISSUED PURSUANT TO REGULATORY ACTS Type-approval authority stamp List number: Covering the period: ¦ to ¦ The following information in respect of each EC type-approval granted, refused or withdrawn in the above mentioned period must be given: Manufacturer: EC type-approval number: Reason for extension (where applicable): Make: Type: Date of issue: First date of issue (in the case of extensions): ANNEX XV LIST OF THE REGULATORY ACTS FOR WHICH A MANUFACTURER MAY BE DESIGNATED AS TECHNICAL SERVICE Subject Regulatory act reference Directive or regulation Equivalent UNECE Regulation (1) 1. Tyres 92/23/EEC 30, 54 (1) See Annex IV Part II for details. ANNEX XVI LIST OF THE REGULATORY ACTS FOR WHICH VIRTUAL TESTING METHODS MAY BE USED BY A MANUFACTURER OR A TECHNICAL SERVICE Subject Regulatory act reference Directive or regulation Equivalent UNECE Regulation (1) [ ¦] (1) See Annex IV Part II for details. Appendix 1 GENERAL CONDITIONS REQUIRED FROM VIRTUAL TESTING METHODS 1. Virtual test pattern The following scheme must be used as basis structure for describing and conducting virtual testing: (a) purpose; (b) structure model; (c) boundary conditions; (d) load assumptions; (e) calculation; (f) assessment; (g) documentation. 2. Fundamentals of computer simulation and calculation 2.1. Mathematical model The simulation/calculation model supplied by the applicant must reflect the complexity of the vehicle and/or component structure in combination with the requirements of the regulatory act and its boundary conditions. The model must be supplied to the technical service. 2.2. Validation of the model The model must be validated in comparison with the actual test conditions. Comparability of the results of the model with results of conventional test procedures must be proven. 2.3. Documentation The data and auxiliary tools used for the simulation and calculation must be made available by the applicant, be documented in a suitable way and kept on file. Appendix 2 SPECIFIC CONDITIONS CONCERNING VIRTUAL TESTING METHODS Regulatory act reference Tests conditions and administrative provisions Reference Paragraph [ ¦] (for each regulatory act listed in Annex XVI) [ ¦] [ ¦] ANNEX XVII PROCEDURES TO BE FOLLOWED DURING MULTI-STAGE EC TYPE-APPROVAL 1. GENERAL 1.1. The satisfactory operation of the process of multi-stage EC type-approval requires joint action by all the manufacturers concerned. To this end approval authorities must ensure, before granting first and subsequent stage approval, that suitable arrangements exist between the relevant manufacturers for the supply and interchange of documents and information such that the completed vehicle type meets the technical requirements of all the relevant regulatory acts as prescribed in Annex IV or Annex XI. Such information must include details of relevant system, component and separate technical unit approvals and of vehicle parts which form part of the incomplete vehicle but are not yet approved. 1.2. EC type-approvals in accordance with this Annex are granted on the basis of the current state of completion of the vehicle type and must incorporate all approvals granted at earlier stages. 1.3. Each manufacturer in a multi-stage EC type-approval process is responsible for the approval and conformity of production of all systems, components or separate technical units manufactured by him or added by him to the previously built stage. He is not responsible for subjects which have been approved in an earlier stage except in those cases where he modifies relevant parts to an extent that the previously granted approval becomes invalid. 2. PROCEDURES The type-approval authority must: (a) verify that all EC type-approval certificates issued pursuant to the regulatory acts which are applicable for vehicle type-approval cover the vehicle type at its state of completion and correspond to the prescribed requirements; (b) ensure that all the relevant data, taking account of the state of completion of the vehicle, is included in the information folder; (c) by reference to the documentation make sure that the vehicle specification(s) and data contained in Part I of the vehicle information folder are included in the data in the information packages and in the EC type-approval certificates, in respect of the relevant regulatory acts; and in the case of a completed vehicle, where an item number in Part I of the information folder is not included in the information package of any of the regulatory acts, confirm that the relevant part of characteristic conforms to the particulars in the information folder; (d) on a selected sample of vehicles from the type to be approved carry out or arrange to be carried out inspections of vehicle parts and systems to verify that the vehicle(s) is/are built in accordance with the relevant data contained in the authenticated information package in respect of all relevant regulatory acts; (e) carry out or arrange to be carried out relevant installation checks in respect of separate technical units where applicable. 3. The number of vehicles to be inspected for the purposes of paragraph 2(d) must be sufficient to permit the proper control of the various combinations to be EC type-approved according to the state of completion of the vehicle and the following criteria:  engine,  gearbox,  powered axles (number, position, interconnection),  steered axles (number and position),  body styles,  number of doors,  hand of drive,  number of seats,  level of equipment. 4. IDENTIFICATION OF THE VEHICLE 4.1. Vehicle identification number (a) The identification number of the base vehicle (VIN) prescribed by Directive 76/114/EEC shall be retained during all the subsequent stages of the type-approval process to ensure the traceability of the process. (b) However, at the final stage of completion, the manufacturer concerned by this stage may replace, in agreement with the approval authority, the first and second sections of the vehicle identification number by his own vehicle manufacturer code and the vehicle identification code if, and only if, the vehicle has to be registered under his own trade name. In such a case, the complete vehicle identification number of the base vehicle shall not be deleted. 4.2. Additional manufacturers plate At the second and subsequent stages, in addition to the statutory plate prescribed by Directive 76/114/EEC, each manufacturer must affix to the vehicle an additional plate the model of which is shown in the appendix to this Annex. This plate must be firmly attached, in a conspicuous and readily accessible position on a part not subject to replacement in use. It must show clearly and indelibly the following information in the order listed:  name of the manufacturer,  Sections 1, 3 and 4 of the EC type-approval number,  the stage of approval,  vehicle identification number,  maximum permissible laden mass of the vehicle (1),  maximum permissible laden mass of the combination (where the vehicle is permitted to tow a trailer) (1),  maximum permissible mass on each axle, listed in order from front to rear (1),  in the case of a semi-trailer or centre axle trailer, the maximum permitted mass on the coupling device (1). Unless otherwise provided for above, the plate must comply with the requirements of Directive 76/114/EEC. (1) Only where the value has changed during the current stage of approval. Appendix MODEL OF THE MANUFACTURERS ADDITIONAL PLATE The example below is given as a guide only. MANUFACTURERS NAME (stage 3) e2*98/14*2609 Stage 3 WD9VD58D98D234560 1 500 kg 2 500 kg 1-700 kg 2-810 kg ANNEX XVIII CERTIFICATE OF ORIGIN OF THE VEHICLE Manufacturers declaration of base/incomplete vehicle which is not provided with a Certificate of Conformity I, the undersigned, hereby declare that the vehicle as specified below, has been manufactured in our own factory and that it is a newly manufactured vehicle. 0.1. Make (trade name of manufacturer): Type of vehicle: 0.2.1. Commercial name(s): 0.3. Means of identification of type: 0.6. Vehicle identification number: 0.8. Address(es) of assembly plant(s): Moreover, the undersigned declares that the vehicle when delivered complied with the following regulatory acts: Subject Regulatory act reference Type-approval number Member State or Contracting Party (1) granting type-approval (2) 1. Sound level 2. Emissions 3. ¦ etc. The present declaration is issued according to the provisions established in Annex XI to Directive 2007/46/EC. (Place) (Signature) (Date) (1) Contracting Parties to the Revised 1958 Agreement. (2) To be indicated if not obtainable from the type-approval numbers. ANNEX XIX TIMETABLE FOR THE ENFORCEMENT OF THIS DIRECTIVE IN RESPECT OF TYPE-APPROVAL Categories concerned Enforcement dates New types of vehicles Optional New types of vehicles Obligatory Existing types of vehicles Obligatory M1 N.A. (1) 29 April 2009 N.A. (1) Special-purpose vehicles of category M1 29 April 2009 29 April 2011 29 April 2012 Incomplete and complete vehicles of category N1 29 April 2009 29 October 2010 29 October 2011 Completed vehicles of category N1 29 April 2009 29 October 2011 29 April 2013 Incomplete and complete vehicles of categories N2, N3, O1, O2, O3, O4 29 April 2009 29 October 2010 29 October 2012 Incomplete and complete vehicles of categories M2, M3, 29 April 2009 29 April 2009 (2) 29 October 2010 Special-purpose vehicles of categories N1, N2, N3, M2, M3, O1, O2, O3, O4 29 April 2009 29 October 2012 29 October 2014 Completed vehicles of categories N2, N3 29 April 2009 29 October 2012 29 October 2014 Completed vehicles of categories M2, M3 29 April 2009 29 April 2010 (2) 29 October 2011 Completed vehicles of categories O1, O2, O3, O4 29 April 2009 29 October 2011 29 October 2013 (1) Not applicable. (2) For the purposes of the application of Article 45(4), this date is postponed by 12 months. ANNEX XX TIME-LIMITS FOR THE TRANSPOSITION OF REPEALED DIRECTIVES INTO NATIONAL LAW PART A Directive 70/156/EEC and its successive amending acts Directives/regulations Comments Directive 70/156/EEC (1) Directive 78/315/EEC (2) Directive 78/547/EEC (3) Directive 80/1267/EEC (4) Directive 87/358/EEC (5) Directive 87/403/EEC (6) Directive 92/53/EEC (7) Directive 93/81/EEC (8) Directive 95/54/EC (9) Article 3 only. Directive 96/27/EC (10) Article 3 only. Directive 96/79/EC (11) Article 3 only. Directive 97/27/EC (12) Article 8 only. Directive 98/14/EC (13) Directive 98/91/EC (14) Article 3 only. Directive 2000/40/EC (15) Article 4 only. Directive 2001/92/EC (16) Article 3 only. Directive 2001/56/EC (17) Article 7 only. Directive 2001/85/EC (18) Article 4 only. Directive 2001/116/EC (19) Regulation (EC) No 807/2003 (20) Point (2) of Annex III only Directive 2003/97/EC (21) Only Article 4 Directive 2003/102/EC (22) Only Article 6 Directive 2004/3/EC (23) Only Article 1 Directive 2004/78/EC (24) Only Article 2 Directive 2004/104/EC (25) Only Article 3 Directive 2005/49/EC (26) Only Article 2 PART B Time-limits for transposition into national laws Directives Time-limits for transposition Date of application Directive 70/156/EEC 10 August 1971 Directive 78/315/EEC 30 June 1979 Directive 78/547/EEC 15 December 1979 Directive 80/1267/EEC 30 June 1982 Directive 87/358/EEC 1 October 1988 Directive 87/403/EEC 1 October 1988 Directive 92/53/EEC 31 December 1992 1 January 1993 Directive 93/81/EEC 1 October 1993 Directive 95/54/EC 1 December 1995 Directive 96/27/EC 20 May 1997 Directive 96/79/EC 1 April 1997 Directive 97/27/EC 22 July 1999 Directive 98/14/EC 30 September 1998 1 October 1998 Directive 98/91/EC 16 January 2000 Directive 2000/40/EC 31 July 2002 1 August 2002 Directive 2001/92/EC 30 June 2002 Directive 2001/56/EC 9 May 2003 Directive 2001/85/EC 13 August 2003 Directive 2001/116/EC 30 June 2002 1 July 2002 Directive 2003/97/EC (27) 25 January 2005 Directive 2003/102/EC (28) 31 December 2003 Directive 2004/3/EC 18 February 2005 Directive 2004/78/EC 30 September 2004 Directive 2004/104/EC 31 December 2005 1 January 2006 Directive 2005/49/EC 30 June 2006 1 July 2006 (1) OJ L 42, 23.2.1970, p. 1. (2) OJ L 81, 28.3.1978, p. 1. (3) OJ L 168, 26.6.1978, p. 39. (4) OJ L 375, 31.12.1980, p. 34. (5) OJ L 192, 11.7.1987, p. 51. (6) OJ L 220, 8.8.1987, p. 44. (7) OJ L 225, 10.8.1992, p. 1. (8) OJ L 264, 23.10.1993, p. 49. (9) OJ L 266, 8.11.1995, p. 1. (10) OJ L 169, 8.7.1996, p. 1. (11) OJ L 18, 21.1.1997, p. 7. (12) OJ L 233, 25.8.1997, p. 1. (13) OJ L 91, 25.3.1998, p. 1. (14) OJ L 11, 16.1.1999, p. 25. (15) OJ L 203, 10.8.2000, p. 9. (16) OJ L 291, 8.11.2001, p. 24. (17) OJ L 292, 9.11.2001, p. 21. (18) OJ L 42, 13.2.2002, p. 42. (19) OJ L 18, 21.1.2002, p. 1. (20) OJ L 122, 16.5.2003, p. 36. (21) OJ L 25, 29.1.2004, p. 1. (22) OJ L 321, 6.12.2003, p. 15. (23) OJ L 49, 19.2.2004, p. 36. (24) OJ L 153, 30.4.2004, p. 107. (25) OJ L 337, 13.11.2004, p. 13. (26) OJ L 194, 26.7.2005, p. 12. (27) OJ L 25, 29.1.2004, p. 1. (28) OJ L 321, 6.12.2003, p. 15. ANNEX XXI CORRELATION TABLE (referred to in the second paragraph of Article 49) Directive 70/156/EEC This Directive  Article 1 Article 1, first subparagraph Article 2(1) Article 1, second subparagraph Article 2(2)(a) and (b)  Article 2(2)(c)  Article 2(3) and (4) Article 2 Article 3  Article 4  Article 5  Article 6(1) Article 3(1) Article 6(2) Article 3(2) Article 6(3)  Article 6(4) Article 3(3) Article 6(5) Article 3(4) Article 7(1) and (2) Article 3(5) Articles 6(6) and 7(1)  Article 6(7) and (8)  Article 7(3) and (4) Article 4(1), first subparagraph, point (a) Article 9(1) Article 4(1), first subparagraph, point (b) Article 9(2) Article 4(1), first subparagraph, point (c) Article 10(1) Article 4(1), first subparagraph, point (d) Article 10(2)  Article 10(3) Article 4(1), second subparagraph Article 9(4) Article 4(1), third subparagraph Article 9(5)  Article 9(6) and (7)  Article 8(1) and (2) Article 4(2) Article 8(3) Article 4(3), first and third sentences Article 9(3) Article 4(3), second sentence Article 8(4) Article 4(4) Article 10(4) Article 4(5) Article 8(5) and (6) Article 4(6) Article 8(7) and (8)  Article 11 Article 5(1) Article 13(1) Article 5(2) Article 13(2) Article 5(3), first subparagraph Article 15(1) Article 5(3), second subparagraph Article 15(3) Article 5(3), third subparagraph Articles 15(2), 16(1) and 16(2) Article 5(3), fourth subparagraph Article 13(3) Article 5(4), first subparagraph Article 14(1) Article 5(4), second subparagraph Articles 14(3) and 16(2) Article 5(4), third subparagraph Article 14(2) Article 5(4), fourth subparagraph, first sentence Article 13(3) Article 5(4), fourth subparagraph, second sentence Article 16(3) Article 5(5) Article 17(4) Article 5(6) Article 14(4)  Article 17(1) to (3) Article 6(1), first subparagraph Article 18(1)  Article 18(2) Article 6(1), second subparagraph Article 18(3) Article 6(2)   Article 18(4) to (8) Article 6(3) Article 19(1) and (2)  Article 19(3) Article 6(4) Article 38(2), first subparagraph  Article 38(2), second subparagraph Article 7(1) Article 26(1)  Article 26(2) Article 7(2) Article 28 Article 7(3) Article 29(1) and (2)  Article 29(3) and (4) Article 8(1)   Article 22 Article 8(2)(a), first sentence Article 26(3) Article 8(2)(a), second sentence  Article 8(2)(a), third to sixth sentences Article 23(1), (3), (5) and (6)  Article 23(2)  Article 23(4)  Article 23(7) Article 8(2)(b)(1), first and second subparagraphs Article 27(1) Article 8(2)(b)(1), third subparagraph Article 27(2) Article 8(2)(b)(2), first and second subparagraphs Article 27(3) Article 8(2)(b)(2), third and fourth subparagraphs   Article 27(4) and (5) Article 8(2)(c), first subparagraph Article 20(1) and (2) Article 8(2)(c), second subparagraph Article 20(4), first subparagraph Article 8(2)(c), third subparagraph  Article 8(2)(c), fourth subparagraph Article 20(4), second subparagraph  Article 20(4), third subparagraph  Article 20(3) and (5) Article 8(2)(c), fifth and sixth subparagraphs Article 21(1), first subparagraph, and Article 21(2)  Article 21(1), second subparagraph Article 8(3) Article 23(4), second subparagraph  Article 24  Article 25 Article 9(1) Article 36 Article 9(2) Article 35(1)  Article 34  Article 35(2) Article 10(1) Article 12(1) Article 10(2) Article 12(2), first subparagraph, first sentence  Article 12(2), first subparagraph, second sentence  Article 12(3) Article 11(1) Article 30(2) Article 11(2) Article 30(1) Article 11(3) Article 30(3) Article 11(4) Article 30(4) Article 11(5) Article 30(5) Article 11(6) Article 30(6)  Article 31  Article 32 Article 12, first sentence Article 33(1) Article 12, second sentence Article 33(2)  Article 37  Article 38(1) Article 13(1) Article 40(1)  Article 39(1) Article 13(2) Article 39(2) Article 13(3) Article 40(3)  Article 40(2) Article 13(4) Article 39(7) Article 13(5) Article 39(2)  Article 39(3) to (6), (8) and (9)  Article 41(1) to (3) Article 14(1), first indent Article 43(1) Article 14(1), second indent, first sentence  Article 14(1), second indent, second sentence Article 41(4) Article 14(1), second indent, point (i) Article 41(6) Article 14(1), second indent, point (ii)  Article 14(2), first subparagraph   Article 41(5) and (7) Article 14(2), second subparagraph Article 41(8)  Article 42  Article 43(2) to (5)  Articles 44 to 51 Annex I Annex I Annex II Annex II Annex III Annex III Annex IV Annex IV  Annex IV, Appendix Annex V Annex V Annex VI Annex VI  Annex VI, Appendix Annex VII Annex VII  Annex VII, Appendix Annex VIII Annex VIII Annex IX Annex IX Annex X Annex X Annex XI Annex XI Annex XII Annex XII  Annex XIII Annex XIII Annex XIV  Annex XV  Annex XVI Annex XIV Annex XVII Annex XV Annex XVIII  Annex XIX  Annex XX  Annex XXI